UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811- 08673 Dreyfus Investment Portfolios (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2009-June 30, 2010 Item 1. Proxy Voting Record Dreyfus Investment Portfolios DIP Core Value Portfolio ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For Against Management 1.2 Elect Peter Menikoff as Director For Against Management 1.3 Elect Robert Ripp as Director For Against Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For Against Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. Amos For For Management 1.2 Elect Director John Shelby Amos II For For Management 1.3 Elect Director Paul S. Amos II For For Management 1.4 Elect Director Michael H. Armacost For For Management 1.5 Elect Director Kriss Cloninger III For For Management 1.6 Elect Director Joe Frank Harris For For Management 1.7 Elect Director Elizabeth J. Hudson For For Management 1.8 Elect Director Douglas W. Johnson For For Management 1.9 Elect Director Robert B. Johnson For For Management 1.10 Elect Director Charles B. Knapp For For Management 1.11 Elect Director E. Stephen Purdom, M.d. For For Management 1.12 Elect Director Barbara K. Rimer, PhD For For Management 1.13 Elect Director Marvin R. Schuster For For Management 1.14 Elect Director David Gary Thompson For For Management 1.15 Elect Director Robert L. Wright For For Management 1.16 Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: NOV 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William L. Davis, III For For Management 1.2 Elect Director W. Douglas Ford For For Management 1.3 Elect Director Evert Henkes For For Management 1.4 Elect Director Margaret G. McGlynn For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel F. Akerson For For Management 1.2 Elect Director Charlene Barshefsky For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Kenneth I. Chenault For For Management 1.5 Elect Director Peter Chernin For For Management 1.6 Elect Director Jan Leschly For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Edward .D. Miller For For Management 1.10 Elect Director Steven S. Reinemund For For Management 1.11 Elect Director Robert D. Walter For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Provide for Cumulative Voting Against Against Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Stock Retention/Holding Period Against Against Shareholder AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James M. Cracchiolo For For Management 2 Elect Director H. Jay Sarles For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management AMERISOURCEBERGEN CORP Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 4, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard W. Gochnauer For For Management 1.2 Elect Director Edward E. Hagenlocker For For Management 1.3 Elect Director Henry W. McGee For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Ratify Auditors For For Management AMGEN, INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dr. David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Francois De Carbonnel For For Management 4 Elect Director Jerry D. Choate For For Management 5 Elect Director Dr. Vance D. Coffman For For Management 6 Elect Director Frederick W. Gluck For For Management 7 Elect Director Dr. Rebecca M. Henderson For For Management 8 Elect Director Frank C. Herringer For For Management 9 Elect Director Dr. Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director Adm. J. Paul Reason, USN For For Management (Retired) 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Ratify Auditors For For Management 15 Provide Right to Act by Written Consent Against For Shareholder 16 Stock Retention/Holding Period Against Against Shareholder ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director H. Paulett Eberhart For For Management 2 Elect Director Preston M. Geren III For For Management 3 Elect Director James T. Hackett For For Management 4 Ratify Auditors For For Management 5 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 6 Reimburse Expenses Incurred by Against Against Shareholder Stockholder in Contested Election of Directors AOL INC. Ticker: AOL Security ID: 00184X105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Tim Armstrong For For Management 2 Elect Director Richard Dalzell For Against Management 3 Elect Director Karen Dykstra For For Management 4 Elect Director William Hambrecht For For Management 5 Elect Director Susan Lyne For Against Management 6 Elect Director Patricia Mitchell For For Management 7 Elect Director Michael Powell For For Management 8 Elect Director Fredric Reynolds For For Management 9 Elect Director James Stengel For Against Management 10 Elect Director James Wiatt For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Executive Incentive Bonus Plan For For Management AON CORPORATION Ticker: AON Security ID: 037389103 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lester B. Knight For For Management 2 Elect Director Gregory C. Case For For Management 3 Elect Director Fulvio Conti For For Management 4 Elect Director Edgar D. Jannotta For For Management 5 Elect Director Jan Kalff For For Management 6 Elect Director J. Michael Losh For Against Management 7 Elect Director R. Eden Martin For For Management 8 Elect Director Andrew J. McKenna For For Management 9 Elect Director Robert S. Morrison For For Management 10 Elect Director Richard B. Myers For For Management 11 Elect Director Richard C. Notebaert For For Management 12 Elect Director John W. Rogers, Jr. For For Management 13 Elect Director Gloria Santona For For Management 14 Elect Director Carolyn Y. Woo For For Management 15 Ratify Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against Against Shareholder 15 Exclude Pension Credits from Against For Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings BANK OF AMERICA CORP. Ticker: BAC Security ID: 060505104 Meeting Date: FEB 23, 2010 Meeting Type: Special Record Date: JAN 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan S. Bies For For Management 2 Elect Director William P. Boardman For Against Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director D. Paul Jones, Jr. For For Management 8 Elect Director Monica C. Lozano For For Management 9 Elect Director Thomas J. May For For Management 10 Elect Director Brian T. Moynihan For For Management 11 Elect Director Donald E. Powell For Against Management 12 Elect Director Charles O. Rossotti For Against Management 13 Elect Director Robert W. Scully For Against Management 14 Ratify Auditors For For Management 15 Increase Authorized Common Stock For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 17 Amend Omnibus Stock Plan For Against Management 18 Report on Government Service of Against Against Shareholder Employees 19 TARP Related Compensation Against For Shareholder 20 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 21 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 22 Adopt Policy on Succession Planning Against Against Shareholder 23 Report on Collateral in Derivatives Against Against Shareholder Trading 24 Claw-back of Payments under Against Against Shareholder Restatements BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa M. Caputo For For Management 1.2 Elect Director Brian J. Dunn For For Management 1.3 Elect Director Kathy J. Higgins Victor For For Management 1.4 Elect Director Rogelio M. Rebolledo For For Management 1.5 Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Ronald Dietz For For Management 2 Elect Director Lewis Hay, III For Against Management 3 Elect Director Mayo A. Shattuck III For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder 7 Declassify the Board of Directors Against For Shareholder CARNIVAL CORP. Ticker: CCL Security ID: 143658300 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 2 Elect Sir Jonathon Band As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 3 Reelect Robert H. Dickinson As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 4 Reelect Arnold W. Donald As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 5 Reelect Pier Luigi Foschi As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 6 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 7 Reelect Richard J. Glasier As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 8 Reelect Modesto A. Maidique As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 9 Reelect Sir John Parker As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 10 Reelect Peter G. Ratcliffe As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 11 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation And As A Director Of Carnival Plc. 12 Reelect Laura Weil As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 13 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation And As A Director Of Carnival Plc. 14 Reelect Uzi Zucker As A Director Of For For Management Carnival Corporation And As A Director Of Carnival Plc. 15 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation. 16 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc. 17 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2009 18 Approve The Directors Remuneration For For Management Report Of Carnival Plc For The Year Ended November 30, 2009 19 Authorize Issue of Equity with For For Management Pre-emptive Rights 20 Authorize Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Shares for Market Purchase For For Management 22 Stock Retention/Holding Period Against For Shareholder 23 Transact Other Business (Non-Voting) None None Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Edward A. Schmitt For For Management 2 Ratify Auditors For For Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S.H. Armacost For For Management 2 Elect Director L.F. Deily For For Management 3 Elect Director R.E. Denham For For Management 4 Elect Director R.J. Eaton For For Management 5 Elect Director C. Hagel For For Management 6 Elect Director E. Hernandez For For Management 7 Elect Director F.G. Jenifer For For Management 8 Elect Director G.L. Kirkland For For Management 9 Elect Director S. Nunn For For Management 10 Elect Director D.B. Rice For For Management 11 Elect Director K.W. Sharer For For Management 12 Elect Director C.R. Shoemate For For Management 13 Elect Director J.G. Stumpf For For Management 14 Elect Director R.D. Sugar For For Management 15 Elect Director C. Ware For For Management 16 Elect Director J.S. Watson For For Management 17 Ratify Auditors For For Management 18 Provide Right to Call Special Meeting For For Management 19 Request Director Nominee with Against Against Shareholder Environmental Qualifications 20 Stock Retention/Holding Period Against Against Shareholder 21 Disclose Payments To Host Governments Against Against Shareholder 22 Adopt Guidelines for Country Selection Against Against Shareholder 23 Report on Financial Risks From Climate Against Against Shareholder Change 24 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder CITIGROUP INC. Ticker: C Security ID: 172967101 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director Timothy C. Collins For For Management 3 Elect Director Jerry A. Grundhofer For For Management 4 Elect Director Robert L. Joss For For Management 5 Elect Director Andrew N. Liveris For For Management 6 Elect Director Michael E. O'Neill For For Management 7 Elect Director Vikram S. Pandit For For Management 8 Elect Director Richard D. Parsons For For Management 9 Elect Director Lawrence R. Ricciardi For For Management 10 Elect Director Judith Rodin For For Management 11 Elect Director Robert L. Ryan For For Management 12 Elect Director Anthony M. Santomero For For Management 13 Elect Director Diana L. Taylor For For Management 14 Elect Director William S. Thompson, Jr. For For Management 15 Elect Director Ernesto Zedillo For For Management 16 Ratify Auditors For For Management 17 Amend Omnibus Stock Plan For For Management 18 Amend Omnibus Stock Plan For For Management 19 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 20 Amend NOL Rights Plan (NOL Pill) For For Management 21 Approve Reverse Stock Split For For Management 22 Affirm Political Non-Partisanship Against Against Shareholder 23 Report on Political Contributions Against Against Shareholder 24 Report on Collateral in Derivatives Against Against Shareholder Trading 25 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 26 Stock Retention/Holding Period Against Against Shareholder 27 Reimburse Expenses Incurred by Against For Shareholder Stockholder in Contested Election of Directors CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Armitage For For Management 1.2 Elect Director Richard H. Auchinleck For For Management 1.3 Elect Director James E. Copeland, Jr. For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Ruth R. Harkin For For Management 1.6 Elect Director Harold W. Mcgraw III For For Management 1.7 Elect Director James J. Mulva For For Management 1.8 Elect Director Robert A. Niblock For For Management 1.9 Elect Director Harald J. Norvik For For Management 1.10 Elect Director William K. Reilly For For Management 1.11 Elect Director Bobby S. Shackouls For For Management 1.12 Elect Director Victoria J. Tschinkel For For Management 1.13 Elect Director Kathryn C. Turner For For Management 1.14 Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Report on Board Risk Management Against Against Shareholder Oversight 4 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 5 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 6 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 7 Report on Financial Risks of Climate Against Against Shareholder Change 8 Adopt Goals to Reduce Emission of TRI Against Against Shareholder Chemicals 9 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity 10 Report on Political Contributions Against Against Shareholder COVIDIEN PLC Ticker: COV Security ID: G2554F105 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Craig Arnold as Director For For Management 2b Elect Robert H. Brust as Director For For Management 2c Elect John M. Connors, Jr. as Director For For Management 2d Elect Christopher J. Coughlin as For For Management Director 2e Elect Timothy M. Donahue as Director For For Management 2f Elect Kathy J. Herbert as Director For For Management 2g Elect Randall J. Hogan, III as Director For For Management 2h Elect Richard J. Meelia as Director For Abstain Management 2i Elect Dennis H. Reilley as Director For For Management 2j Elect Tadataka Yamada as Director For For Management 2k Elect Joseph A. Zaccagnino as Director For For Management 3 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 4 Authorize Share Repurchase Program For For Management 5 Authorize Reissuance of Treasury Shares For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edwin M. Banks For For Management 2 Elect Director C. David Brown II For For Management 3 Elect Director David W. Dorman For For Management 4 Elect Director Kristen Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director William H. Joyce For For Management 7 Elect Director Jean-Pierre Millon For For Management 8 Elect Director Terrence Murray For For Management 9 Elect Director C.A. Lance Piccolo For For Management 10 Elect Director Sheli Z. Rosenberg For For Management 11 Elect Director Thomas M. Ryan For For Management 12 Elect Director Richard J. Swift For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Provide Right to Call Special Meeting For For Management 16 Report on Political Contributions Against Against Shareholder 17 Adopt Global Warming Principles Against Against Shareholder DOLLAR GENERAL CORPORATION Ticker: DG Security ID: 256677105 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raj Agrawal For Withhold Management 1.2 Elect Director Warren F. Bryant For Withhold Management 1.3 Elect Director Michael M. Calbert For Withhold Management 1.4 Elect Director Richard W. Dreiling For For Management 1.5 Elect Director Adrian Jones For Withhold Management 1.6 Elect Director William C. Rhodes, III For Withhold Management 1.7 Elect Director David B. Rickard For For Management 2 Ratify Auditors For For Management DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David H. Benson For For Management 2 Elect Director Robert W. Cremin For For Management 3 Elect Director Jean-Pierre M. Ergas For For Management 4 Elect Director Peter T. Francis For For Management 5 Elect Director Kristiane C. Graham For For Management 6 Elect Directors James L. Koley For For Management 7 Elect Director Robert A. Livingston For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Bernard G. Rethore For For Management 10 Elect Director Michael B. Stubbs For For Management 11 Elect Director Mary A. Winston For For Management 12 Ratify Auditors For For Management DOW CHEMICAL COMPANY, THE Ticker: DOW Security ID: 260543103 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arnold A. Allemang For For Management 2 Elect Director Jacqueline K. Barton For For Management 3 Elect Director James A. Bell For For Management 4 Elect Director Jeff M. Fettig For For Management 5 Elect Director Barbara H. Franklin For For Management 6 Elect Director John B. Hess For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director Paul Polman For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director James M. Ringler For Against Management 11 Elect Director Ruth G. Shaw For For Management 12 Elect Director Paul G. Stern For For Management 13 Ratify Auditors For For Management 14 Provide Right to Call Special Meeting For For Management 15 Report on Environmental Remediation in Against Against Shareholder Midland Area 16 Stock Retention/Holding Period Against Against Shareholder 17 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending EATON CORPORATION Ticker: ETN Security ID: 278058102 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Todd M. Bluedorn For For Management 2 Elect Director Christopher M. Connor For For Management 3 Elect Director Michael J. Critelli For For Management 4 Elect Director Charles E. Golden For For Management 5 Elect Director Ernie Green For For Management 6 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation ENTERGY CORPORATION Ticker: ETR Security ID: 29364G103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Maureen Scannell Bateman For Against Management 2 Elect Director W. Frank Blount For For Management 3 Elect Director Gary W. Edwards For Against Management 4 Elect Director Alexis M. Herman For Against Management 5 Elect Director Donald C. Hintz For For Management 6 Elect Director J. Wayne Leonard For For Management 7 Elect Director Stuart L. Levenick For For Management 8 Elect Director Stewart C. Myers For For Management 9 Elect Director James R. Nichols For For Management 10 Elect Director William A. Percy, II For For Management 11 Elect Director W.J. Tauzin For Against Management 12 Elect Director Steven V. Wilkinson For For Management 13 Ratify Auditors For For Management 14 Amend Executive Incentive Bonus Plan For For Management EOG RESOURCES, INC. Ticker: EOG Security ID: 26875P101 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George A. Alcorn For For Management 2 Elect Director Charles R. Crisp For For Management 3 Elect Director James C. Day For For Management 4 Elect Director Mark G. Papa For For Management 5 Elect Director H. Leighton Steward For For Management 6 Elect Director Donald F. Textor For For Management 7 Elect Director Frank G. Wisner For For Management 8 Ratify Auditors For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Amend Qualified Employee Stock Purchase For For Management Plan 11 Amend Executive Incentive Bonus Plan For For Management 12 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 13 Stock Retention/Holding Period Against Against Shareholder 14 Double Trigger on Equity Plans Against For Shareholder EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John A. Canning, Jr. For For Management 2 Elect Director M. Walter D'Alessio For For Management 3 Elect Director Nicholas DeBenedictis For For Management 4 Elect Director Bruce DeMars For For Management 5 Elect Director Nelson A. Diaz For For Management 6 Elect Director Sue L. Gin For For Management 7 Elect Director Rosemarie B. Greco For For Management 8 Elect Director Paul L. Joskow For For Management 9 Elect Director Richard W. Mies For For Management 10 Elect Director John M. Palms For For Management 11 Elect Director William C. Richardson For For Management 12 Elect Director Thomas J. Ridge For For Management 13 Elect Director John W. Rogers, Jr. For For Management 14 Elect Director John W. Rowe For For Management 15 Elect Director Stephen D. Steinour For For Management 16 Elect Director Don Thompson For For Management 17 Approve Omnibus Stock Plan For For Management 18 Ratify Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.C. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 4 Reincorporate in Another State [from Against Against Shareholder New Jersey to North Dakota] 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 7 Adopt Policy on Human Right to Water Against Against Shareholder 8 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 9 Report on Environmental Impact of Oil Against Against Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against Against Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals from Against Against Shareholder Products and Operations 13 Report on Risks of Alternative Against Against Shareholder Long-term Fossil Fuel Demand Estimates FPL GROUP, INC. Ticker: FPL Security ID: 302571104 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sherry S. Barrat For For Management 1.2 Elect Director Robert M. Beall, II For For Management 1.3 Elect Director J. Hyatt Brown For For Management 1.4 Elect Director James L. Camaren For For Management 1.5 Elect Director J. Brian Ferguson For For Management 1.6 Elect Director Lewis Hay, III For For Management 1.7 Elect Director Toni Jennings For For Management 1.8 Elect Director Oliver D. Kingsley, Jr. For For Management 1.9 Elect Director Rudy E. Schupp For For Management 1.10 Elect Director William H. Swanson For For Management 1.11 Elect Director Michael H. Thaman For For Management 1.12 Elect Director Hansel E. Tookes, II For For Management 2 Ratify Auditors For For Management 3 Change Company Name For For Management FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B.M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications 5 Stock Retention/Holding Period Against Against Shareholder GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director William M. Castell For For Management 4 Elect Director Ann M. Fudge For For Management 5 Elect Director Susan Hockfield For For Management 6 Elect Director Jeffrey R. Immelt For For Management 7 Elect Director Andrea Jung For For Management 8 Elect Director Alan G. (A.G.) Lafley For For Management 9 Elect Director Robert W. Lane For For Management 10 Elect Director Ralph S. Larsen For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director James J. Mulva For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director Roger S. Penske For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Provide for Cumulative Voting Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Require Independent Board Chairman Against Against Shareholder 21 Report on Pay Disparity Against Against Shareholder 22 Adopt Policy Prohibiting Certain Against Against Shareholder Directors from Serving on Key Board Committees 23 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd C. Blankfein For For Management 1.2 Elect Director John H. Bryan For For Management 1.3 Elect Director Gary D. Cohn For For Management 1.4 Elect Director Claes Dahlback For For Management 1.5 Elect Director Stephen Friedman For For Management 1.6 Elect Director William W. George For For Management 1.7 Elect Director James A. Johnson For For Management 1.8 Elect Director Lois D. Juliber For For Management 1.9 Elect Director Lakshmi N. Mittal For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director H. Lee Scott, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Provide for Cumulative Voting Against Against Shareholder 7 Report on Collateral in Derivatives Against Against Shareholder Trading 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Political Contributions Against For Shareholder 10 Report on Global Warming Science Against Against Shareholder 11 Report on Pay Disparity Against Against Shareholder 12 Stock Retention/Holding Period Against Against Shareholder HESS CORPORATION Ticker: HES Security ID: 42809H107 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N.F. Brady For Withhold Management 1.2 Elect Director G.P. Hill For For Management 1.3 Elect Director T.H. Kean For Withhold Management 1.4 Elect Director F.A. Olson For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Report on Political Contributions Against Against Shareholder HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Company Request on Advisory Vote on For For Management Executive Compensation HOME DEPOT, INC., THE Ticker: HD Security ID: 437076102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director David H. Batchelder For For Management 3 Elect Director Francis S. Blake For For Management 4 Elect Director Ari Bousbib For For Management 5 Elect Director Gregory D. Brenneman For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For For Management 12 Provide for Cumulative Voting Against Against Shareholder 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 15 Provide Right to Act by Written Consent Against For Shareholder 16 Require Independent Board Chairman Against Against Shareholder 17 Prepare Employment Diversity Report Against Against Shareholder 18 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota] HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Clive R. Hollick For For Management 8 Elect Director George Paz For For Management 9 Elect Director Bradley T. Sheares For For Management 10 Elect Director Michael W. Wright For For Management 11 Ratify Auditors For For Management 12 Provide Right to Call Special Meeting For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder 15 Require Independent Board Chairman Against For Shareholder 16 Review and Amend Code of Conduct to Against Against Shareholder Include Human Rights INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Directors David J. Bronczek For For Management 1.2 Elect Directors Lynn Laverty Elsenhans For For Management 1.3 Elect Directors John V. Faraci For For Management 1.4 Elect Directors Stacey J. Mobley For For Management 1.5 Elect Directors John L. Townsend, III For For Management 1.6 Elect Directors William G. Walter For For Management 1.7 Elect Directors J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management ISHARES TRUST Ticker: IYT Security ID: 464287598 Meeting Date: JAN 28, 2010 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment Advisory Agreement For For Management ISHARES TRUST Ticker: IYT Security ID: 464287H00 Meeting Date: JAN 28, 2010 Meeting Type: Special Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee George G.C. Parker For For Management 1.2 Elect Trustee J. Darrell Duffie For For Management 1.3 Elect Trustee Cecilia H. Herbert For For Management 1.4 Elect Trustee Charles A. Hurty For For Management 1.5 Elect Trustee John E. Kerrigan For For Management 1.6 Elect Trustee Robert H. Silver For For Management 1.7 Elect Trustee Lee T. Kranefuss For For Management 1.8 Elect Trustee John E. Martinez For For Management 1.9 Elect Trustee Robert S. Kapito For For Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: NOV 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Abney For For Management 1.2 Elect Director Robert L. Barnett For For Management 1.3 Elect Director Eugenio Clariond For For Management Reyes-Retana 1.4 Elect Director Jeffrey A. Joerres For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against Against Shareholder 6 Report on Collateral in Derivatives Against Against Shareholder Trading 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against Against Shareholder KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin Carson For For Management 1.2 Elect Director Gordon Gund For For Management 1.3 Elect Director Dorothy Johnson For For Management 1.4 Elect Director Ann McLaughlin Korologos For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder KRAFT FOODS INC Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajaypal S. Banga For For Management 2 Elect Director Myra M. Hart For For Management 3 Elect Director Lois D. Juliber For For Management 4 Elect Director Mark D. Ketchum For For Management 5 Elect Director Richard A. Lerner For For Management 6 Elect Director Mackey J. McDonald For For Management 7 Elect Director John C. Pope For For Management 8 Elect Director Fredric G. Reynolds For For Management 9 Elect Director Irene B. Rosenfeld For For Management 10 Elect Director J.F. Van Boxmeer For For Management 11 Elect Director Deborah C. Wright For For Management 12 Elect Director Frank G. Zarb For For Management 13 Ratify Auditors For For Management 14 Provide Right to Act by Written Consent Against For Shareholder MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory H. Boyce For For Management 2 Elect Director Clarence P. Cazalot, Jr. For For Management 3 Elect Director David A. Daberko For For Management 4 Elect Director William L. Davis For For Management 5 Elect Director Shirley Ann Jackson For Against Management 6 Elect Director Philip Lader For For Management 7 Elect Director Charles R. Lee For For Management 8 Elect Director Michael E. J. Phelps For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Seth E. Schofield For For Management 11 Elect Director John W. Snow For For Management 12 Elect Director Thomas J. Usher For For Management 13 Ratify Auditors For For Management 14 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 15 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie M. Baker For For Management 1.2 Elect Director Zachary W. Carter For For Management 1.3 Elect Director Brian Duperreault For For Management 1.4 Elect Director Oscar Fanjul For For Management 1.5 Elect Director H. Edward Hanway For For Management 1.6 Elect Director Gwendolyn S. King For For Management 1.7 Elect Director Bruce P. Nolop For For Management 1.8 Elect Director Marc D. Oken For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent Against For Shareholder MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 22, 2009 Meeting Type: Annual Record Date: MAY 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andy D. Bryant For For Management 1.2 Elect Director Wayne A. Budd For For Management 1.3 Elect Director John H. Hammergren For For Management 1.4 Elect Director Alton F. Irby, III For Against Management 1.5 Elect Director M. Christine Jacobs For Against Management 1.6 Elect Director Marie L. Knowles For For Management 1.7 Elect Director David M. Lawrence For Against Management 1.8 Elect Director Edward A. Mueller For Against Management 1.9 Elect Director Jane E. Shaw For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives MERCK & CO., INC. Ticker: MRK Security ID: 589331107 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director Steven F. Goldstone For For Management 6 Elect Director William B. Harrison, Jr. For For Management 7 Elect Director Harry R. Jacobson For For Management 8 Elect Director William N. Kelley For For Management 9 Elect Director C. Robert Kidder For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director Carlos E. Represas For For Management 12 Elect Director Patricia F. Russo For For Management 13 Elect Director Thomas E. Shenk For For Management 14 Elect Director Anne M. Tatlock For For Management 15 Elect Director Craig B. Thompson For For Management 16 Elect Director Wendell P. Weeks For For Management 17 Elect Director Peter C. Wendell For For Management 18 Ratify Auditors For For Management 19 Approve Omnibus Stock Plan For Against Management 20 Approve Non-Employee Director Omnibus For For Management Stock Plan METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. Glenn Hubbard, Ph.D For For Management 1.2 Elect Director Alfred F. Kelly, Jr. For For Management 1.3 Elect Director James M. Kilts For For Management 1.4 Elect Director David Satcher, M.D., For For Management Ph.D. 2 Ratify Auditors For For Management 3 Provide for Cumulative Voting Against Against Shareholder MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director James H. Hance, Jr. For For Management 6 Elect Director Nobuyuki Hirano For For Management 7 Elect Director C. Robert Kidder For For Management 8 Elect Director John J. Mack For For Management 9 Elect Director Donald T. Nicolaisen For For Management 10 Elect Director Charles H. Noski For For Management 11 Elect Director Hutham S. Olayan For For Management 12 Elect Director O. Griffith Sexton For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Amend Omnibus Stock Plan For Against Management 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 18 Stock Retention/Holding Period Against Against Shareholder 19 Require Independent Board Chairman Against Against Shareholder 20 Report on Pay Disparity Against Against Shareholder 21 Claw-back of Payments under Against Against Shareholder Restatements NRG ENERGY INC Ticker: NRG Security ID: 629377508 Meeting Date: JUL 21, 2009 Meeting Type: Proxy Contest Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1.1 Elect Director John F. Chlebowski For For Management 1.2 Elect Director Howard E. Cosgrove For For Management 1.3 Elect Director William E. Hantke For For Management 1.4 Elect Director Anne C. Schaumburg For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Auditors For For Management 6 Report on Carbon Principles Against Against Shareholder 7 Change Size of Board of Directors Against Against Shareholder 8 Repeal Amendments Adopted Without Against Against Shareholder Stockholder Approval After February 26, 2008 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None None 1.1 Elect Director Betsy S. Atkins For None Shareholder 1.2 Elect Director Ralph E. Faison For None Shareholder 1.3 Elect Director Coleman Peterson For None Shareholder 1.4 Elect Director Thomas C. Wajnert For None Shareholder 2 Change Size of Board of Directors For None Shareholder 3 Elect Director Donald DeFosset For None Shareholder 4 Elect Director Richard H. Koppes For None Shareholder 5 Elect Director John M. Albertine For None Shareholder 6 Elect Director Marjorie L. Bowen For None Shareholder 7 Elect Director Ralph G. Wellington For None Shareholder 8 Repeal Amendments Adopted Without For None Shareholder Stockholder Approval After February 26, 2008 9 Amend Omnibus Stock Plan For None Management 10 Amend Executive Incentive Bonus Plan For None Management 11 Adopt Majority Voting for Uncontested For None Management Election of Directors 12 Ratify Auditors For None Management 13 Report on Carbon Principles None None Shareholder OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For Against Management 2 Elect Director John S. Chalsty For Against Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For Against Management 5 Elect Director John E. Feick For Against Management 6 Elect Director Carlos M. Gutierrez For Against Management 7 Elect Director Ray R. Irani For Against Management 8 Elect Director Irvin W. Maloney For Against Management 9 Elect Director Avedick B. Poladian For Against Management 10 Elect Director Rodolfo Segovia For Against Management 11 Elect Director Aziz D. Syriani For Against Management 12 Elect Director Rosemary Tomich For Against Management 13 Elect Director Walter L. Weisman For Against Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 17 Limit Executive Compensation Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder 19 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 20 Report on Host Country Social and Against Against Shareholder Environmental Laws 21 Require a Majority Vote for the Against For Shareholder Election of Directors 22 Report on Policy for Increasing Safety Against Against Shareholder by Reducing Hazardous Substance Usage and Re-locating Facilities 23 Double Trigger on Equity Plans Against For Shareholder OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Wren For For Management 1.2 Elect Director Bruce Crawford For For Management 1.3 Elect Director Alan R. Batkin For For Management 1.4 Elect Director Robert Charles Clark For For Management 1.5 Elect Director Leonard S. Coleman, Jr. For For Management 1.6 Elect Director Errol M. Cook For For Management 1.7 Elect Director Susan S. Denison For For Management 1.8 Elect Director Michael A. Henning For For Management 1.9 Elect Director John R. Murphy For For Management 1.10 Elect Director John R. Purcell For For Management 1.11 Elect Director Linda Johnson Rice For For Management 1.12 Elect Director Gary L. Roubos For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Reimburse Proxy Contest Expenses Against For Shareholder 6 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 7 Reduce Supermajority Vote Requirement Against For Shareholder PEABODY ENERGY CORPORATION Ticker: BTU Security ID: 704549104 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory H. Boyce For For Management 1.2 Elect Director William A. Coley For For Management 1.3 Elect Director William E. James For For Management 1.4 Elect Director Robert B. Karn, III For For Management 1.5 Elect Director M. Frances Keeth For For Management 1.6 Elect Director Henry E. Lentz For For Management 1.7 Elect Director Robert A. Malone For For Management 1.8 Elect Director William C. Rusnack For For Management 1.9 Elect Director John F. Turner For For Management 1.10 Elect Director Alan H. Washkowitz For For Management 2 Ratify Auditors For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Arthur C. Martinez For Against Management 8 Elect Director Indra K. Nooyi For For Management 9 Elect Director Sharon P. Rockefeller For For Management 10 Elect Director James J. Schiro For For Management 11 Elect Director Lloyd G. Trotter For For Management 12 Elect Director Daniel Vasella For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Report on Charitable Contributions Against Against Shareholder 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Report on Public Policy Advocacy Against Against Shareholder Process PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director Robert N. Burt For For Management 5 Elect Director W. Don Cornwell For For Management 6 Elect Director Frances D. Fergusson For For Management 7 Elect Director William H. Gray III For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director James M. Kilts For For Management 10 Elect Director Jeffrey B. Kindler For For Management 11 Elect Director George A. Lorch For For Management 12 Elect Director John P. Mascotte For For Management 13 Elect Director Suzanne Nora Johnson For For Management 14 Elect Director Stephen W. Sanger For For Management 15 Elect Director William C. Steere, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 18 Provide Right to Call Special Meeting For For Management 19 Prohibit Executive Stock-Based Awards Against Against Shareholder PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director Lewis Chew For For Management 3 Elect Director C. Lee Cox For For Management 4 Elect Director Peter A. Darbee For For Management 5 Elect Director Maryellen C. Herringer For For Management 6 Elect Director Roger H. Kimmel For For Management 7 Elect Director Richard A. Meserve For For Management 8 Elect Director Forrest E. Miller For For Management 9 Elect Director Rosendo G. Parra For For Management 10 Elect Director Barbara L. Rambo For For Management 11 Elect Director Barry Lawson Williams For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Amend Omnibus Stock Plan For For Management 15 Require Independent Board Chairman Against Against Shareholder 16 Limits for Directors Involved with Against Against Shareholder Bankruptcy 17 Report on Political Contributions Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect Director Louis C. Camilleri For For Management 4 Elect Director J. Dudley Fishburn For For Management 5 Elect Director Jennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Lucio A. Noto For For Management 9 Elect Director Carlos Slim Helu For For Management 10 Elect Director Stephen M. Wolf For For Management 11 Ratify Auditors For For Management 12 Report on Effect of Marketing Practices Against Against Shareholder on the Poor 13 Establish Supplier Human Rights Against Against Shareholder Purchasing Protocols PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For For Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For Against Management 17 Provide for Cumulative Voting Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Jon F. Hanson For For Management 9 Elect Director Constance J. Horner For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Christine A. Poon For For Management 12 Elect Director John R. Strangfield For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation QUESTAR CORPORATION Ticker: STR Security ID: 748356102 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Teresa Beck For Withhold Management 1.2 Elect Director R.d. Cash For For Management 1.3 Elect Director James A. Harmon For Withhold Management 1.4 Elect Director Robert E. McKee For Withhold Management 1.5 Elect Director Gary G. Michael For Withhold Management 1.6 Elect Director Charles B. Stanley For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For For Management 9 Elect Director William H. Swanson For For Management 10 Ratify Auditors For For Management 11 Provide Right to Call Special Meeting For For Management 12 Approve Omnibus Stock Plan For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 14 Submit SERP to Shareholder Vote Against Against Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director James E. O Connor For For Management 2 Election Director John W. Croghan For For Management 3 Election Director James W. Crownover For For Management 4 Election Director William J. Flynn For For Management 5 Election Director David I. Foley For For Management 6 Election Director Michael Larson For For Management 7 Election Director Nolan Lehmann For For Management 8 Election Director W. Lee Nutter For For Management 9 Election Director Ramon A. Rodriguez For For Management 10 Election Director Allan C. Sorensen For For Management 11 Election Director John M. Trani For For Management 12 Election Director Michael W. Wickham For For Management 13 Ratify Auditors For For Management 14 Report on Political Contributions Against Against Shareholder SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Burd For For Management 2 Elect Director Janet E. Grove For For Management 3 Elect Director Mohan Gyani For For Management 4 Elect Director Paul Hazen For For Management 5 Elect Director Frank C. Herringer For For Management 6 Elect Director Kenneth W. Oder For For Management 7 Elect Director Arun Sarin For For Management 8 Elect Director Michael S. Shannon For For Management 9 Elect Director William Y. Tauscher For For Management 10 Provide Right to Call Special Meeting For For Management 11 Ratify Auditors For For Management 12 Restore or Provide for Cumulative Against Against Shareholder Voting 13 Adopt Global Warming Principles Against Against Shareholder 14 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 15 Purchase Poultry from Suppliers Using Against Against Shareholder CAK SCHERING-PLOUGH CORP. Ticker: SGP Security ID: 806605101 Meeting Date: AUG 7, 2009 Meeting Type: Special Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management SCHLUMBERGER LTD. Ticker: SLB Security ID: 806857108 Meeting Date: APR 7, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect P. Camus as Director For For Management 1.2 Elect P. Currie as Director For For Management 1.3 Elect J.S. Gorelick as Director For For Management 1.4 Elect A. Gould as Director For For Management 1.5 Elect T. Isaac as Director For For Management 1.6 Elect K.V. Kamath as Director For For Management 1.7 Elect N. Kudryavtsev as Director For For Management 1.8 Elect A. Lajous as Director For For Management 1.9 Elect M.E. Marks as Director For For Management 1.10 Elect L.R. Reif as Director For For Management 1.11 Elect T.I. Sandvold as Director For For Management 1.12 Elect H. Seydoux as Director For For Management 2 Adopt and Approve Financials and For For Management Dividends 3 Approve 2010 Omnibus Stock Incentive For For Management Plan 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify PricewaterhouseCoopers LLP as For For Management Auditors SOUTHERN COMPANY, THE Ticker: SO Security ID: 842587107 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. P. Baranco For For Management 1.2 Elect Director J. A. Boscia For For Management 1.3 Elect Director H. A. Clark III For For Management 1.4 Elect Director H. W. Habermeyer, Jr. For For Management 1.5 Elect Director V. M. Hagen For For Management 1.6 Elect Director W. A. Hood, Jr. For For Management 1.7 Elect Director D. M. James For For Management 1.8 Elect Director J. N. Purcell For For Management 1.9 Elect Director D. M. Ratcliffe For For Management 1.10 Elect Director W. G. Smith, Jr. For For Management 1.11 Elect Director L. D. Thompson For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Eliminate Cumulative Voting For For Management 5 Increase Authorized Common Stock For For Management 6 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 7 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 7, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Arthur M. Blank For For Management 3 Elect Director Mary Elizabeth Burton For For Management 4 Elect Director Justin King For For Management 5 Elect Director Carol Meyrowitz For For Management 6 Elect Director Rowland T. Moriarty For For Management 7 Elect Director Robert C. Nakasone For For Management 8 Elect Director Ronald L. Sargent For For Management 9 Elect Director Elizabeth A. Smith For For Management 10 Elect Director Robert E. Sulentic For For Management 11 Elect Director Vijay Vishwanath For For Management 12 Elect Director Paul F. Walsh For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings STATE STREET CORPORATION Ticker: STT Security ID: 857477103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Burnes For For Management 2 Elect Director P. Coym For For Management 3 Elect Director P. De Saint-Aignan For For Management 4 Elect Director A. Fawcett For Against Management 5 Elect Director D. Gruber For For Management 6 Elect Director L. Hill For Against Management 7 Elect Director J. Hooley For For Management 8 Elect Director R. Kaplan For Against Management 9 Elect Director C. LaMantia For For Management 10 Elect Director R. Logue For For Management 11 Elect Director R. Sergel For Against Management 12 Elect Director R. Skates For For Management 13 Elect Director G. Summe For For Management 14 Elect Director R. Weissman For Against Management 15 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Report on Pay Disparity Against Against Shareholder SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert M. Beall, II For For Management 2 Elect Director Alston D. Correll For For Management 3 Elect Director Jeffrey C. Crowe For For Management 4 Elect Director Patricia C. Frist For For Management 5 Elect Director Blake P. Garrett, Jr. For For Management 6 Elect Director David H. Hughes For For Management 7 Elect Director M. Douglas Ivester For For Management 8 Elect Director J. Hicks Lanier For For Management 9 Elect Director William A. Linnenbringer For For Management 10 Elect Director G. Gilmer Minor, III For For Management 11 Elect Director Larry L. Prince For For Management 12 Elect Director Frank S. Royal, M.D. For For Management 13 Elect Director Thomas R. Watjen For For Management 14 Elect Director James M. Wells, III For For Management 15 Elect Director Karen Hastie Williams For For Management 16 Elect Director Phail Wynn, Jr. For For Management 17 Amend Management Incentive Bonus Plan For For Management 18 Ratify Auditors For For Management 19 Advisory Vote on Executive Compensation For For Management 20 Prepare Sustainability Report Against Against Shareholder TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Calvin Darden For For Management 2 Elect Director Anne M. Mulcahy For For Management 3 Elect Director Stephen W. Sanger For For Management 4 Elect Director Gregg W. Steinhafel For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Articles of Incorporation For For Management 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc N. Casper For For Management 2 Elect Director Tyler Jacks For For Management 3 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Frank J. Caufield For For Management 6 Elect Director Robert C. Clark For For Management 7 Elect Director Mathias Dopfner For For Management 8 Elect Director Jessica P. Einhorn For For Management 9 Elect Director Fred Hassan For For Management 10 Elect Director Michael A. Miles For For Management 11 Elect Director Kenneth J. Novack For For Management 12 Elect Director Deborah C. Wright For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Provide Right to Call Special Meeting For Against Management 16 Reduce Supermajority Vote Requirement Against For Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TOLL BROTHERS, INC. Ticker: TOL Security ID: 889478103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zvi Barzilay For For Management 1.2 Elect Director Edward G. Boehne For For Management 1.3 Elect Director Richard J. Braemer For For Management 1.4 Elect Director Carl B. Marbach For For Management 2 Ratify Auditors For For Management 3 Approve Stock Ownership Limitations For Against Management 4 Adopt Shareholder Rights Plan (Poison For Against Management Pill) 5 Approve Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations TRAVELERS COMPANIES, INC., THE Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan L. Beller For For Management 1.2 Elect Director John H. Dasburg For For Management 1.3 Elect Director Janet M. Dolan For For Management 1.4 Elect Director Kenneth M. Duberstein For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Lawrence G. Graev For For Management 1.7 Elect Director Patricia L. Higgins For For Management 1.8 Elect Director Thomas R. Hodgson For For Management 1.9 Elect Director Cleve L. Killingsworth, For For Management Jr. 1.10 Elect Director Blythe J. McGarvie For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management TYCO ELECTRONICS LTD. Ticker: TEL Security ID: H8912P106 Meeting Date: OCT 8, 2009 Meeting Type: Special Record Date: AUG 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 To Approve Payment Of A Distribution To For For Management Shareholders Through Areduction Of The Par Value Of Our Shares, Such Payment To Bemade In Two Installments On Or Before March 26, 2010 (the End Ofthe Second Fiscal Quarter Of 2010). 2 To Approve Any Adjournments Or For Against Management Postponements Of Theextraordinary General Meeting. 3 Transact Other Business (Voting) For Against Management TYCO ELECTRONICS LTD. Ticker: TEL Security ID: H8912P106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect Pierre Brondeau as Director For For Management 1.2 Reelect Ram Charan as Director For For Management 1.3 Reelect Juergen Gromer as Director For For Management 1.4 Reelect Robert Hernandez as Director For For Management 1.5 Reelect Thomas Lynch as Director For For Management 1.6 Reelect Daniel Phelan as Director For For Management 1.7 Reelect Frederic Poses as Director For For Management 1.8 Reelect Lawrence Smith as Director For For Management 1.9 Reelect Paula Sneed as Director For For Management 1.10 Reelect David Steiner as Director For For Management 1.11 Reelect John Van Scoter as Director For For Management 2.1 Accept Annual Report for Fiscal For For Management 2008/2009 2.2 Accept Statutory Financial Statements For For Management for Fiscal 2008/2009 2.3 Accept Consolidated Financial For For Management Statements for Fiscal 2008/2009 3 Approve Share Capital Reduction and For For Management Repayment of $0.64 per Share 4 Approve Discharge of Board and Senior For For Management Management 5 Increase the Number of Shares Available For Against Management for Awards under Tyco Electronics Ltd. 2007 Stock and Incentive Plan 6.1 Ratify Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2009/2010 6.2 Ratify Deloitte AG as Swiss Registered For For Management Auditors for Fiscal 2009/2010 6.3 Ratify PricewaterhouseCoopers AG as For For Management Special Auditor for Fiscal 2009/2010 7 Adjourn Meeting For Against Management 8 Transact Other Business (Voting) For Against Management TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2008/2009 2 Approve Discharge of Board and Senior For For Management Management 3.1 Reelect Edward Breen as Director For For Management 3.2 Elect Michael Daniels as Director For For Management 3.3 Reelect Timothy Donahue as Director For For Management 3.4 Reelect Brian Duperreault as Director For For Management 3.5 Reelect Bruce Gordon as Director For For Management 3.6 Reelect Rajiv Gupta as Director For For Management 3.7 Reelect John Krol as Director For For Management 3.8 Reelect Brendan O'Neill as Director For For Management 3.9 Reelect William Stavropoulos as For For Management Director 3.10 Reelect Sandra Wijnberg as Director For For Management 3.11 Reelect R. David Yost as Director For For Management 4a Ratify Deloitte AG as Auditors For For Management 4b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2009/2010 4c Ratify PricewaterhouseCoopers AG as For For Management Special Auditor 5a Approve Carrying Forward of Net Loss For For Management 5b Approve CHF 407.4 Million Reduction in For For Management Share Capital and Repayment of CHF 0.85 per Share 6 Amend Articles Re: Plurality Voting For For Management Standard for Board Elections When the Number of Candidates Exceeds the Number of Board Positions Available 7 Transact Other Business (Voting) For Against Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For Against Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For Against Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Joel W. Johnson For For Management 7 Elect Director Olivia F. Kirtley For For Management 8 Elect Director Jerry W. Levin For Against Management 9 Elect Director David B. O'Maley For For Management 10 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 11 Elect Director Richard G. Reiten For Against Management 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For Against Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Require Independent Board Chairman Against Against Shareholder 15 Reduce Supermajority Vote Requirement Against For Shareholder UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Douglas W. Leatherdale For For Management 7 Elect Director Glenn M. Renwick For For Management 8 Elect Director Kenneth I. Shine For For Management 9 Elect Director Gail R. Wilensky For For Management 10 Ratify Auditors For For Management 11 Report on Lobbying Expenses Against Against Shareholder 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ruben M. Escobedo For For Management 2 Elect Director Bob Marbut For Against Management 3 Elect Director Robert A. Profusek For Against Management 4 Ratify Auditors For For Management 5 Approve Omnibus Stock Plan For For Management 6 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 7 Report on Rainforest Sustainability Against Against Shareholder 8 Report on Political Contributions Against Against Shareholder 9 Stock Retention/Holding Period Against Against Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 13, 2010 Meeting Type: Annual Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven A. Davis For For Management 1.2 Elect Director William C. Foote For For Management 1.3 Elect Director Mark P. Frissora For For Management 1.4 Elect Director Alan G. McNally For For Management 1.5 Elect Director Nancy M. Schlichting For For Management 1.6 Elect Director David Y. Schwartz For For Management 1.7 Elect Director Alejandro Silva For For Management 1.8 Elect Director James A. Skinner For For Management 1.9 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Amend Stock Option Plan For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder 5 Performance-Based Equity Awards Against For Shareholder 6 Report on Charitable Contributions Against Against Shareholder WALT DISNEY COMPANY, THE Ticker: DIS Security ID: 254687106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Sheryl Sandberg For For Management 13 Elect Director Orin C. Smith For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Amend Articles of Incorporation to For For Management Delete Certain Tracking Stock Provisions 19 Amend Articles of Incorporation to For For Management Delete Classified Board Transition Provisions 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Ex-Gay Status WARNER CHILCOTT PLC Ticker: WCRX Security ID: G94368100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect John Connaughton as Director For For Management 1B Elect Stephen Murray as Director For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration WELLPOINT, INC. Ticker: WLP Security ID: 94973V107 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sheila P. Burke For For Management 2 Elect Director George A. Schaefer, Jr. For For Management 3 Elect Director Jackie M. Ward For For Management 4 Ratify Auditors For For Management 5 Report on Conversion to Non-Profit Against Against Shareholder Status 6 Report on Lobbying Expenses Against Against Shareholder 7 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 8 Reincorporate in Another State [from Against Against Shareholder Indiana to Delaware] WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For Against Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For Against Management 5 Election Director Enrique Hernandez, For For Management Jr. 6 Election Director Donald M. James For Against Management 7 Election Director Richard D. McCormick For Against Management 8 Election Director Mackey J. McDonald For Against Management 9 Election Director Cynthia H. Milligan For For Management 10 Elect Director Nicholas G. Moore For For Management 11 Elect Director Philip J. Quigley For For Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For Against Management 14 Elect Director Robert K. Steel For For Management 15 Elect Director John G. Stumpf For For Management 16 Elect Director an G. Swenson For For Management 17 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 18 Increase Authorized Common Stock For For Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Require Independent Board Chairman Against Against Shareholder 22 Report on Charitable Contributions Against Against Shareholder 23 Report on Political Contributions Against Against Shareholder DIP Midcap Stock Portfolio ADVANCE AUTO PARTS INC Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Fiona P. Dias For For Management 1.4 Elect Director Frances X. Frei For For Management 1.5 Elect Director Darren R. Jackson For For Management 1.6 Elect Director William S. Oglesby For For Management 1.7 Elect Director J. Paul Raines For For Management 1.8 Elect Director Gilbert T. Ray For Withhold Management 1.9 Elect Director Carlos A. Saladrigas For For Management 1.10 Elect Director Francesca M. Spinelli For For Management 2 Ratify Auditors For For Management ADVENT SOFTWARE, INC. Ticker: ADVS Security ID: 007974108 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Scully For For Management 1.2 Elect Director Stephanie G. DiMarco For For Management 1.3 Elect Director A. George Battle For Withhold Management 1.4 Elect Director James D. Kirsner For For Management 1.5 Elect Director James P. Roemer For For Management 1.6 Elect Director Wendell G. Van Auken For For Management 1.7 Elect Director Christine S. Manfredi For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Eliminate Right to Act by Written For Against Management Consent AEROPOSTALE, INC Ticker: ARO Security ID: 007865108 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julian R. Geiger For For Management 1.2 Elect Director Bodil Arlander For For Management 1.3 Elect Director Ronald R. Beegle For For Management 1.4 Elect Director John N. Haugh For For Management 1.5 Elect Director Robert B. Chavez For For Management 1.6 Elect Director Mindy C. Meads For For Management 1.7 Elect Director John D. Howard For For Management 1.8 Elect Director David B. Vermylen For For Management 1.9 Elect Director Karin Hirtler-garvey For For Management 1.10 Elect Director Evelyn Dilsaver For For Management 1.11 Elect Director Thomas P. Johnson For For Management 2 Ratify Auditors For For Management AGL RESOURCES INC. Ticker: AGL Security ID: 001204106 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Dean R. O'Hare For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management ALEXANDRIA REAL ESTATE EQUITIES, INC. Ticker: ARE Security ID: 015271109 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel S. Marcus For For Management 1.2 Elect Director Richard B. Jennings For For Management 1.3 Elect Director John L. Atkins, III For For Management 1.4 Elect Director Richard H. Klein For For Management 1.5 Elect Director James H. Richardson For For Management 1.6 Elect Director Martin A. Simonetti For For Management 1.7 Elect Director Alan G. Walton For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner For For Management 1.2 Elect Director Carl H. Lindner III For For Management 1.3 Elect Director S. Craig Lindner For For Management 1.4 Elect Director Kenneth C. Ambrecht For For Management 1.5 Elect Director Theodore H. Emmerich For For Management 1.6 Elect Director James E. Evans For For Management 1.7 Elect Director Terry S. Jacobs For For Management 1.8 Elect Director Gregory G. Joseph For For Management 1.9 Elect Director William W. Verity For For Management 1.10 Elect Director John I. Von Lehman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management AMERICAN GREETINGS CORPORATION Ticker: AM Security ID: 026375105 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott S. Cowen For For Management 1.2 Elect Director William E. MacDonald, For For Management III 1.3 Elect Director Zev Weiss For For Management AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James M. Cracchiolo For For Management 2 Elect Director H. Jay Sarles For For Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management ANNALY CAPITAL MANAGEMENT INC. Ticker: NLY Security ID: 035710409 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin P. Brady For For Management 1.2 Elect Director E. Wayne Nordberg For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ATMOS ENERGY CORP. Ticker: ATO Security ID: 049560105 Meeting Date: FEB 3, 2010 Meeting Type: Annual Record Date: DEC 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Best For For Management 1.2 Elect Director Kim R. Cocklin For For Management 1.3 Elect Director Robert C. Grable For For Management 1.4 Elect Director Phillip E. Nichol For For Management 1.5 Elect Director Charles K. Vaughan For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management AVNET, INC. Ticker: AVT Security ID: 053807103 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eleanor Baum For For Management 1.2 Elect Director J. Veronica Biggins For For Management 1.3 Elect Director Lawrence W. Clarkson For For Management 1.4 Elect Director Ehud Houminer For For Management 1.5 Elect Director Frank R. Noonan For For Management 1.6 Elect Director Ray M. Robinson For For Management 1.7 Elect Director William P. Sullivan For For Management 1.8 Elect Director Gary L. Tooker For For Management 1.9 Elect Director Roy Vallee For For Management 2 Ratify Auditors For For Management BILL BARRETT CORPORATION Ticker: BBG Security ID: 06846N104 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Owens For For Management 1.2 Elect Director Randy A. Foutch For For Management 1.3 Elect Director Joseph N. Jaggers For For Management 1.4 Elect Director Edmund P. Segner, III For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder BLYTH, INC. Ticker: BTH Security ID: 09643P207 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Goergen For For Management 1.2 Elect Director Neal I. Goldman For For Management 1.3 Elect Director Howard E. Rose For For Management 2 Declassify the Board of Directors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management 5 Other Business For Against Management BOYD GAMING CORPORATION Ticker: BYD Security ID: 103304101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Boughner For For Management 1.2 Elect Director William R. Boyd For For Management 1.3 Elect Director William S. Boyd For For Management 1.4 Elect Director Thomas V. Girardi For For Management 1.5 Elect Director Marianne Boyd Johnson For For Management 1.6 Elect Director Billy G. McCoy For For Management 1.7 Elect Director Frederick J. Schwab For For Management 1.8 Elect Director Keith E. Smith For For Management 1.9 Elect Director Christine J. Spadafor For For Management 1.10 Elect Director Peter M. Thomas For For Management 1.11 Elect Director Veronica J. Wilson For For Management 2 Ratify Auditors For For Management BRINK'S COMPANY, THE Ticker: BCO Security ID: 109696104 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul G. Boynton For For Management 1.2 Elect Director Murray D. Martin For For Management 1.3 Elect Director Ronald L. Turner For For Management 2 Amend Deferred Compensation Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: 109641100 Meeting Date: OCT 29, 2009 Meeting Type: Annual Record Date: SEP 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director Harriet Edelman For For Management 1.3 Elect Director Marvin J. Girouard For For Management 1.4 Elect Director John W. Mims For For Management 1.5 Elect Director George R. Mrkonic For For Management 1.6 Elect Director Erle Nye For For Management 1.7 Elect Director Rosendo G. Parra For For Management 1.8 Elect Director Cece Smith For For Management 2 Ratify Auditors For For Management BUCYRUS INTERNATIONAL, INC. Ticker: BUCY Security ID: 118759109 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deepak K. Kapur For For Management 1.2 Elect Director Theodore C. Rogers For For Management 1.3 Elect Director Robert C. Scharp For For Management 2 Ratify Auditors For For Management CA, INC. Ticker: CA Security ID: 12673P105 Meeting Date: SEP 14, 2009 Meeting Type: Annual Record Date: JUL 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond J. Bromark For For Management 2 Elect Director Gary J. Fernandes For For Management 3 Elect Director Kay Koplovitz For For Management 4 Elect Director Christopher B. Lofgren For For Management 5 Elect Director William E. McCracken For For Management 6 Elect Director John A. Swainson For For Management 7 Elect Director Laura S. Unger For For Management 8 Elect Director Arthur F. Weinbach For For Management 9 Elect Director Renato (Ron) Zambonini For For Management 10 Ratify Auditors For For Management 11 Amend Executive Bonus Program Against Against Shareholder CABOT CORP. Ticker: CBT Security ID: 127055101 Meeting Date: MAR 11, 2010 Meeting Type: Annual Record Date: JAN 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Clarkeson For For Management 1.2 Elect Director Roderick C.G. MacLeod For For Management 1.3 Elect Director Ronaldo H. Schmitz For For Management 2 Ratify Auditors For For Management CALLAWAY GOLF CO. Ticker: ELY Security ID: 131193104 Meeting Date: SEP 10, 2009 Meeting Type: Special Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management CARLISLE COMPANIES INCORPORATED Ticker: CSL Security ID: 142339100 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robin J. Adams For For Management 2 Elect Director Robin S. Callahan For For Management 3 Elect Director David A. Roberts For For Management 4 Ratify Auditors For For Management CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Nancy T. Chang For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Douglas E. Rogers For For Management 1.9 Elect Director Samuel O. Thier For For Management 1.10 Elect Director William H. Waltrip For For Management 2 Ratify Auditors For For Management CHEESECAKE FACTORY, INC., THE Ticker: CAKE Security ID: 163072101 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Allen J. Bernstein For Against Management 2 Elect Director Thomas L. Gregory For Against Management 3 Approve Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management CINTAS CORP. Ticker: CTAS Security ID: 172908105 Meeting Date: OCT 20, 2009 Meeting Type: Annual Record Date: AUG 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gerald S. Adolph For For Management 2 Elect Director Paul R. Carter For For Management 3 Elect Director Gerald V. Dirvin For For Management 4 Elect Director Richard T. Farmer For For Management 5 Elect Director Scott D. Farmer For For Management 6 Elect Director Joyce Hergenhan For For Management 7 Elect Director James J. Johnson For For Management 8 Elect Director Robert J. Kohlhepp For For Management 9 Elect Director David C. Phillips For For Management 10 Elect Director Ronald W. Tysoe For Against Management 11 Ratify Auditors For For Management 12 Adopt Principles for Health Care Reform Against Against Shareholder CMS ENERGY CORPORATION Ticker: CMS Security ID: 125896100 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Merribel S. Ayres For For Management 1.2 Elect Director Jon E. Barfield For For Management 1.3 Elect Director Stephen E. Ewing For For Management 1.4 Elect Director Richard M. Gabrys For For Management 1.5 Elect Director David W. Joos For For Management 1.6 Elect Director Philip R. Lochner, Jr For For Management 1.7 Elect Director Michael T. Monahan For For Management 1.8 Elect Director John G. Russell For For Management 1.9 Elect Director Kenneth L. Way For For Management 1.10 Elect Director John B. Yasinsky For For Management 2 Ratify Auditors For For Management 3 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 4 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Klein For For Management 2 Elect Director Lakshmi Narayanan For For Management 3 Elect Director Maureen Breakiron-Evans For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management COMMSCOPE, INC. Ticker: CTV Security ID: 203372107 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Boyd L. George For For Management 1.2 Elect Director George N. Hutton For For Management 1.3 Elect Director Katsuhiko (Kat) Okubo For For Management 2 Ratify Auditors For For Management COMPUTER SCIENCES CORPORATION Ticker: CSC Security ID: 205363104 Meeting Date: AUG 3, 2009 Meeting Type: Annual Record Date: JUN 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irving W. Bailey, II For For Management 1.2 Elect Director David J. Barram For For Management 1.3 Elect Director Stephen L. Baum For For Management 1.4 Elect Director Rodney F. Chase For For Management 1.5 Elect Director Judith R. Haberkorn For For Management 1.6 Elect Director Michael W. Laphen For For Management 1.7 Elect Director F. Warren McFarlan For For Management 1.8 Elect Director Chong Sup Park For For Management 1.9 Elect Director Thomas H. Patrick For For Management 2 Ratify Auditors For For Management CON-WAY INC. Ticker: CNW Security ID: 205944101 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Anton For For Management 1.2 Elect Director William R. Corbin For For Management 1.3 Elect Director Robert Jaunich, II For For Management 1.4 Elect Director W. Keith Kennedy, Jr. For For Management 1.5 Elect Director John C. Pope For For Management 1.6 Elect Director Douglas W. Stotlar For For Management 1.7 Elect Director Peter W. Stott For For Management 2 Ratify Auditors For For Management CONSTELLATION ENERGY GROUP, INC. Ticker: CEG Security ID: 210371100 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Yves C. de Balmann For For Management 2 Elect Director Ann C. Berzin For For Management 3 Elect Director James T. Brady For For Management 4 Elect Director Daniel Camus For For Management 5 Elect Director James R. Curtiss For For Management 6 Elect Director Freeman A. Hrabowski, For For Management III 7 Elect Director Nancy Lampton For For Management 8 Elect Director Robert J. Lawless For For Management 9 Elect Director Mayo A. Shattuck, III For For Management 10 Elect Director John L. Skolds For For Management 11 Elect Director Michael D. Sullivan For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For For Management 14 Require Independent Board Chairman Against Against Shareholder COOPER COMPANIES, INC., THE Ticker: COO Security ID: 216648402 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Donald Press For For Management 1.5 Elect Director Steven Rosenberg For For Management 1.6 Elect Director Allan E. Rubenstein, For For Management M.D. 1.7 Elect Director Robert S. Weiss For For Management 1.8 Elect Director Stanley Zinberg, M.D. For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors CORPORATE OFFICE PROPERTIES TRUST Ticker: OFC Security ID: 22002T108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jay H. Shidler For For Management 1.2 Elect Director Clay W. Hamlin, III For For Management 1.3 Elect Director Thomas F. Brady For For Management 1.4 Elect Director Robert L. Denton For For Management 1.5 Elect Director Douglas M. Firstenberg For For Management 1.6 Elect Director Randall M. Griffin For For Management 1.7 Elect Director David M. Jacobstein For For Management 1.8 Elect Director Steven D. Kesler For For Management 1.9 Elect Director Kenneth S. Sweet, Jr. For For Management 1.10 Elect Director Richard Szafranski For For Management 1.11 Elect Director Kenneth D. Wethe For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CORRECTIONS CORPORATION OF AMERICA Ticker: CXW Security ID: 22025Y407 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Ferguson For For Management 1.2 Elect Director Damon T. Hininger For For Management 1.3 Elect Director Donna M. Alvarado For For Management 1.4 Elect Director William F. Andrews For For Management 1.5 Elect Director John D. Correnti For For Management 1.6 Elect Director Dennis W. Deconcini For For Management 1.7 Elect Director John R. Horne For For Management 1.8 Elect Director C. Michael Jacobi For For Management 1.9 Elect Director Thurgood Marshall, Jr. For For Management 1.10 Elect Director Charles L. Overby For For Management 1.11 Elect Director John R. Prann, Jr. For For Management 1.12 Elect Director Joseph V. Russell For For Management 1.13 Elect Director Henri L. Wedell For For Management 2 Ratify Auditors For For Management CROWN HOLDINGS, INC. Ticker: CCK Security ID: 228368106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jenne K. Britell For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Arnold W. Donald For For Management 1.4 Elect Director William G. Little For For Management 1.5 Elect Director Hans J. Loliger For For Management 1.6 Elect Director Thomas A. Ralph For For Management 1.7 Elect Director Hugues Du Rouret For For Management 1.8 Elect Director Alan W. Rutherford For For Management 1.9 Elect Director Jim L. Turner For For Management 1.10 Elect Director William S. Urkiel For For Management 2 Ratify Auditors For For Management CYPRESS SEMICONDUCTOR CORPORATION Ticker: CY Security ID: 232806109 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T.J. Rodgers For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Eric A. Benhamou For For Management 1.4 Elect Director Lloyd Carney For For Management 1.5 Elect Director James R. Long For For Management 1.6 Elect Director J. Daniel Mccranie For For Management 1.7 Elect Director Evert Van De Ven For For Management 2 Ratify Auditors For For Management DIGITAL REALTY TRUST INC. Ticker: DLR Security ID: 253868103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Magnuson For For Management 1.2 Elect Director Michael F. Foust For For Management 1.3 Elect Director Laurence A. Chapman For For Management 1.4 Elect Director Kathleen Earley For For Management 1.5 Elect Director Ruann F. Ernst, Ph.D. For For Management 1.6 Elect Director Dennis E. Singleton For For Management 1.7 Elect Director Robert H. Zerbst For For Management 2 Ratify Auditors For For Management DOLLAR TREE, INC. Ticker: DLTR Security ID: 256746108 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Ray Compton For For Management 1.2 Elect Director Conrad M. Hall For For Management 1.3 Elect Director Lemuel E. Lewis For For Management 1.4 Elect Director Bob Sasser For For Management 2 Declassify the Board of Directors For For Management 3 Increase Authorized Common Stock For For Management DONALDSON CO., INC. Ticker: DCI Security ID: 257651109 Meeting Date: NOV 20, 2009 Meeting Type: Annual Record Date: SEP 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack W. Eugster For For Management 1.2 Elect Director John F. Grundhofer For For Management 1.3 Elect Director Paul David Miller For For Management 2 Ratify Auditors For For Management DPL INC. Ticker: DPL Security ID: 233293109 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert D. Biggs For For Management 1.2 Elect Director Pamela B. Morris For For Management 1.3 Elect Director Ned J. Sifferlen For For Management 2 Ratify Auditors For For Management DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending DYCOM INDUSTRIES, INC. Ticker: DY Security ID: 267475101 Meeting Date: NOV 24, 2009 Meeting Type: Annual Record Date: OCT 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen C. Coley For For Management 1.2 Elect Director Patricia L. Higgins For Withhold Management 1.3 Elect Director Steven E. Nielsen For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management ENCORE ACQUISITION COMPANY Ticker: EAC Security ID: 29255W100 Meeting Date: MAR 9, 2010 Meeting Type: Special Record Date: FEB 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition For For Management 2 Adjourn Meeting For For Management ENDO PHARMACEUTICALS HOLDINGS INC. Ticker: ENDP Security ID: 29264F205 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Delucca For Withhold Management 1.2 Elect Director David P. Holveck For For Management 1.3 Elect Director Nancy J Hutson For Withhold Management 1.4 Elect Director Michael Hyatt For For Management 1.5 Elect Director Roger H. Kimmel For For Management 1.6 Elect Director William P. Montague For For Management 1.7 Elect Director Joseph C. Scodari For Withhold Management 1.8 Elect Director William F. Spengler For Withhold Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ENERGEN CORPORATION Ticker: EGN Security ID: 29265N108 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen D. Ban For For Management 1.2 Elect Director Julian W. Banton For For Management 1.3 Elect Director T. Michael Goodrich For For Management 2 Amend Non-Employee Director Omnibus For For Management Stock Plan 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management ENERGIZER HOLDINGS, INC. Ticker: ENR Security ID: 29266R108 Meeting Date: JAN 25, 2010 Meeting Type: Annual Record Date: NOV 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. David Hoover For For Management 1.2 Elect Director John C. Hunter For For Management 1.3 Elect Director John E. Klein For For Management 1.4 Elect Director John R. Roberts For For Management 2 Ratify Auditors For For Management EQUITY ONE, INC. Ticker: EQY Security ID: 294752100 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Noam Ben-Ozer For For Management 1.2 Elect Director James S. Cassel For For Management 1.3 Elect Director Cynthia R. Cohen For For Management 1.4 Elect Director Neil Flanzraich For For Management 1.5 Elect Director Nathan Hetz For For Management 1.6 Elect Director Chaim Katzman For For Management 1.7 Elect Director Peter Linneman For For Management 1.8 Elect Director Jeffrey S. Olson For For Management 1.9 Elect Director Dori Segal For For Management 2 Ratify Auditors For For Management EXCO RESOURCES, INC. Ticker: XCO Security ID: 269279402 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Miller For For Management 1.2 Elect Director Stephen F. Smith For For Management 1.3 Elect Director Jeffrey D. Benjamin For For Management 1.4 Elect Director Vincent J. Cebula For For Management 1.5 Elect Director Earl E. Ellis For For Management 1.6 Elect Director B. James Ford For For Management 1.7 Elect Director Mark Mulhern For For Management 1.8 Elect Director T. Boone Pickens For For Management 1.9 Elect Director Jeffrey S. Serota For For Management 1.10 Elect Director Robert L. Stillwell For For Management 2 Ratify Auditors For For Management 3 Adopt Policy on Board Diversity Against Against Shareholder EXPEDIA, INC. Ticker: EXPE Security ID: 30212P105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For Withhold Management 1.2 Elect Director Barry Diller For For Management 1.3 Elect Director Jonathan L. Dolgen For For Management 1.4 Elect Director William R. Fitzgerald For For Management 1.5 Elect Director Craig A. Jacobson For For Management 1.6 Elect Director Victor A. Kaufman For For Management 1.7 Elect Director Peter M. Kern For For Management 1.8 Elect Director Dara Khosrowshahi For For Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For For Management 2 Ratify Auditors For For Management EXPEDITORS INTERNATIONAL OF WASHINGTON, INC. Ticker: EXPD Security ID: 302130109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Emmert For For Management 1.2 Elect Director R. Jordan Gates For For Management 1.3 Elect Director Dan P. Kourkoumelis For For Management 1.4 Elect Director Michael J. Malone For For Management 1.5 Elect Director John W. Meisenbach For For Management 1.6 Elect Director Peter J. Rose For For Management 1.7 Elect Director James L.K. Wang For For Management 1.8 Elect Director Robert R. Wright For For Management 2 Approve Stock Option Plan For For Management 3 Ratify Auditors For For Management F5 NETWORKS, INC. Ticker: FFIV Security ID: 315616102 Meeting Date: MAR 11, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Deborah L. Bevier For For Management 2 Elect Director Alan J. Higginson For For Management 3 Elect Director John McAdam For For Management 4 Ratify Auditors For For Management FACTSET RESEARCH SYSTEMS INC. Ticker: FDS Security ID: 303075105 Meeting Date: DEC 15, 2009 Meeting Type: Annual Record Date: OCT 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Billeadeau For For Management 1.2 Elect Director Philip A. Hadley For For Management 1.3 Elect Director Joseph R. Zimmel For For Management 2 Ratify Auditors For For Management FAIR ISAAC CORP. Ticker: FICO Security ID: 303250104 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: DEC 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George Battle For Withhold Management 1.2 Elect Director Nicholas F. Graziano For For Management 1.3 Elect Director Mark N. Greene For For Management 1.4 Elect Director Alex W. Hart For For Management 1.5 Elect Director James D. Kirsner For For Management 1.6 Elect Director William J. Lansing For For Management 1.7 Elect Director Rahul N. Merchant For For Management 1.8 Elect Director Margaret L. Taylor For For Management 1.9 Elect Director Duane E. White For For Management 2 Eliminate Cumulative Voting For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC. Ticker: FCS Security ID: 303726103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles P. Carinalli For For Management 1.2 Elect Director Randy W. Carson For For Management 1.3 Elect Director Anthony Lear For For Management 1.4 Elect Director Thomas L. Magnanti For For Management 1.5 Elect Director Kevin J. Mcgarity For For Management 1.6 Elect Director Bryan R. Roub For For Management 1.7 Elect Director Ronald W. Shelly For For Management 1.8 Elect Director Mark S. Thompson For For Management 2 Eliminate Cumulative Voting For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management FAMILY DOLLAR STORES, INC. Ticker: FDO Security ID: 307000109 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Bernstein For For Management 1.2 Elect Director Pamela L. Davies For For Management 1.3 Elect Director Sharon Allred Decker For For Management 1.4 Elect Director Edward C. Dolby For For Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director Howard R. Levine For For Management 1.7 Elect Director George R. Mahoney, Jr. For For Management 1.8 Elect Director James G. Martin For For Management 1.9 Elect Director Harvey Morgan For For Management 1.10 Elect Director Dale C. Pond For For Management 2 Ratify Auditors For For Management FIDELITY NATIONAL INFORMATION SERVICES INC Ticker: FIS Security ID: 31620M106 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephan A. James For For Management 1.2 Elect Director James Neary For Withhold Management 1.3 Elect Director Frank R. Martire For For Management 2 Ratify Auditors For For Management FIRST HORIZON NATIONAL CORPORATION Ticker: FHN Security ID: 320517105 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Carter For For Management 1.2 Elect Director Mark A. Emkes For For Management 1.3 Elect Director D. Bryan Jordan For For Management 1.4 Elect Director R. Brad Martin For For Management 1.5 Elect Director Vicki R. Palmer For For Management 1.6 Elect Director Michael D. Rose For For Management 1.7 Elect Director William B. Sansom For For Management 1.8 Elect Director Luke Yancy III For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management FIRSTMERIT CORPORATION Ticker: FMER Security ID: 337915102 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven H. Baer For For Management 1.2 Elect Director Karen S. Belden For For Management 1.3 Elect Director R. Cary Blair For For Management 1.4 Elect Director John C. Blickle For For Management 1.5 Elect Director Robert W. Briggs For For Management 1.6 Elect Director Richard Colella For For Management 1.7 Elect Director Gina D. France For For Management 1.8 Elect Director Paul G. Greig For For Management 1.9 Elect Director Terry L. Haines For For Management 1.10 Elect Director J. Michael Hochschwender For For Management 1.11 Elect Director Clifford J. Isroff For For Management 1.12 Elect Director Philip A. Lloyd II For For Management 2 Ratify Auditors For For Management 3 Amend Articles of Incorporation For For Management Concerning Preferred Stock 4 Establish Range For Board Size For For Management 5 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 6 Reduce Supermajority Vote Requirement For For Management Relating to Amendments 7 Eliminate Provision Stating Directors For For Management May Only Be Removed for Cause FOSSIL, INC. Ticker: FOSL Security ID: 349882100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Elaine Agather For For Management 2.2 Elect Director Michael W. Barnes For For Management 2.3 Elect Director Jeffrey N. Boyer For For Management 2.4 Elect Director Kosta N. Kartsotis For For Management 2.5 Elect Director Elysia Holt Ragusa For For Management 2.6 Elect Director Jal S. Shroff For For Management 2.7 Elect Director James E. Skinner For For Management 2.8 Elect Director Michael Steinberg For For Management 2.9 Elect Director Donald J. Stone For For Management 2.10 Elect Director James M. Zimmerman For For Management 2.11 Elect Director Elaine Agather For For Management 2.12 Elect Director Jal S. Shroff For For Management 2.13 Elect Director Donald J. Stone For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management FRONTIER OIL CORPORATION Ticker: FTO Security ID: 35914P105 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas Y. Bech For For Management 1.2 Elect Director Michael C. Jennings For For Management 1.3 Elect Director James H. Lee For For Management 1.4 Elect Director Paul B. Loyd, Jr. For For Management 1.5 Elect Director Franklin Myers For For Management 1.6 Elect Director Michael E. Rose For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management FTI CONSULTING, INC. Ticker: FCN Security ID: 302941109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brenda J. Bacon For For Management 1.2 Elect Director James W. Crownover For For Management 1.3 Elect Director Dennis J. Shaughnessy For For Management 1.4 Elect Director George P. Stamas For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management GARTNER, INC. Ticker: IT Security ID: 366651107 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Bingle For For Management 1.2 Elect Director Richard J. Bressler For For Management 1.3 Elect Director Karen E. Dykstra For For Management 1.4 Elect Director Russell P. Fradin For Withhold Management 1.5 Elect Director Anne Sutherland Fuchs For Withhold Management 1.6 Elect Director William O. Grabe For For Management 1.7 Elect Director Eugene A. Hall For For Management 1.8 Elect Director Stephen G. Pagliuca For For Management 1.9 Elect Director James C. Smith For For Management 1.10 Elect Director Jeffrey W. Ubben For Withhold Management 2 Ratify Auditors For For Management GATX CORPORATION Ticker: GMT Security ID: 361448103 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anne L. Arvia For For Management 1.2 Elect Director Richard Fairbanks For For Management 1.3 Elect Director Deborah M. Fretz For For Management 1.4 Elect Director Ernst A. Haberli For For Management 1.5 Elect Director Brian A. Kenney For For Management 1.6 Elect Director Mark G. McGrath For For Management 1.7 Elect Director James B. Ream For For Management 1.8 Elect Director David S. Sutherland For For Management 1.9 Elect Director Casey J. Sylla For For Management 2 Ratify Auditors For For Management GENERAL CABLE CORP. Ticker: BGC Security ID: 369300108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Welsh, III For For Management 2 Declassify the Board of Directors For For Management 3 Provide Directors Be Removed With or For For Management Without Cause 4 Ratify Auditors For For Management 5 Approve Omnibus Stock Plan For For Management HARRIS CORP. Ticker: HRS Security ID: 413875105 Meeting Date: OCT 23, 2009 Meeting Type: Annual Record Date: AUG 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry D. Growcock For For Management 1.2 Elect Director Leslie F. Kenne For For Management 1.3 Elect Director David B. Rickard For For Management 1.4 Elect Director Gregory T. Swienton For For Management 2 Ratify Auditors For For Management 3 Require Independent Board Chairman Against Against Shareholder HCC INSURANCE HOLDINGS, INC. Ticker: HCC Security ID: 404132102 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judy C. Bozeman For For Management 1.2 Elect Director Frank J. Bramanti For For Management 1.3 Elect Director Walter M. Duer For For Management 1.4 Elect Director James C. Flagg For For Management 1.5 Elect Director Thomas M. Hamilton For For Management 1.6 Elect Director John N. Molbeck, Jr. For For Management 1.7 Elect Director James E. Oesterreicher For For Management 1.8 Elect Director Robert A. Rosholt For For Management 1.9 Elect Director Christopher JB Williams For For Management 1.10 Elect Director Scott W. Wise For For Management 2 Ratify Auditors For For Management HELIX ENERGY SOLUTIONS INC Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Owen Kratz For For Management 1.2 Elect Director John V. Lovoi For For Management 1.3 Elect Director Bernard J. Duroc-Danner For Withhold Management 2 Ratify Auditors For For Management HENRY SCHEIN, INC. Ticker: HSIC Security ID: 806407102 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley M Bergman For For Management 1.2 Elect Director Gerald A Benjamin For For Management 1.3 Elect Director James P Breslawski For For Management 1.4 Elect Director Mark E Mlotek For For Management 1.5 Elect Director Steven Paladino For For Management 1.6 Elect Director Barry J Alperin For For Management 1.7 Elect Director Paul Brons For For Management 1.8 Elect Director Donald J Kabat For For Management 1.9 Elect Director Philip A Laskawy For For Management 1.10 Elect Director Karyn Mashima For For Management 1.11 Elect Director Norman S Matthews For For Management 1.12 Elect Director Bradley T Sheares, PhD For For Management 1.13 Elect Director Louis W Sullivan, MD For For Management 2 Amend Non-Employee Director Omnibus For For Management Stock Plan 3 Ratify Auditors For For Management HORMEL FOODS CORP. Ticker: HRL Security ID: 440452100 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrell K. Crews For For Management 1.2 Elect Director Jeffrey M. Ettinger For For Management 1.3 Elect Director Jody H. Feragen For For Management 1.4 Elect Director Susan I. Marvin For For Management 1.5 Elect Director John L. Morrison For For Management 1.6 Elect Director Elsa A. Murano For For Management 1.7 Elect Director Robert C. Nakasone For For Management 1.8 Elect Director Susan K. Nestergard For For Management 1.9 Elect Director Ronald D. Pearson For For Management 1.10 Elect Director Dakota A. Pippins For For Management 1.11 Elect Director Huch C. Smith For For Management 1.12 Elect Director John G. Turner For For Management 2 Ratify Auditors For For Management 3 Implement Specific Animal Welfare Against Against Shareholder Policies and Practices for Suppliers HOSPITALITY PROPERTIES TRUST Ticker: HPT Security ID: 44106M102 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Trustee William A. Lamkin For Against Management 2 Adopt Majority Voting for Uncontested For Against Management Election of Trustees 3 Amend the Declaration of Trust For Against Management 4 Ratify Auditors For For Management 5 Declassify the Board of Trustees Against For Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder HUBBELL INCORPORATED Ticker: HUB.B Security ID: 443510201 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy H. Powers For For Management 1.2 Elect Director G. Jackson Ratcliffe For For Management 1.3 Elect Director George W. Edwards, Jr. For For Management 1.4 Elect Director Lynn J. Good For For Management 1.5 Elect Director Anthony J. Guzzi For For Management 1.6 Elect Director Joel S. Hoffman For For Management 1.7 Elect Director Andrew McNally, IV For For Management 1.8 Elect Director Carlos A. Rodriguez For For Management 1.9 Elect Director Richard J. Swift For For Management 1.10 Elect Director Daniel S. Van Riper For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Donald O. Quest PhD For For Management 2 Elect Director Joseph G. Sponholz For For Management 3 Approve/Amend Executive Incentive Bonus For For Management Plan 4 Ratify Auditors For For Management HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David A. Jones, Jr. For For Management 2 Elect Director Frank A. D'Amelio For For Management 3 Elect Director W. Roy Dunbar For For Management 4 Elect Director Kurt J. Hilzinger For For Management 5 Elect Director Michael B. McCallister For For Management 6 Elect Director William J. McDonald For For Management 7 Elect Director William E. Mitchell For For Management 8 Elect Director David B. Nash For For Management 9 Elect Director James J. O'Brien For For Management 10 Elect Director Marissa T. Peterson For For Management 11 Elect Director W. Ann Reynolds For For Management 12 Ratify Auditors For For Management HUNTSMAN CORPORATION Ticker: HUN Security ID: 447011107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director H. William Lichtenberger For For Management 1.3 Elect Director M. Anthony Burns For For Management 2 Ratify Auditors For For Management IDACORP, INC. Ticker: IDA Security ID: 451107106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Judith A. Johansen For For Management 1.2 Elect Director J. LaMont Keen For For Management 1.3 Elect Director Robert A. Tinstman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management INGRAM MICRO INC. Ticker: IM Security ID: 457153104 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Amend Certificate of Incorporation to For For Management Provide Directors May be Removed Without Cause 3.1 Elect Director Howard I. Atkins For For Management 3.2 Elect Director Leslie Stone Heisz For For Management 3.3 Elect Director John R. Ingram For For Management 3.4 Elect Director Orrin H. Ingram, II For For Management 3.5 Elect Director Dale R. Laurance For For Management 3.6 Elect Director Linda Fayne Levinson For For Management 3.7 Elect Director Michael T. Smith For For Management 3.8 Elect Director Gregory M.E. Spierkel For For Management 3.9 Elect Director Joe B. Wyatt For For Management 3.10 Elect Director Orrin H. Ingram, II For For Management 3.11 Elect Director Michael T. Smith For For Management 3.12 Elect Director Gregory M.E. Spierkel For For Management 3.13 Elect Director Joe B. Wyatt For For Management 4 Ratify Auditors For For Management INTEGRATED DEVICE TECHNOLOGY, INC. Ticker: IDTI Security ID: 458118106 Meeting Date: SEP 17, 2009 Meeting Type: Annual Record Date: JUL 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Schofield For For Management 1.2 Elect Director Lewis Eggebrecht For For Management 1.3 Elect Director Umesh Padval For For Management 1.4 Elect Director Gordon Parnell For For Management 1.5 Elect Director Donald Schrock For For Management 1.6 Elect Director Ron Smith For For Management 1.7 Elect Director Theodore L. Tewksbury, For For Management III 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Approve Repricing of Options For For Management 4 Ratify Auditors For For Management INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Directors David J. Bronczek For For Management 1.2 Elect Directors Lynn Laverty Elsenhans For For Management 1.3 Elect Directors John V. Faraci For For Management 1.4 Elect Directors Stacey J. Mobley For For Management 1.5 Elect Directors John L. Townsend, III For For Management 1.6 Elect Directors William G. Walter For For Management 1.7 Elect Directors J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Call Special Meeting For For Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: OCT 6, 2009 Meeting Type: Special Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Omnibus Stock Plan For For Management 2 Approve Stock Option Exchange Program For Against Management INTERSIL CORPORATION Ticker: ISIL Security ID: 46069S109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David B. Bell For For Management 1.2 Elect Director Dr. Robert W. Conn For For Management 1.3 Elect Director James V. Diller For For Management 1.4 Elect Director Gary E. Gist For For Management 1.5 Elect Director Mercedes Johnson For For Management 1.6 Elect Director Gregory Lang For For Management 1.7 Elect Director Jan Peeters For For Management 1.8 Elect Director Robert N. Pokelwaldt For For Management 1.9 Elect Director James A. Urry For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Other Business For Against Management ITT EDUCATIONAL SERVICES, INC. Ticker: ESI Security ID: 45068B109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John F. Cozzi For For Management 2 Elect Director Kevin M. Modany For For Management 3 Elect Director Lloyd G. Waterhouse For For Management 4 Ratify Auditors For For Management JOY GLOBAL, INC. Ticker: JOYG Security ID: 481165108 Meeting Date: MAR 9, 2010 Meeting Type: Annual Record Date: JAN 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John Nils Hanson For For Management 1.3 Elect Director Ken C. Johnsen For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey E. Curtiss For For Management 1.2 Elect Director William P. Utt For For Management 2 Ratify Auditors For For Management 3 Review and Assess Human Rights Policies Against Against Shareholder 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity KINETIC CONCEPTS, INC. Ticker: KCI Security ID: 49460W208 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald W. Dollens For Withhold Management 1.2 Elect Director Catherine M. Burzik For For Management 1.3 Elect Director John P. Byrnes For For Management 1.4 Elect Director Harry R. Jacobson For For Management 2 Ratify Auditors For For Management L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claude R. Canizares For For Management 1.2 Elect Director Thomas A. Corcoran For Withhold Management 1.3 Elect Director Lewis Kramer For For Management 1.4 Elect Director Alan H. Washkowitz For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management LANCASTER COLONY CORP. Ticker: LANC Security ID: 513847103 Meeting Date: NOV 16, 2009 Meeting Type: Annual Record Date: SEP 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James B. Bachmann For For Management 1.2 Elect Director Neeli Bendapudi For For Management 1.3 Elect Director John L. Boylan For For Management 2 Ratify Auditors For For Management LIBERTY PROPERTY TRUST Ticker: LRY Security ID: 531172104 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee J. Anthony Hayden For For Management 1.2 Elect Trustee M. Leanne Lachman For For Management 1.3 Elect Trustee Stephen D. Steinour For For Management 2 Declassify the Board of Trustees For For Management 3 Ratify Auditors For For Management LIFEPOINT HOSPITALS, INC. Ticker: LPNT Security ID: 53219L109 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory T. Bier For Withhold Management 1.2 Elect Director DeWitt Ezell, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Amend Non-Employee Director Omnibus For For Management Stock Plan LUBRIZOL CORPORATION, THE Ticker: LZ Security ID: 549271104 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward P. Campbell For For Management 1.2 Elect Director James L. Hambrick For For Management 1.3 Elect Director Gordon D. Harnett For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management MACERICH COMPANY, THE Ticker: MAC Security ID: 554382101 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arthur M. Coppola For For Management 2 Elect Director Edward C. Coppola For For Management 3 Elect Director James S. Cownie For For Management 4 Elect Director Fred S. Hubbell For For Management 5 Elect Director Mason G. Ross For For Management 6 Elect Director Dr. William P. Sexton For For Management 7 Ratify Auditors For For Management MDU RESOURCES GROUP, INC. Ticker: MDU Security ID: 552690109 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas Everist For For Management 2 Elect Director Karen B. Fagg For For Management 3 Elect Director Terry D. Hildestad For For Management 4 Elect Director A. Bart Holaday For For Management 5 Elect Director Dennis W. Johnson For For Management 6 Elect Director Thomas C. Knudson For For Management 7 Elect Director Richard H. Lewis For For Management 8 Elect Director Patricia L. Moss For For Management 9 Elect Director Harry J. Pearce For For Management 10 Elect Director John K. Wilson For For Management 11 Reduce Supermajority Vote Requirement For For Management Relating to Business Combinations 12 Reduce Supermajority Vote Requirement For For Management 13 Eliminate Provision Stating Directors For For Management May Only Be Removed for Cause 14 Ratify Auditors For For Management 15 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts MEDICIS PHARMACEUTICAL CORP. Ticker: MRX Security ID: 584690309 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael A. Pietrangelo For For Management 2 Elect Director Lottie H. Shackelford For For Management 3 Elect Director Jonah Shacknai For For Management 4 Ratify Auditors For For Management MERCURY GENERAL CORPORATION Ticker: MCY Security ID: 589400100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Joseph For For Management 1.2 Elect Director Martha E. Marcon For For Management 1.3 Elect Director Donald R. Spuehler For For Management 1.4 Elect Director Richard E. Grayson For For Management 1.5 Elect Director Donald P. Newell For For Management 1.6 Elect Director Bruce A. Bunner For For Management 1.7 Elect Director Nathan Bessin For For Management 1.8 Elect Director Michael D. Curtius For For Management 1.9 Elect Director Gabriel Tirador For For Management 2 Amend Omnibus Stock Plan For For Management MINE SAFETY APPLIANCES COMPANY Ticker: MSA Security ID: 602720104 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Bruggeworth For For Management 1.2 Elect Director James A. Cederna For For Management 1.3 Elect Director John C. Unkovic For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management MINERALS TECHNOLOGIES, INC. Ticker: MTX Security ID: 603158106 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph C. Muscari For For Management 1.2 Elect Director William C. Stivers For For Management 2 Ratify Auditors For For Management NEW YORK COMMUNITY BANCORP, INC. Ticker: NYB Security ID: 649445103 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald M. Blake For For Management 1.2 Elect Director Michael J. Levine For For Management 1.3 Elect Director Guy V. Molinari For For Management 1.4 Elect Director John M. Tsimbinos For For Management 2 Ratify Auditors For For Management NEWALLIANCE BANCSHARES, INC. Ticker: NAL Security ID: 650203102 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carlton L. Highsmith For For Management 1.2 Elect Director Joseph H. Rossi For For Management 1.3 Elect Director Nathaniel D. Woodson For For Management 1.4 Elect Director Joseph A. Zaccagnino For For Management 2 Ratify Auditors For For Management NSTAR Ticker: NST Security ID: 67019E107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary L. Countryman For Against Management 2 Elect Director James S. DiStasio For Against Management 3 Elect Director Thomas J. May For For Management 4 Ratify Auditors For For Management NV ENERGY, INC. Ticker: NVE Security ID: 67073Y106 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian J. Kennedy For For Management 1.2 Elect Director John F. O'Reilly For For Management 1.3 Elect Director Michael W. Yackira For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management 4 Reduce Supermajority Vote Requirement Against For Shareholder OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David S. Hooker For For Management 1.2 Elect Director Harris J. Pappas For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management OIL STATES INTERNATIONAL, INC. Ticker: OIS Security ID: 678026105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin A. Lambert For For Management 1.2 Elect Director Mark G. Papa For For Management 1.3 Elect Director Stephen A. Wells For For Management 2 Ratify Auditors For For Management OLD REPUBLIC INTERNATIONAL CORPORATION Ticker: ORI Security ID: 680223104 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jimmy A. Dew For For Management 1.2 Elect Director John M. Dixon For Withhold Management 1.3 Elect Director Dennis P. Van Mieghem For Withhold Management 2 Amend Omnibus Stock Plan For For Management OMNICARE, INC. Ticker: OCR Security ID: 681904108 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Crotty For Against Management 2 Elect Director Joel F. Gemunder For For Management 3 Elect Director Steven J. Heyer For Against Management 4 Elect Director Andrea R. Lindell For Against Management 5 Elect Director James D. Shelton For For Management 6 Elect Director John H. Timoney For For Management 7 Elect Director Amy Wallman For For Management 8 Ratify Auditors For For Management ONEOK, INC. Ticker: OKE Security ID: 682680103 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James C. Day For For Management 2 Elect Director Julie H. Edwards For For Management 3 Elect Director William L. Ford For For Management 4 Elect Director John W. Gibson For For Management 5 Elect Director David L. Kyle For For Management 6 Elect Director Bert H. Mackie For For Management 7 Elect Director Jim W. Mogg For For Management 8 Elect Director Pattye L. Moore For For Management 9 Elect Director Gary D. Parker For For Management 10 Elect Director Eduardo A. Rodriguez For For Management 11 Elect Director Gerald B. Smith For For Management 12 Elect Director David J. Tippeconnic For For Management 13 Ratify Auditors For For Management OSHKOSH CORP. Ticker: OSK Security ID: 688239201 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director J. William Andersen For For Management 2 Elect Director Robert G. Bohn For For Management 3 Elect Director Richard M. Donnelly For For Management 4 Elect Director Frederick M. Franks, Jr. For For Management 5 Elect Director Michael W. Grebe For For Management 6 Elect Director John J. Hamre For For Management 7 Elect Director Kathleen J. Hempel For For Management 8 Elect Director Harvey N. Medvin For For Management 9 Elect Director J. Peter Mosling, Jr. For For Management 10 Elect Director Craig P. Omtvedt For For Management 11 Elect Director Richard G. Sim For For Management 12 Elect Director Charles L. Szews For For Management 13 Ratify Auditors For For Management 14 Require a Majority Vote for the Against For Shareholder Election of Directors PATTERSON-UTI ENERGY, INC. Ticker: PTEN Security ID: 703481101 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark S. Siegel For For Management 1.2 Elect Director Kenneth N. Berns For For Management 1.3 Elect Director Charles O. Buckner For For Management 1.4 Elect Director Curtis W. Huff For For Management 1.5 Elect Director Terry H. Hunt For For Management 1.6 Elect Director Kenneth R. Peak For For Management 1.7 Elect Director Cloyce A. Talbott For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Other Business For Against Management PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rakesh Gangwal For For Management 2 Elect Director Robert F. Moran For For Management 3 Elect Director Barbara A. Munder For For Management 4 Elect Director Thomas G. Stemberg For For Management 5 Ratify Auditors For For Management 6 Amend Executive Incentive Bonus Plan For For Management PIONEER NATURAL RESOURCES COMPANY Ticker: PXD Security ID: 723787107 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew D. Lundquist For For Management 1.2 Elect Director Charles E. Ramsey, Jr. For For Management 1.3 Elect Director Frank A. Risch For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the None For Shareholder Election of Directors PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director Ernie Green For For Management 3 Elect Director John S. McFarlane For For Management 4 Elect Director Eduardo R. Menasce For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement Against For Shareholder POTLATCH CORPORATION Ticker: PCH Security ID: 737630103 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Covey For For Management 2 Elect Director Gregory L. Quesnel For For Management 3 Elect Director Ruth Ann M. Gillis For For Management 4 Ratify Auditors For For Management PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael T. Dan For For Management 2 Elect Director C. Daniel Gelatt For For Management 3 Elect Director Sandra L. Helton For For Management 4 Elect Director Larry D. Zimpleman For For Management 5 Amend Omnibus Stock Plan For For Management 6 Ratify Auditors For For Management PULTE HOMES INC. Ticker: PHM Security ID: 745867101 Meeting Date: AUG 18, 2009 Meeting Type: Special Record Date: JUL 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Change Company Name For For Management 4 Adjourn Meeting For For Management PULTEGROUP, INC. Ticker: PHM Security ID: 745867101 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas M. Schoewe For Withhold Management 1.2 Elect Director Timothy R. Eller For Withhold Management 1.3 Elect Director Clint W. Murchison III For Withhold Management 1.4 Elect Director Richard J. Dugas, Jr. For Withhold Management 1.5 Elect Director David N. McCammon For Withhold Management 1.6 Elect Director James J. Postl For Withhold Management 2 Declassify the Board of Directors For For Management 3 Amend Stock Ownership Limitations For For Management 4 Ratify Auditors For For Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Require Independent Board Chairman Against Against Shareholder 7 Performance-Based Equity Awards Against For Shareholder 8 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 9 Stock Retention/Holding Period Against For Shareholder 10 Reimburse Expenses Incurred by Against For Shareholder Stockholder in Contested Election of Directors RAYMOND JAMES FINANCIAL, INC. Ticker: RJF Security ID: 754730109 Meeting Date: FEB 18, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shelley G. Broader For For Management 1.2 Elect Director Francis S. Godbold For For Management 1.3 Elect Director H.W. Habermeyer, Jr. For For Management 1.4 Elect Director Chet Helck For For Management 1.5 Elect Director Thomas A. James For For Management 1.6 Elect Director Paul C. Reilly For For Management 1.7 Elect Director Robert P. Saltzman For For Management 1.8 Elect Director Kenneth A. Shields For For Management 1.9 Elect Director Hardwick Simmons For For Management 1.10 Elect Director Susan N. Story For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management REGENCY CENTERS CORPORATION Ticker: REG Security ID: 758849103 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin E. Stein, Jr. For For Management 1.2 Elect Director Raymond L. Bank For For Management 1.3 Elect Director C. Ronald Blankenship For For Management 1.4 Elect Director A.r. Carpenter For For Management 1.5 Elect Director J. Dix Druce For For Management 1.6 Elect Director Mary Lou Fiala For For Management 1.7 Elect Director Bruce M. Johnson For For Management 1.8 Elect Director Douglas S. Luke For For Management 1.9 Elect Director John C. Schweitzer For For Management 1.10 Elect Director Brian M. Smith For For Management 1.11 Elect Director Thomas G. Wattles For For Management 2 Ratify Auditors For For Management REGIS CORP. Ticker: RGS Security ID: 758932107 Meeting Date: OCT 29, 2009 Meeting Type: Annual Record Date: SEP 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rolf F. Bjelland For Withhold Management 1.2 Elect Director Paul D. Finkelstein For For Management 1.3 Elect Director Thomas L. Gregory For Withhold Management 1.4 Elect Director Van Zandt Hawn For For Management 1.5 Elect Director Susan S. Hoyt For Withhold Management 1.6 Elect Director David B. Kunin For For Management 1.7 Elect Director Stephen Watson For Withhold Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan REINSURANCE GROUP OF AMERICA, INCORPORATED Ticker: RGA Security ID: 759351604 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Bartlett For For Management 1.2 Elect Director Alan C. Henderson For For Management 1.3 Elect Director Rachel Lomax For For Management 1.4 Elect Director Fred Sievert For For Management 2 Ratify Auditors For For Management RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David H. Hannah For For Management 1.2 Elect Director Mark V. Kaminski For For Management 1.3 Elect Director Gregg J. Mollins For For Management 1.4 Elect Director Andrew G. Sharkey, III For For Management 2 Declassify the Board of Directors Against For Shareholder 3 Ratify Auditors For For Management 4 Other Business For Against Management RENT-A-CENTER, INC. Ticker: RCII Security ID: 76009N100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mitchel E. Fadel For For Management 2 Elect Director Kerney Laday For For Management 3 Elect Director Paula Stern For For Management 4 Ratify Auditors For For Management RESMED INC. Ticker: RMD Security ID: 761152107 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Farrell For For Management 2 Elect Director Gary Pace For For Management 3 Elect Director Ronald Taylor For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Ratify Auditors For For Management ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Bush For Withhold Management 1.2 Elect Director Norman A. Ferber For Withhold Management 1.3 Elect Director Gregory L. Quesnel For Withhold Management 2 Ratify Auditors For For Management SCOTTS MIRACLE-GRO COMPANY, THE Ticker: SMG Security ID: 810186106 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark R. Baker For For Management 1.2 Elect Director Joseph P. Flannery For Withhold Management 1.3 Elect Director Katherine Hagedorn For For Management Littlefield 1.4 Elect Director Adam Hanft For For Management 2 Ratify Auditors For For Management SEACOR HOLDINGS INC. Ticker: CKH Security ID: 811904101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Fabrikant For For Management 1.2 Elect Director Pierre de Demandolx For For Management 1.3 Elect Director Richard Fairbanks For For Management 1.4 Elect Director John C. Hadjipateras For For Management 1.5 Elect Director Oivind Lorentzen For For Management 1.6 Elect Director Andrew R. Morse For For Management 1.7 Elect Director Christopher Regan For For Management 1.8 Elect Director Steven Webster For Withhold Management 1.9 Elect Director Steven J. Wisch For For Management 2 Ratify Auditors For For Management SIGNET JEWELERS LTD. Ticker: SIG Security ID: G81276100 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Robert Blanchard as Director For For Management 1b Elect Terry Burman as Director For For Management 2 Approve KPMG Audit Plc as Auditors and For For Management Authorize the Audit Committee to Fix Their Remuneration SOUTHERN UNION COMPANY Ticker: SUG Security ID: 844030106 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George L. Lindemann For For Management 1.2 Elect Director Eric D. Herschmann For For Management 1.3 Elect Director Michal Barzuza For For Management 1.4 Elect Director David Brodsky For For Management 1.5 Elect Director Frank W. Denius For For Management 1.6 Elect Director Kurt A. Gitter, M.D. For For Management 1.7 Elect Director Herbert H. Jacobi For For Management 1.8 Elect Director Thomas N. McCarter, III For For Management 1.9 Elect Director George Rountree, III For For Management 1.10 Elect Director Allan D. Scherer For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management STANCORP FINANCIAL GROUP, INC. Ticker: SFG Security ID: 852891100 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Duane C. McDougall For For Management 1.2 Elect Director George J. Puentes For For Management 1.3 Elect Director E. Kay Stepp For For Management 1.4 Elect Director Michael G. Thorne For For Management 1.5 Elect Director J. Greg Ness For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors STERIS CORP. Ticker: STE Security ID: 859152100 Meeting Date: JUL 23, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Breeden For For Management 1.2 Elect Director Cynthia L. Feldmann For For Management 1.3 Elect Director Robert H. Fields For For Management 1.4 Elect Director Jacqueline B. Kosecoff For For Management 1.5 Elect Director Kevin M. McMullen For For Management 1.6 Elect Director Walter M Rosebrough, Jr. For For Management 1.7 Elect Director Mohsen M. Sohi For For Management 1.8 Elect Director John P. Wareham For For Management 1.9 Elect Director Loyal W. Wilson For For Management 1.10 Elect Director Michael B. Wood For For Management 2 Ratify Auditors For For Management SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric A. Benhamou For For Management 1.2 Elect Director David M. Clapper For For Management 1.3 Elect Director Roger F. Dunbar For For Management 1.4 Elect Director Joel P. Friedman For For Management 1.5 Elect Director G. Felda Hardymon For For Management 1.6 Elect Director Alex W. "Pete" Hart For For Management 1.7 Elect Director C. Richard Kramlich For For Management 1.8 Elect Director Lata Krishnan For For Management 1.9 Elect Director Kate Mitchell For For Management 1.10 Elect Director Michaela K. Rodeno For For Management 1.11 Elect Director Ken P. Wilcox For For Management 1.12 Elect Director Kyung H. Yoon For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management SYBASE, INC. Ticker: SY Security ID: 871130100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Chen For For Management 1.2 Elect Director Richard C. Alberding For For Management 1.3 Elect Director Cecilia Claudio For For Management 1.4 Elect Director Michael A. Daniels For For Management 1.5 Elect Director L. William Krause For For Management 1.6 Elect Director Alan B. Salisbury For For Management 1.7 Elect Director Jack E. Sum For For Management 1.8 Elect Director Robert P. Wayman For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: MAR 25, 2010 Meeting Type: Annual Record Date: JAN 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. De Geus For For Management 1.2 Elect Director Alfred Castino For For Management 1.3 Elect Director Chi-Foon Chan For For Management 1.4 Elect Director Bruce R. Chizen For For Management 1.5 Elect Director Deborah A. Coleman For For Management 1.6 Elect Director John Schwarz For For Management 1.7 Elect Director Roy Vallee For For Management 1.8 Elect Director Steven C. Walske For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify Auditors For For Management TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles E. Adair For For Management 2 Elect Director Maximilian Ardelt For For Management 3 Elect Director Harry J. Harczak, Jr. For For Management 4 Elect Director Savio W. Tung For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation TECHNE CORP. Ticker: TECH Security ID: 878377100 Meeting Date: OCT 29, 2009 Meeting Type: Annual Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas E. Oland For For Management 1.2 Elect Director Roger C. Lucas For For Management 1.3 Elect Director Howard V. O'Connell For For Management 1.4 Elect Director Randolph C Steer For For Management 1.5 Elect Director Robert V. Baumgartner For For Management 1.6 Elect Director Charles A. Dinarello For For Management 1.7 Elect Director Karen A. Holbrook For For Management 1.8 Elect Director John L. Higgins For For Management 2 Fix Number of Directors at Eight For For Management TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C.A. Davis For For Management 1.2 Elect Director C.D. O'Leary For For Management 1.3 Elect Director G.L. Sugarman For For Management 1.4 Elect Director H.S. Wander For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings TEMPLE-INLAND INC. Ticker: TIN Security ID: 879868107 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director E. Linn Draper, Jr. For For Management 2 Elect Director J. Patrick Maley III For For Management 3 Elect Director W. Allen Reed For For Management 4 Approve Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward P. Boykin For For Management 2 Elect Director Cary T. Fu For For Management 3 Elect Director Victor L. Lund For For Management 4 Ratify Auditors For For Management TERRA INDUSTRIES INC. Ticker: TRA Security ID: 880915103 Meeting Date: NOV 20, 2009 Meeting Type: Proxy Contest Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1.1 Elect Director Martha O. Hesse For None Management 1.2 Elect Director Dennis McGlone For None Management 1.3 Elect Director Henry R. Slack For None Management 2 Ratify Auditors For None Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None None 1.1 Elect Director John N. Lilly For For Shareholder 1.2 Elect Director David A. Wilson For For Shareholder 1.3 Elect Director Irving B. Yoskowitz For For Shareholder 2 Ratify Auditors For For Management TIMBERLAND COMPANY, THE Ticker: TBL Security ID: 887100105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sidney W. Swartz For For Management 1.2 Elect Director Jeffrey B. Swartz For For Management 1.3 Elect Director Ian W. Diery For For Management 1.4 Elect Director John A. Fitzsimmons For For Management 1.5 Elect Director Virginia H. Kent For For Management 1.6 Elect Director Kenneth T. Lombard For For Management 1.7 Elect Director Edward W. Moneypenny For For Management 1.8 Elect Director Peter R. Moore For For Management 1.9 Elect Director Bill Shore For For Management 1.10 Elect Director Terdema L. Ussery, II For For Management 1.11 Elect Director Carden N. Welsh For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management TIMKEN COMPANY, THE Ticker: TKR Security ID: 887389104 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Griffith For For Management 1.2 Elect Director John A. Luke, Jr. For Withhold Management 1.3 Elect Director Frank C. Sullivan For For Management 1.4 Elect Director Ward J. Timken For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Declassify the Board of Directors For For Management 5 Permit Board to Amend Bylaws Without For For Management Shareholder Consent TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Leldon E. Echols For For Management 1.5 Elect Director Ronald J. Gafford For For Management 1.6 Elect Director Ronald W. Haddock For For Management 1.7 Elect Director Jess T. Hay For For Management 1.8 Elect Director Adrian Lajous For For Management 1.9 Elect Director Charles W. Matthews For For Management 1.10 Elect Director Diana S. Natalicio For For Management 1.11 Elect Director Timothy R. Wallace For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: FEB 5, 2010 Meeting Type: Annual Record Date: DEC 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don Tyson For For Management 1.2 Elect Director John Tyson For For Management 1.3 Elect Director Lloyd V. Hackley For Withhold Management 1.4 Elect Director Jim Kever For For Management 1.5 Elect Director Kevin M. McNamara For Withhold Management 1.6 Elect Director Brad T. Sauer For Withhold Management 1.7 Elect Director Robert Thurber For Withhold Management 1.8 Elect Director Barbara A. Tyson For For Management 1.9 Elect Director Albert C. Zapanta For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Report on Water Pollution Prevention Against Against Shareholder Measures 5 Report on Reducing Environmental Against Against Shareholder Impacts 6 Phase Out Antibiotics in Animal Feed Against Against Shareholder UGI CORP. Ticker: UGI Security ID: 902681105 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: NOV 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S.D. Ban For For Management 1.2 Elect Director R.C. Gozon For For Management 1.3 Elect Director L.R. Greenberg For For Management 1.4 Elect Director M.O. Schlanger For For Management 1.5 Elect Director A. Pol For For Management 1.6 Elect Director E.E. Jones For For Management 1.7 Elect Director J.L. Walsh For For Management 1.8 Elect Director R.B. Vincent For For Management 1.9 Elect Director M.S. Puccio For For Management 2 Ratify Auditors For For Management UNIT CORPORATION Ticker: UNT Security ID: 909218109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Morgan For For Management 1.2 Elect Director John H. Williams For For Management 1.3 Elect Director Larry D. Pinkston For For Management 2 Approve Non-Employee Director Stock For For Management Option Plan 3 Ratify Auditors For For Management UNIVERSAL CORP. Ticker: UVV Security ID: 913456109 Meeting Date: AUG 4, 2009 Meeting Type: Annual Record Date: JUN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Adams, Jr. For For Management 1.2 Elect Director Robert C. Sledd For For Management 1.3 Elect Director Eugene P. Trani For For Management 2 Amend Executive Incentive Bonus Plan For For Management URS CORPORATION Ticker: URS Security ID: 903236107 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Armen Der Marderosian For For Management 2 Elect Director Mickey P. Foret For For Management 3 Elect Director William H. Frist For For Management 4 Elect Director Lydia H. Kennard For For Management 5 Elect Director Martin M. Koffel For For Management 6 Elect Director Joseph W. Ralston For For Management 7 Elect Director John D. Roach For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director William P. Sullivan For For Management 10 Elect Director William D. Walsh For For Management 11 Ratify Auditors For For Management VALEANT PHARMACEUTICALS INTERNATIONAL Ticker: VRX Security ID: 91911X104 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director Brandon B. Boze For For Management 2 Election Director J. Michael Pearson For For Management 3 Election Director Norma A. Provencio For For Management 4 Election Director Stephen F. Stefano For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Ratify Auditors For For Management VALMONT INDUSTRIES, INC. Ticker: VMI Security ID: 920253101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen R. Lewis, Jr., For For Management PhD 1.2 Elect Director Kaj den Daas For For Management 2 Ratify Auditors For For Management VALSPAR CORP., THE Ticker: VAL Security ID: 920355104 Meeting Date: FEB 18, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles W. Gaillard For For Management 1.2 Elect Director Gary E. Hendrickson For For Management 1.3 Elect Director Mae C. Jemison For For Management 1.4 Elect Director Gregory R. Palen For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Boger For For Management 1.2 Elect Director Charles A. Sanders For For Management 1.3 Elect Director Elaine S. Ullian For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management VISHAY INTERTECHNOLOGY, INC. Ticker: VSH Security ID: 928298108 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Felix Zandman For Withhold Management 1.2 Elect Director Gerald Paul For Withhold Management 1.3 Elect Director Frank Maier For For Management 2 Ratify Auditors For For Management 3 Seek Sale of Company Against Against Shareholder WARNACO GROUP, INC., THE Ticker: WRC Security ID: 934390402 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David A. Bell For For Management 2 Elect Director Robert A. Bowman For For Management 3 Elect Director Richard Karl Goeltz For For Management 4 Elect Director Joseph R. Gromek For For Management 5 Elect Director Sheila A. Hopkins For For Management 6 Elect Director Charles R. Perrin For For Management 7 Elect Director Nancy A. Reardon For For Management 8 Elect Director Donald L. Seeley For For Management 9 Elect Director Cheryl Nido Turpin For For Management 10 Ratify Auditors For For Management WARNER CHILCOTT PLC Ticker: WCRX Security ID: G9435N108 Meeting Date: AUG 5, 2009 Meeting Type: Annual/Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor A1.1 Elect James H. Bloem as Director For For Management A1.2 Elect Roger M. Boissonneault as For Withhold Management Director A1.3 Elect John A. King as Director For Withhold Management A1.4 Elect Patrick J. O'Sullivan as Director For For Management A2 Approve Auditors and Authorize Board to For For Management Fix Their Remuneration A3 Amend 2005 Equity Incentive Plan For Against Management A4 Amend Management Incentive Plan For Against Management A5 Transact Other Business (Non-Voting) None None Management S1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement S2 Approve the Creation of Distributable For For Management Reserves of Warner Chilcott Ltd S3 Adjourn Meeting For For Management WEINGARTEN REALTY INVESTORS Ticker: WRI Security ID: 948741103 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanford Alexander For For Management 1.2 Elect Director Andrew M. Alexander For For Management 1.3 Elect Director James W. Crownover For For Management 1.4 Elect Director Robert J. Cruikshank For For Management 1.5 Elect Director Melvin A. Dow For For Management 1.6 Elect Director Stephen A. Lasher For For Management 1.7 Elect Director Douglas W. Schnitzer For For Management 1.8 Elect Director C. Park Shaper For For Management 1.9 Elect Director Marc J. Shapiro For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management WESTAMERICA BANCORPORATION Ticker: WABC Security ID: 957090103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Etta Allen For For Management 1.2 Elect Director Louis E. Bartolini For For Management 1.3 Elect Director E. Joseph Bowler For For Management 1.4 Elect Director Arthur C. Latno, Jr. For For Management 1.5 Elect Director Patrick D. Lynch For For Management 1.6 Elect Director Catherine Cope MacMillan For For Management 1.7 Elect Director Ronald A. Nelson For For Management 1.8 Elect Director David L. Payne For For Management 1.9 Elect Director Edward B. Sylvester For For Management 2 Ratify Auditors For For Management WGL HOLDINGS, INC. Ticker: WGL Security ID: 92924F106 Meeting Date: MAR 4, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Barnes For For Management 1.2 Elect Director George P. Clancy, Jr. For For Management 1.3 Elect Director James W. Dyke, Jr. For For Management 1.4 Elect Director Melvyn J. Estrin For For Management 1.5 Elect Director James F. Lafond For For Management 1.6 Elect Director Debra L. Lee For For Management 1.7 Elect Director Terry D. McCallister For For Management 1.8 Elect Director Karen Hastie Williams For For Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Stock For For Management Option Plan 4 Provide for Cumulative Voting Against Against Shareholder WORTHINGTON INDUSTRIES INC. Ticker: WOR Security ID: 981811102 Meeting Date: SEP 30, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Blystone For For Management 1.2 Elect Director John R. Kasich For For Management 1.3 Elect Director Sidney A. Ribeau For For Management 2 Ratify Auditors For For Management WYNDHAM WORLDWIDE CORPORATION Ticker: WYN Security ID: 98310W108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Honourable B. Mulroney For For Management 1.2 ElectDirector Michael H. Wargotz For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management DIP Small Cap Stock Index Portfolio A. M. CASTLE & CO. Ticker: CAS Security ID: 148411101 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian P. Anderson For For Management 1.2 Elect Director Thomas A. Donahoe For For Management 1.3 Elect Director Ann M. Drake For For Management 1.4 Elect Director Michael. H. Goldberg For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director Robert S. Hamada For For Management 1.7 Elect Director Patrick J. Herbert, III For For Management 1.8 Elect Director Terrence J. Keating For For Management 1.9 Elect Director Pamela Forbes Lieberman For For Management 1.10 Elect Director John McCartney For For Management 1.11 Elect Director Michael Simpson For For Management 2 Ratify Auditors For For Management A. O. SMITH CORPORATION Ticker: AOS Security ID: 831865209 Meeting Date: APR 12, 2010 Meeting Type: Annual Record Date: FEB 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald D. Brown For Withhold Management 1.2 Elect Director William P. Greubel For Withhold Management 1.3 Elect Director Rober J. O'Toole For For Management 1.4 Elect Director Idelle K. Wolf For For Management 2 Ratify Auditors For For Management A. SCHULMAN, INC. Ticker: SHLM Security ID: 808194104 Meeting Date: DEC 10, 2009 Meeting Type: Annual Record Date: OCT 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David G. Birney For For Management 1.2 Elect Director Howard R. Curd For For Management 1.3 Elect Director Michael A. McManus For For Management 1.4 Elect Director Ernest J. Novak For For Management 1.5 Elect Director Irvin D. Reid For For Management 1.6 Elect Director John B. Yasinsky For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan AAON, INC. Ticker: AAON Security ID: 000360206 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul K. Lackey, Jr. For For Management 1.2 Elect Director A.H. McElroy II For For Management AAR CORP. Ticker: AIR Security ID: 000361105 Meeting Date: OCT 14, 2009 Meeting Type: Annual Record Date: AUG 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Boyce For For Management 1.2 Elect Director James G. Brocksmith, Jr For For Management 1.3 Elect Director David P. Storch For For Management 2 Ratify Auditors For For Management ABAXIS, INC. Ticker: ABAX Security ID: 002567105 Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: AUG 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clinton H. Severson For For Management 1.2 Elect Director Richard J. Bastiani For For Management 1.3 Elect Director Henk J. Evenhuis For For Management 1.4 Elect Director Prithipal Singh For For Management 1.5 Elect Director Ernest S. Tucker III For For Management 2 Ratify Auditors For For Management ABM INDUSTRIES INCORPORATED Ticker: ABM Security ID: 000957100 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Luke S. Helms For For Management 1.2 Elect Director Henry L. Kotkins, Jr. For For Management 1.3 Elect Director William W. Steele For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan ACADIA REALTY TRUST Ticker: AKR Security ID: 004239109 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth F. Bernstein For For Management 1.2 Elect Director Douglas Crocker II For For Management 1.3 Elect Director Lorrence T. Kellar For For Management 1.4 Elect Director Wendy Luscombe For For Management 1.5 Elect Director William T. Spitz For For Management 1.6 Elect Director Lee S. Wielansky For For Management 2 Ratify Auditors For For Management ACTEL CORPORATION Ticker: ACTL Security ID: 004934105 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. East For For Management 1.2 Elect Director James R. Fiebiger For For Management 1.3 Elect Director Jacob S. Jacobsson For For Management 1.4 Elect Director Patrick W. Little For For Management 1.5 Elect Director J. Daniel McCranie For For Management 1.6 Elect Director Jeffrey C. Smith For For Management 1.7 Elect Director Robert G. Spencer For For Management 1.8 Elect Director Eric J. Zahler For For Management 2 Ratify Auditors For For Management ACTUANT CORPORATION Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 12, 2010 Meeting Type: Annual Record Date: NOV 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director Gustav H.P. Boel For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director R. Alan Hunter For For Management 1.7 Elect Director Robert A. Peterson For For Management 1.8 Elect Director Holly A. Van Deursen For For Management 1.9 Elect Director Dennis K. Williams For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Increase Authorized Common Stock For For Management ACUITY BRANDS, INC. Ticker: AYI Security ID: 00508Y102 Meeting Date: JAN 8, 2010 Meeting Type: Annual Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George C. Guynn For For Management 1.2 Elect Director Vernon J. Nagel For For Management 1.3 Elect Director Julia B. North For For Management 2 Ratify Auditors For For Management ADAPTEC, INC. Ticker: ADPT Security ID: 00651F108 Meeting Date: NOV 2, 2009 Meeting Type: Proxy Contest Record Date: SEP 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (GOLD CARD) None None 1 Revoke Consent to Repeal Any Provision For For Shareholder of Company's Bylaws not Included in Amended and Restated Bylaws filed on May 6, 2009 2 Revoke Consent to Remove Existing For For Shareholder Director Subramanian (Sundi) Sundaresh 3 Revoke Consent to Remove Existing For For Shareholder Director Robert J. Loarie 4 Revoke Consent to Fix Number of For For Shareholder Directors at 7 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (WHITE CARD) None None 1 Consent to Repeal Any Provision of For Did Not Vote Shareholder Company's Bylaws not Included in Amended and Restated Bylaws filed on May 6, 2009 2 Consent to Remove Existing Director For Did Not Vote Shareholder Subramanian (Sundi) Sundaresh 3 Consent to Remove Existing Director For Did Not Vote Shareholder Robert J. Loarie 4 Consent to Fix Number of Directors at 7 For Did Not Vote Shareholder ADAPTEC, INC. Ticker: ADPT Security ID: 00651F108 Meeting Date: NOV 10, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul G. Hansen For For Management 1.2 Elect Director Jack L. Howard For For Management 1.3 Elect Director Joseph S. Kennedy For For Management 1.4 Elect Director Robert J. Nikl For For Management 1.5 Elect Director Subramanian "Sundi" For For Management Sundaresh 1.6 Elect Director Douglas E. Van Houweling For For Management 1.7 Elect Director Gopal Venkatesh For For Management 2 Ratify Auditors For For Management ADAPTEC, INC. Ticker: ADPT Security ID: 00651F108 Meeting Date: MAR 31, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon S. Castor For For Management 1.2 Elect Director Jack L. Howard For For Management 1.3 Elect Director John Mutch For For Management 1.4 Elect Director Lawrence J. Ruisi For For Management 1.5 Elect Director John J. Quicke For For Management 2 Ratify Auditors For For Management ADMINISTAFF, INC. Ticker: ASF Security ID: 007094105 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack M. Fields, Jr. For Withhold Management 1.2 Elect Director Paul S. Lattanzio For Withhold Management 1.3 Elect Director Richard G. Rawson For Withhold Management 2 Ratify Auditors For For Management ADVANCED ENERGY INDUSTRIES, INC. Ticker: AEIS Security ID: 007973100 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas S. Schatz For For Management 1.2 Elect Director Frederick A. Ball For For Management 1.3 Elect Director Richard P. Beck For For Management 1.4 Elect Director Hans Georg Betz For For Management 1.5 Elect Director Trung T. Doan For For Management 1.6 Elect Director Edward C. Grady For For Management 1.7 Elect Director Terry Hudgens For For Management 1.8 Elect Director Thomas M. Rohrs For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan AEROVIRONMENT, INC. Ticker: AVAV Security ID: 008073108 Meeting Date: SEP 23, 2009 Meeting Type: Annual Record Date: AUG 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy E. Conver For For Management 1.2 Elect Director Arnold L. Fishman For For Management 2 Ratify Auditors For For Management AGILYSYS, INC. Ticker: AGYS Security ID: 00847J105 Meeting Date: JUL 31, 2009 Meeting Type: Annual Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Dennedy For For Management 1.2 Elect Director Martin F. Ellis For For Management 1.3 Elect Director John Mutch For For Management 2 Ratify Auditors For For Management AGILYSYS, INC. Ticker: AGYS Security ID: 00847J105 Meeting Date: FEB 18, 2010 Meeting Type: Proxy Contest Record Date: JAN 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1 Approve Control Share Acquisition None Did Not Vote Management 2 Adjourn Meeting For Did Not Vote Management 3 If Shares being voted are NOT None Did Not Vote Management Interested Shares, Please vote AGAINST. If Shares being voted ARE Interested Shares, Please vote FOR. # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None None 1 Approve Control Share Acquisition For For Management 2 Adjourn Meeting For For Management 3 If Shares being voted are NOT None For Management Interested Shares, Please vote AGAINST. If Shares being voted ARE Interested Shares, Please vote FOR. AIR METHODS CORPORATION Ticker: AIRM Security ID: 009128307 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George W. Belsey For For Management 1.2 Elect Director C. David Kikumoto For For Management 1.3 Elect Director Carl H. McNair, Jr. For For Management 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALBANY INTERNATIONAL CORP. Ticker: AIN Security ID: 012348108 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John F. Cassidy, Jr. For For Management 2 Elect Director Paula H.J. Cholmondeley For Against Management 3 Elect Director Edgar G. Hotard For For Management 4 Elect Director Erland E. Kailbourne For For Management 5 Elect Director Joseph G. Morone For For Management 6 Elect Director Juhani Pakkala For For Management 7 Elect Director Christine L. Standish For For Management 8 Elect Director John C. Standish For For Management 9 Ratify Auditors For For Management ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E. Collins For For Management 2 Elect Director Joseph Lacob For For Management 3 Elect Director C. Raymond Larkin, Jr. For For Management 4 Elect Director George J. Morrow For For Management 5 Elect Director Dr. David C. Nagel For For Management 6 Elect Director Thomas M. Prescott For For Management 7 Elect Director Greg J. Santora For For Management 8 Elect Director Warren S. Thaler For For Management 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For For Management 11 Approve Qualified Employee Stock For For Management Purchase Plan ALLEGIANT TRAVEL COMPANY Ticker: ALGT Security ID: 01748X102 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Montie Brewer For For Management 1.2 Elect Director Gary Ellmer For For Management 1.3 Elect Director Timothy P. Flynn For For Management 1.4 Elect Director Maurice J. Gallagher, For For Management Jr. 1.5 Elect Director Charles W. Pollard For For Management 1.6 Elect Director John Redmond For For Management 2 Ratify Auditors For For Management ALLETE, INC. Ticker: ALE Security ID: 018522300 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kathleen A. Brekken For For Management 1.2 Elect Director Kathryn W. Dindo For For Management 1.3 Elect Director Heidi J. Eddins For For Management 1.4 Elect Director Sidney W. Emery, Jr. For For Management 1.5 Elect Director James S. Haines, Jr. For For Management 1.6 Elect Director Alan R. Hodnik For For Management 1.7 Elect Director James J. Hoolihan For For Management 1.8 Elect Director Madeleine W. Ludlow For For Management 1.9 Elect Director Douglas C. Neve For For Management 1.10 Elect Director Leonard C. Rodman For For Management 1.11 Elect Director Donald J. Shippar For For Management 1.12 Elect Director Bruce W. Stender For For Management 2 Ratify Auditors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Omnibus Stock Plan For For Management ALLIANCE ONE INTERNATIONAL INC Ticker: AOI Security ID: 018772103 Meeting Date: AUG 6, 2009 Meeting Type: Annual Record Date: JUN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Hines For For Management 1.2 Elect Director Mark W. Kehaya For For Management 1.3 Elect Director Martin R. Wade, III For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management ALMOST FAMILY INC. Ticker: AFAM Security ID: 020409108 Meeting Date: AUG 10, 2009 Meeting Type: Annual Record Date: JUN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Yarmuth For For Management 1.2 Elect Director Steven B. Bing For For Management 1.3 Elect Director Donald G. McClinton For For Management 1.4 Elect Director Tyree G. Wilburn For For Management 1.5 Elect Director Jonathan D. Goldberg For For Management 1.6 Elect Director W. Earl Reed III For For Management 1.7 Elect Director Henry M. Altman, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan ALMOST FAMILY, INC. Ticker: AFAM Security ID: 020409108 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William B. Yarmuth For For Management 1.2 Elect Director Steven B. Bing For For Management 1.3 Elect Director Donald G. McClinton For For Management 1.4 Elect Director Tyree G. Wilburn For For Management 1.5 Elect Director Jonathan D. Goldberg For For Management 1.6 Elect Director W. Earl Reed, III For For Management 1.7 Elect Director Henry M. Altman, Jr. For For Management 2 Ratify Auditors For For Management AMCOL INTERNATIONAL CORPORATION Ticker: ACO Security ID: 02341W103 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur Brown For For Management 1.2 Elect Director Jay D. Proops For For Management 1.3 Elect Director Paul C. Weaver For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management AMEDISYS, INC. Ticker: AMED Security ID: 023436108 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Borne For For Management 1.2 Elect Director Ronald A. LaBorde For For Management 1.3 Elect Director Jake L. Netterville For For Management 1.4 Elect Director David R. Pitts For For Management 1.5 Elect Director Peter F. Ricchiuti For For Management 1.6 Elect Director Donald A. Washburn For For Management 2 Ratify Auditors For For Management AMERICAN MEDICAL SYSTEMS HOLDINGS, INC. Ticker: AMMD Security ID: 02744M108 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Albert Jay Graf For For Management 1.2 Director Robert Mclellan, M.d. For For Management 2 Ratify Auditors For For Management AMERICAN PHYSICIANS CAPITAL, INC. Ticker: ACAP Security ID: 028884104 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen H. Haynes, M.d. For For Management 1.2 Elect Director Mitchell A. Rinek, M.d. For For Management 2 Ratify Auditors For For Management AMERICAN PUBLIC EDUCATION, INC. Ticker: APEI Security ID: 02913V103 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wallace E. Boston, Jr. For For Management 1.2 Elect Director J. Christopher Everett For For Management 1.3 Elect Director Barbara G. Fast For For Management 1.4 Elect Director F. David Fowler For For Management 1.5 Elect Director Jean C. Halle For For Management 1.6 Elect Director Timothy J. Landon For For Management 1.7 Elect Director Timothy T. Weglicki For For Management 2 Ratify Auditors For For Management AMERICAN SCIENCE AND ENGINEERING, INC. Ticker: ASEI Security ID: 029429107 Meeting Date: SEP 10, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony R. Fabiano For For Management 1.2 Elect Director Denis R. Brown For For Management 1.3 Elect Director John A. Gordon For For Management 1.4 Elect Director Hamilton W. Helmer For For Management 1.5 Elect Director Ernest J. Moniz For For Management 1.6 Elect Director Mark Thompson For For Management 1.7 Elect Director Carl W. Vogt For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management AMERICAN STATES WATER COMPANY Ticker: AWR Security ID: 029899101 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Kathol For For Management 1.2 Elect Director Gary F. King For For Management 1.3 Elect Director Lloyd E. Ross For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management AMERICAN VANGUARD CORPORATION Ticker: AVD Security ID: 030371108 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence S. Clark For For Management 1.2 Elect Director Alfred F. Ingulli For For Management 1.3 Elect Director John L. Killmer For For Management 1.4 Elect Director Herbert A. Kraft For For Management 1.5 Elect Director John B. Miles For For Management 1.6 Elect Director Carl R. Soderlind For For Management 1.7 Elect Director Irving J. Thau For For Management 1.8 Elect Director Eric G. Wintemute For For Management 1.9 Elect Director Esmail Zirakparvar For For Management 2 Ratify Auditors For For Management AMERIGROUP CORPORATION Ticker: AGP Security ID: 03073T102 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kay Coles James For For Management 1.2 Elect Director Hala Moddelmog For For Management 1.3 Elect Director Uwe E. Reinhardt, Ph.d. For For Management 2 Ratify Auditors For For Management AMERISAFE, INC. Ticker: AMSF Security ID: 03071H100 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip A. Garcia For For Management 1.2 Elect Director Jared A. Morris For For Management 1.3 Elect Director Daniel Phillips For For Management 1.4 Elect Director Sean M. Traynor For For Management 2 Amend Articles Of Incorporation To For For Management Reflect Changes In Texas Law 3 Eliminate Class of Preferred stock and For For Management Non-Voting Common Stock 4 Amend Non-Employee Director Restricted For For Management Stock Plan 5 Ratify Auditors For For Management AMN HEALTHCARE SERVICES INC. Ticker: AHS Security ID: 001744101 Meeting Date: DEC 9, 2009 Meeting Type: Special Record Date: OCT 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Exchange Program For For Management AMN HEALTHCARE SERVICES, INC. Ticker: AHS Security ID: 001744101 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Jeffrey Harris For For Management 2 Elect Director Michael M.E. Johns For For Management 3 Elect Director Hala G. Moddelmog For For Management 4 Elect Director Susan R. Nowakowski For For Management 5 Elect Director Andrew M. Stern For For Management 6 Elect Director Paul E. Weaver For For Management 7 Elect Director Douglas D. Wheat For For Management 8 Ratify Auditors For For Management AMSURG CORP. Ticker: AMSG Security ID: 03232P405 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James A. Deal For For Management 1.2 Elect Director Steven I. Geringer For For Management 1.3 Elect Director Claire M. Gulmi For For Management 1.4 Elect Director John W. Popp, Jr., For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ANALOGIC CORP. Ticker: ALOG Security ID: 032657207 Meeting Date: JAN 29, 2010 Meeting Type: Annual Record Date: DEC 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Burton P. Drayer For For Management 1.2 Elect Director James W. Green For For Management 1.3 Elect Director James J. Judge For For Management 1.4 Elect Director Kevin C. Melia For For Management 1.5 Elect Director Fred B. Parks For For Management 1.6 Elect Director Sophie V. Vandebroek For For Management 1.7 Elect Director Gerald L. Wilson For For Management 2 Approve Increase in Size of Board For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Other Business For Against Management ANDERSONS, INC., THE Ticker: ANDE Security ID: 034164103 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Anderson For For Management 1.2 Elect Director Gerard M. Anderson For For Management 1.3 Elect Director Catherine M. Kilbane For For Management 1.4 Elect Director Robert J. King, Jr. For For Management 1.5 Elect Director Ross W. Manire For For Management 1.6 Elect Director Donald L. Mennel For For Management 1.7 Elect Director David L. Nichols For For Management 1.8 Elect Director John T. Stout, Jr. For For Management 1.9 Elect Director Jacqueline F. Woods For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management ANIXTER INTERNATIONAL INC. Ticker: AXE Security ID: 035290105 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lord James Blyth For For Management 1.2 Elect Director Frederic F. Brace For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Robert J. Eck For For Management 1.5 Elect Director Robert W. Grubbs, Jr. For For Management 1.6 Elect Director F. Philip Handy For For Management 1.7 Elect Director Melvyn N. Klein For For Management 1.8 Elect Director George Mu?oz For For Management 1.9 Elect Director Stuart M. Sloan For For Management 1.10 Elect Director Matthew Zell For For Management 1.11 Elect Director Samuel Zell For Withhold Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management APOGEE ENTERPRISES, INC. Ticker: APOG Security ID: 037598109 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: MAY 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerome L. Davis For For Management 1.2 Elect Director Richard V. Reynolds For For Management 2 Ratify Auditors For For Management APPLIED INDUSTRIAL TECHNOLOGIES, INC. Ticker: AIT Security ID: 03820C105 Meeting Date: OCT 20, 2009 Meeting Type: Annual Record Date: AUG 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas A. Commes For For Management 1.2 Elect Director Peter A. Dorsman For For Management 1.3 Elect Director J. Michael Moore For For Management 1.4 Elect Director Jerry Sue Thornton For For Management 2 Ratify Auditors For For Management APPLIED SIGNAL TECHNOLOGY, INC. Ticker: APSG Security ID: 038237103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Milton E. Cooper For For Management 1.2 Elect Director Dr. John R. Treichler For For Management 1.3 Elect Director Marie S. Minton For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management ARBITRON INC. Ticker: ARB Security ID: 03875Q108 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shellye L. Archambeau For For Management 1.2 Elect Director David W. Devonshire For For Management 1.3 Elect Director John A. Dimling For For Management 1.4 Elect Director Philip Guarascio For For Management 1.5 Elect Director William T. Kerr For For Management 1.6 Elect Director Larry E. Kittelberger For For Management 1.7 Elect Director Luis G. Nogales For For Management 1.8 Elect Director Richard A. Post For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management ARCH CHEMICALS, INC. Ticker: ARJ Security ID: 03937R102 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E.Cavanagh For For Management 1.2 Elect Director Douglas J. Wetmore For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management ARKANSAS BEST CORP. Ticker: ABFS Security ID: 040790107 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Alden For For Management 1.2 Elect Director Frank Edelstein For For Management 1.3 Elect Director Robert A. Young III For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For Against Management ARQULE, INC. Ticker: ARQL Security ID: 04269E107 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Loberg For For Management 1.2 Elect Director Nancy A. Simonian For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ARRIS GROUP, INC. Ticker: ARRS Security ID: 04269Q100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex B. Best For For Management 1.2 Elect Director Harry L. Bosco For For Management 1.3 Elect Director James A. Chiddix For For Management 1.4 Elect Director John Anderson Craig For For Management 1.5 Elect Director Matthew B. Kearney For For Management 1.6 Elect Director William H. Lambert For For Management 1.7 Elect Director John R. Petty For For Management 1.8 Elect Director Robert J. Stanzione For For Management 1.9 Elect Director David A. Woodle For For Management 2 Ratify Auditors For For Management ASTEC INDUSTRIES, INC. Ticker: ASTE Security ID: 046224101 Meeting Date: APR 23, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Don Brock For For Management 1.2 Elect Director W. Norman Smith For For Management 1.3 Elect Director William B. Sansom For For Management 1.4 Elect Director James B. Baker For For Management 2 Ratify Auditors For For Management ATC TECHNOLOGY CORPORATION Ticker: ATAC Security ID: 00211W104 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Evans For For Management 1.2 Elect Director Curtland E. Fields For For Management 1.3 Elect Director Michael J. Hartnett For For Management 1.4 Elect Director Michael D. Jordan For For Management 1.5 Elect Director Todd R. Peters For For Management 1.6 Elect Director S. Lawrence Prendergast For For Management 1.7 Elect Director Edward Stewart For For Management 2 Ratify Auditors For For Management ATMI, INC. Ticker: ATMI Security ID: 00207R101 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert S. Hillas For For Management 1.2 Elect Director Cheryl L. Shavers For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ATWOOD OCEANICS, INC. Ticker: ATW Security ID: 050095108 Meeting Date: FEB 11, 2010 Meeting Type: Annual Record Date: DEC 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Deborah A. Beck For For Management 1.2 Elect Director Robert W. Burgess For For Management 1.3 Elect Director George S. Dotson For For Management 1.4 Elect Director Jack E. Golden For For Management 1.5 Elect Director Hans Helmerich For For Management 1.6 Elect Director James R. Montague For For Management 1.7 Elect Director Robert J. Saltiel For For Management 2 Ratify Auditors For For Management AUDIOVOX CORP. Ticker: VOXX Security ID: 050757103 Meeting Date: JUL 23, 2009 Meeting Type: Annual Record Date: JUN 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul C. Kreuch, Jr. For For Management 1.2 Elect Director Dennis F. McManus For For Management 1.3 Elect Director Peter A. Lesser For For Management 1.4 Elect Director Philip Christopher For For Management 1.5 Elect Director John J. Shalam For For Management 1.6 Elect Director Patrick M. Lavelle For For Management 1.7 Elect Director Charles M. Stoehr For For Management 2 Ratify Auditors For For Management AVID TECHNOLOGY, INC. Ticker: AVID Security ID: 05367P100 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert M. Bakish For For Management 2 Elect Director Gary G. Greenfield For Against Management 3 Elect Director Louis Hernandez, Jr. For Against Management 4 Ratify Auditors For For Management AVISTA CORPORATION Ticker: AVA Security ID: 05379B107 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Erik J. Anderson For For Management 2 Elect Director Kristianne Blake For For Management 3 Elect Director Michael L. Noel For For Management 4 Elect Director Rebecca A. Klein For For Management 5 Elect Director Marc F. Racicot For For Management 6 Ratify Auditors For For Management 7 Amend Omnibus Stock Plan For For Management 8 Declassify the Board of Directors None For Shareholder AXSYS TECHNOLOGIES, INC. Ticker: AXYS Security ID: 054615109 Meeting Date: SEP 1, 2009 Meeting Type: Special Record Date: JUL 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management AZZ INC. Ticker: AZZ Security ID: 002474104 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: MAY 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David H. Dingus For For Management 1.2 Elect Director Dana L. Perry For For Management 1.3 Elect Director Daniel E. Berce For For Management 2 Increase Authorized Common Stock For Against Management 3 Ratify Auditors For For Management BADGER METER, INC. Ticker: BMI Security ID: 056525108 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald H. Dix For For Management 1.2 Elect Director Thomas J. Fischer For For Management 1.3 Elect Director Gale E. Klappa For For Management 1.4 Elect Director Richard A. Meeusen For For Management 1.5 Elect Director Andrew J. Policano For For Management 1.6 Elect Director Steven J. Smith For For Management 1.7 Elect Director John J. Stollenwerk For For Management 1.8 Elect Director Todd J. Teske For For Management 2 Ratify Auditors For For Management BALCHEM CORPORATION Ticker: BCPC Security ID: 057665200 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dino A. Rossi For For Management 1.2 Elect Director Elaine R. Wedral For For Management 2 Ratify Auditors For For Management BALDOR ELECTRIC COMPANY Ticker: BEZ Security ID: 057741100 Meeting Date: MAY 1, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jean A. Mauldin For For Management 1.2 Elect Director R.L. Qualls For For Management 1.3 Elect Director Barry K. Rogstad For For Management 1.4 Elect Director Ronald E. Tucker For For Management 2 Ratify Auditors For For Management BANK MUTUAL CORPORATION Ticker: BKMU Security ID: 063750103 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Brown For For Management 1.2 Elect Director Mark C. Herr For For Management 1.3 Elect Director J. Gus Swoboda For For Management 2 Ratify Auditors For For Management BANK OF THE OZARKS, INC. Ticker: OZRK Security ID: 063904106 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Gleason For For Management 1.2 Elect Director Mark Ross For For Management 1.3 Elect Director Jean Arehart For For Management 1.4 Elect Director Steven Arnold For For Management 1.5 Elect Director Richard Cisne For For Management 1.6 Elect Director Robert East For For Management 1.7 Elect Director Linda Gleason For For Management 1.8 Elect Director Henry Mariani For For Management 1.9 Elect Director James Matthews For For Management 1.10 Elect Director R.L. Qualls For For Management 1.11 Elect Director Kennith Smith For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management BARNES GROUP INC. Ticker: B Security ID: 067806109 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Alden For For Management 1.2 Elect Director George T. Carpenter For For Management 1.3 Elect Director William J. Morgan For For Management 1.4 Elect Director Hassell H. McClellan For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder BASIC ENERGY SERVICES, INC. Ticker: BAS Security ID: 06985P100 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Chiles For For Management 1.2 Elect Director Robert F. Fulton For For Management 1.3 Elect Director Antonio O. Garza, Jr. For For Management 2 Ratify Auditors For For Management BEL FUSE INC. Ticker: BELFB Security ID: 077347300 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Bernstein For For Management 1.2 Elect Director Peter Gilbert For For Management 1.3 Elect Director John S. Johnson For For Management 2 Ratify Auditors For For Management BELDEN INC. Ticker: BDC Security ID: 077454106 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Aldrich For For Management 1.2 Elect Director Lorne D. Bain For For Management 1.3 Elect Director Lance C. Balk For For Management 1.4 Elect Director Judy L. Brown For For Management 1.5 Elect Director Bryan C. Cressey For For Management 1.6 Elect Director Glenn Kalnasy For For Management 1.7 Elect Director Mary S. McLeod For For Management 1.8 Elect Director John M. Monter For For Management 1.9 Elect Director Bernard G. Rethore For For Management 1.10 Elect Director John S. Stroup For For Management BENCHMARK ELECTRONICS, INC. Ticker: BHE Security ID: 08160H101 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cary T. Fu For For Management 1.2 Elect Director Michael R. Dawson For For Management 1.3 Elect Director Peter G. Dorflinger For For Management 1.4 Elect Director Douglas G. Duncan For For Management 1.5 Elect Director Laura W. Lang For For Management 1.6 Elect Director Bernee D.L. Strom For For Management 1.7 Elect Director Clay C. Williams For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Shareholder Rights Plan (Poison For For Management Pill) 4 Ratify Auditors For For Management BIG 5 SPORTING GOODS CORPORATION Ticker: BGFV Security ID: 08915P101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Michael D. Miller For For Management 2 Ratify Auditors For For Management BIO-REFERENCE LABORATORIES, INC. Ticker: BRLI Security ID: 09057G602 Meeting Date: JUL 30, 2009 Meeting Type: Annual Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph Benincasa For For Management 1.2 Elect Director Gary Lederman For For Management 1.3 Elect Director John Roglieri For For Management 2 Other Business For Against Management BIOMED REALTY TRUST, INC. Ticker: BMR Security ID: 09063H107 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Gold For For Management 1.2 Elect Director Barbara R. Cambon For For Management 1.3 Elect Director Edward A. Dennis For For Management 1.4 Elect Director Richard I. Gilchrist For For Management 1.5 Elect Director Gary A. Kreitzer For For Management 1.6 Elect Director Theodore D. Roth For For Management 1.7 Elect Director M. Faye Wilson For For Management 2 Ratify Auditors For For Management BJ'S RESTAURANTS, INC. Ticker: BJRI Security ID: 09180C106 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald W. Deitchle For For Management 1.2 Elect Director James ('Jim') A. Dal For For Management Pozzo 1.3 Elect Director J. Roger King For For Management 1.4 Elect Director Larry D. Bouts For For Management 1.5 Elect Director John ('Jack') F. For For Management Grundhofer 1.6 Elect Director Peter ('Pete') A. Bassi For For Management 1.7 Elect Director William ('Bill') L. For For Management Hyde, Jr. 2 Increase Authorized Common Stock For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management BLACK BOX CORP. Ticker: BBOX Security ID: 091826107 Meeting Date: AUG 11, 2009 Meeting Type: Annual Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Andrews For For Management 1.2 Elect Director R. Terry Blakemore For For Management 1.3 Elect Director Richard L. Crouch For For Management 1.4 Elect Director Thomas W. Golonski For For Management 1.5 Elect Director Thomas G. Greig For For Management 1.6 Elect Director Edward A. Nicholson For For Management 2 Ratify Auditors For For Management BLACKBAUD, INC. Ticker: BLKB Security ID: 09227Q100 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc E. Chardon For For Management 1.2 Elect Director John P. McConnell For Withhold Management 2 Ratify Auditors For For Management BLUE COAT SYSTEMS, INC. Ticker: BCSI Security ID: 09534T508 Meeting Date: OCT 30, 2009 Meeting Type: Annual Record Date: SEP 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian M. NeSmith For For Management 1.2 Elect Director David W. Hanna For For Management 1.3 Elect Director James A. Barth For For Management 1.4 Elect Director Keith Geeslin For For Management 1.5 Elect Director Timothy A. Howes For For Management 1.6 Elect Director James R. Tolonen For For Management 1.7 Elect Director Carol G. Mills For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase For For Management Plan BLUE NILE, INC. Ticker: NILE Security ID: 09578R103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Diane Irvine For For Management 1.2 Elect Director Leslie Lane For For Management 1.3 Elect Director Ned Mansour For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management BLYTH, INC. Ticker: BTH Security ID: 09643P207 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert B. Goergen For For Management 1.2 Elect Director Neal I. Goldman For For Management 1.3 Elect Director Howard E. Rose For For Management 2 Declassify the Board of Directors For For Management 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Ratify Auditors For For Management 5 Other Business For Against Management BOSTON BEER COMPANY, INC., THE Ticker: SAM Security ID: 100557107 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Burwick For For Management 1.2 Elect Director Pearson C. Cummin, III For Withhold Management 1.3 Elect Director Jean-Michel Valette For Withhold Management BOSTON PRIVATE FINANCIAL HOLDINGS, INC. Ticker: BPFH Security ID: 101119105 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eugene S. Colangelo For Withhold Management 1.2 Elect Director Allen L. Sinai For For Management 1.3 Elect Director Stephen M. Waters For Withhold Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation BOWNE & CO., INC. Ticker: BNE Security ID: 103043105 Meeting Date: MAY 26, 2010 Meeting Type: Special Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management BRIGGS & STRATTON CORP. Ticker: BGG Security ID: 109043109 Meeting Date: OCT 21, 2009 Meeting Type: Annual Record Date: AUG 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. O'Toole For Withhold Management 1.2 Elect Director John S. Shiely For Withhold Management 1.3 Elect Director Charles I. Story For Withhold Management 2 Ratify Auditors For For Management 3 Amend Shareholder Rights Plan (Poison For For Management Pill) 4 Amend Omnibus Stock Plan For For Management BRIGHTPOINT, INC. Ticker: CELL Security ID: 109473405 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eliza Hermann For Withhold Management 1.2 Elect Director Robert J. Laikin For For Management 1.3 Elect Director Cynthia L. Lucchese For For Management 2 Ratify Auditors For For Management BRISTOW GROUP INC Ticker: BRS Security ID: 110394103 Meeting Date: AUG 5, 2009 Meeting Type: Annual Record Date: JUN 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas N. Amonett For For Management 1.2 Elect Director Charles F. Bolden, Jr. For For Management 1.3 Elect Director Stephen J. Cannon For For Management 1.4 Elect Director Jonathan H. Cartwright For For Management 1.5 Elect Director William E. Chiles For For Management 1.6 Elect Director Michael A. Flick For For Management 1.7 Elect Director Thomas C. Knudson For For Management 1.8 Elect Director Ken C. Tamblyn For For Management 1.9 Elect Director William P. Wyatt For For Management 2 Ratify Auditors For For Management BROOKLINE BANCORP, INC. Ticker: BRKL Security ID: 11373M107 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David C. Chapin For For Management 1.2 Elect Director John A. Hackett, Sr. For For Management 1.3 Elect Director John L. Hall, II For For Management 1.4 Elect Director Rosamond B. Vaule For For Management 2 Ratify Auditors For For Management BROOKS AUTOMATION, INC. Ticker: BRKS Security ID: 114340102 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Clinton Allen For For Management 1.2 Elect Director Robert J. Lepofsky For For Management 1.3 Elect Director Joseph R. Martin For For Management 1.4 Elect Director John K. McGillicuddy For For Management 1.5 Elect Director Krishna G. Palepu For For Management 1.6 Elect Director C.S. Park For For Management 1.7 Elect Director Kirk P. Pond For For Management 1.8 Elect Director Alfred Woollacott, III For For Management 1.9 Elect Director Mark S. Wrighton For For Management 2 Ratify Auditors For For Management BROWN SHOE COMPANY, INC. Ticker: BWS Security ID: 115736100 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carla Hendra For For Management 1.2 Elect Director Ward M. Klein For For Management 1.3 Elect Director W. Patrick McGinnis For For Management 1.4 Elect Director Diane M. Sullivan For For Management 1.5 Elect Director Hal J. Upbin For For Management 2 Ratify Auditors For For Management BRUNSWICK CORPORATION Ticker: BC Security ID: 117043109 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nolan D. Archibald For For Management 1.2 Elect Director Jeffrey L. Bleustein For For Management 1.3 Elect Director Graham H. Phillips For For Management 1.4 Elect Director Lawrence A. Zimmerman For For Management 2 Ratify Auditors For For Management BRUSH ENGINEERED MATERIALS INC. Ticker: BW Security ID: 117421107 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph P. Keithley For For Management 1.2 Elect Director Vinod M. Khilnani For Withhold Management 1.3 Elect Director William R. Robertson For Withhold Management 1.4 Elect Director John Sherwin, Jr. For Withhold Management 2 Ratify Auditors For For Management BUCKEYE TECHNOLOGIES INC. Ticker: BKI Security ID: 118255108 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Red Cavaney For For Management 1.2 Elect Director John B. Crowe For For Management 1.3 Elect Director David B. Ferraro For For Management 2 Ratify Auditors For For Management BUCKLE, INC., THE Ticker: BKE Security ID: 118440106 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hirschfeld For For Management 1.2 Elect Director Dennis H. Nelson For For Management 1.3 Elect Director Karen B. Rhoads For For Management 1.4 Elect Director James E. Shada For For Management 1.5 Elect Director Robert E. Campbell For For Management 1.6 Elect Director Bill L. Fairfield For For Management 1.7 Elect Director Bruce L. Hoberman For For Management 1.8 Elect Director John P. (Jack) Peetz, For For Management III 1.9 Elect Director Michael E. Huss For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Restricted Stock Plan For For Management 5 Amend Restricted Stock Plan For For Management BUFFALO WILD WINGS, INC. Ticker: BWLD Security ID: 119848109 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sally J. Smith For For Management 1.2 Elect Director Dale M. Applequist For For Management 1.3 Elect Director Robert W. MacDonald For For Management 1.4 Elect Director Warren E. Mack For For Management 1.5 Elect Director J. Oliver Maggard For For Management 1.6 Elect Director Michael P. Johnson For For Management 1.7 Elect Director James M. Damian For For Management 2 Ratify Auditors For For Management 3 Require Suppliers to Adopt CAK Against Against Shareholder CABELA'S INCORPORATED Ticker: CAB Security ID: 126804301 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Theodore M. Armstrong For For Management 2 Elect Director Richard N. Cabela For For Management 3 Elect Director James W. Cabela For For Management 4 Elect Director John H. Edmondson For For Management 5 Elect Director John Gottschalk For For Management 6 Elect Director Dennis Highby For For Management 7 Elect Director Reuben Mark For For Management 8 Elect Director Michael R. McCarthy For For Management 9 Elect Director Thomas L. Millner For For Management 10 Ratify Auditors For For Management CABOT MICROELECTRONICS CORPORATION Ticker: CCMP Security ID: 12709P103 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Laurance Fuller For For Management 1.2 Elect Director Edward J. Mooney For For Management 2 Ratify Auditors For For Management CACI INTERNATIONAL, INC. Ticker: CACI Security ID: 127190304 Meeting Date: NOV 18, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan R. Bannister For For Management 1.2 Elect Director Paul M. Cofoni For For Management 1.3 Elect Director Gordon R. England For For Management 1.4 Elect Director James S. Gilmore III For For Management 1.5 Elect Director Gregory G. Johnson For For Management 1.6 Elect Director Richard L. Leatherwood For For Management 1.7 Elect Director J. Phillip London For For Management 1.8 Elect Director James L. Pavitt For For Management 1.9 Elect Director Warren R. Phillips For For Management 1.10 Elect Director Charles P. Revoile For For Management 1.11 Elect Director William S. Wallace For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Amend Omnibus Stock Plan For Against Management 4 Adjourn Meeting For Abstain Management 5 Ratify Auditors For For Management CAL-MAINE FOODS, INC. Ticker: CALM Security ID: 128030202 Meeting Date: SEP 30, 2009 Meeting Type: Annual Record Date: AUG 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred R. Adams, Jr. For For Management 1.2 Elect Director Richard K. Looper For For Management 1.3 Elect Director Adolphus B. Baker For For Management 1.4 Elect Director James E. Poole For For Management 1.5 Elect Director Steve W. Sanders For For Management 1.6 Elect Director Letitia C. Hughes For For Management 1.7 Elect Director Timothy A. Dawson For For Management 2 Ratify Auditors For For Management 3 Report on Political Contributions Against Against Shareholder CALAVO GROWERS, INC. Ticker: CVGW Security ID: 128246105 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lecil E. Cole For For Management 1.2 Elect Director George H. Barnes For For Management 1.3 Elect Director Michael D. Hause For For Management 1.4 Elect Director Donald M. Sanders For For Management 1.5 Elect Director Fred J. Ferrazzano For For Management 1.6 Elect Director Alva V. Snider For For Management 1.7 Elect Director Scott Van Der Kar For For Management 1.8 Elect Director J. Link Leavens For For Management 1.9 Elect Director Dorcas H. Mcfarlane For For Management 1.10 Elect Director John M. Hunt For For Management 1.11 Elect Director Egidio Carbone, Jr. For For Management 1.12 Elect Director Harold Edwards For For Management 1.13 Elect Director Steven Hollister For For Management 2 Ratify Auditors For For Management CALGON CARBON CORPORATION Ticker: CCC Security ID: 129603106 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Cruickshank For For Management 1.2 Elect Director Julie S. Roberts For For Management 1.3 Elect Director J. Rich Alexander For For Management 2 Ratify Auditors For For Management CALLAWAY GOLF COMPANY Ticker: ELY Security ID: 131193104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Fellows For For Management 1.2 Elect Director Samuel H. Armacost For Withhold Management 1.3 Elect Director Ronald S. Beard For Withhold Management 1.4 Elect Director John C. Cushman, III For Withhold Management 1.5 Elect Director Yotaro Kobayashi For For Management 1.6 Elect Director John F. Lundgren For For Management 1.7 Elect Director Adebayo O. Ogunlesi For For Management 1.8 Elect Director Richard L. Rosenfield For Withhold Management 1.9 Elect Director Anthony S. Thornley For For Management 2 Ratify Auditors For For Management CAMBREX CORPORATION Ticker: CBM Security ID: 132011107 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Bethune For For Management 1.2 Elect Director Rosina B. Dixon For For Management 1.3 Elect Director Kathryn Rudie Harrigan For For Management 1.4 Elect Director Leon J. Hendrix, Jr. For For Management 1.5 Elect Director Ilan Kaufthal For For Management 1.6 Elect Director Steven M. Klosk For For Management 1.7 Elect Director William B. Korb For For Management 1.8 Elect Director John R. Miller For For Management 1.9 Elect Director Peter Tombros For For Management 2 Ratify Auditors For For Management CAPELLA EDUCATION COMPANY Ticker: CPLA Security ID: 139594105 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Kevin Gilligan For For Management 1.2 Elect Director Mark N. Greene For For Management 1.3 Elect Director Jody G. Miller For For Management 1.4 Elect Director Stephen G. Shank For For Management 1.5 Elect Director Andrew M. Slavitt For For Management 1.6 Elect Director David W. Smith For For Management 1.7 Elect Director Jeffrey W. Taylor For For Management 1.8 Elect Director Sandra E. Taylor For For Management 1.9 Elect Director Darrell R. Tukua For For Management 2 Ratify Auditors For For Management CARBO CERAMICS INC. Ticker: CRR Security ID: 140781105 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sigmund L. Cornelius For For Management 1.2 Elect Director James B. Jennings For For Management 1.3 Elect Director Gary A. Kolstad For For Management 1.4 Elect Director H. E. Lentz, Jr. For For Management 1.5 Elect Director Randy L. Limbacher For For Management 1.6 Elect Director William C. Morris For For Management 1.7 Elect Director Robert S. Rubin For For Management 2 Ratify Auditors For For Management CARTER'S, INC. Ticker: CRI Security ID: 146229109 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vanessa J. Castagna For Withhold Management 1.2 Elect Director William J. Montgoris For Withhold Management 1.3 Elect Director David Pulver For Withhold Management 2 Ratify Auditors For For Management CASCADE CORPORATION Ticker: CASC Security ID: 147195101 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas R. Lardy For For Management 1.2 Elect Director Nancy A. Wilgenbusch For For Management 2 Ratify Auditors For For Management CASEY'S GENERAL STORES, INC. Ticker: CASY Security ID: 147528103 Meeting Date: SEP 18, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald M. Lamb For For Management 1.2 Elect Director Robert J. Myers For For Management 1.3 Elect Director Diane C. Bridgewater For For Management 1.4 Elect Director Johnny Danos For For Management 1.5 Elect Director H. Lynn Horak For For Management 1.6 Elect Director Kenneth H. Haynie For For Management 1.7 Elect Director William C. Kimball For For Management 1.8 Elect Director Jeffrey M. Lamberti For For Management 1.9 Elect Director Richard A. Wilkey For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director Albert Goldstein For For Management 1.5 Elect Director James H. Graves For For Management 1.6 Elect Director B. D. Hunter For For Management 1.7 Elect Director Timothy J. McKibben For For Management 1.8 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Review Fair Lending Policy Against Against Shareholder CATALYST HEALTH SOLUTIONS, INC. Ticker: CHSI Security ID: 14888B103 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Brock For For Management 1.2 Elect Director Edward S. Civera For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CATO CORPORATION, THE Ticker: CATO Security ID: 149205106 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. Harding Stowe For For Management 1.2 Elect Director Edward I. Weisiger, Jr. For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management CBEYOND, INC. Ticker: CBEY Security ID: 149847105 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Chapple For For Management 1.2 Elect Director Douglas C. Grissom For For Management 1.3 Elect Director David A. Rogan For For Management 2 Ratify Auditors For For Management CDI CORP. Ticker: CDI Security ID: 125071100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger H. Ballou For For Management 1.2 Elect Director Michael J. Emmi For For Management 1.3 Elect Director Walter R. Garrison For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Ronald J. Kozich For For Management 1.6 Elect Director Albert E. Smith For For Management 1.7 Elect Director Barton J. Winokur For For Management 2 Ratify Auditors For For Management CEC ENTERTAINMENT, INC. Ticker: CEC Security ID: 125137109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael H. Magusiak For For Management 1.2 Elect Director Larry T. Mcdowell For For Management 1.3 Elect Director Walter Tyree For For Management 2 Declassify the Board of Directors For For Management 3 Eliminate Cumulative Voting For For Management 4 Amend Restricted Stock Plan For For Management 5 Amend Non-Employee Director Restricted For For Management Stock Plan 6 Ratify Auditors For For Management CEDAR SHOPPING CENTERS, INC. Ticker: CDR Security ID: 150602209 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James J. Burns For Against Management 2 Elect Director Raghunath Davloor For For Management 3 Elect Director Richard Homburg For For Management 4 Elect Director Pamela N. Hootkin For For Management 5 Elect Director Everett B. Miller, III For Against Management 6 Elect Director Leo S. Ullman For For Management 7 Elect Director Roger M. Widmann For Against Management 8 Authorize Futures Sales of Common Stock For For Management 9 Ratify Auditors For For Management CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela A. Joseph For For Management 1.2 Elect Director Tommy G. Thompson For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Other Business For Against Management CENTRAL PACIFIC FINANCIAL CORP. Ticker: CPF Security ID: 154760102 Meeting Date: OCT 22, 2009 Meeting Type: Special Record Date: AUG 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Reduce Supermajority Vote Requirement For For Management 3 Adjourn Meeting For For Management CENTRAL VERMONT PUBLIC SERVICE CORPORATION Ticker: CV Security ID: 155771108 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Goodrich For For Management 1.2 Elect Director Elisabeth B. Robert For For Management 1.3 Elect Director Janice L. Scites For For Management 1.4 Elect Director William J. Stenger For For Management 2 Ratify Auditors For For Management CENTURY ALUMINUM COMPANY Ticker: CENX Security ID: 156431108 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. O'Brien For Withhold Management 1.2 Elect Director Peter C. Jones For Withhold Management 1.3 Elect Director Ivan Glasenberg For For Management 1.4 Elect Director Andrew Michelmore For For Management 1.5 Elect Director John C. Fontaine For Withhold Management 2 Ratify Auditors For For Management CERADYNE, INC. Ticker: CRDN Security ID: 156710105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel P. Moskowitz For For Management 1.2 Elect Director Richard A. Alliegro For For Management 1.3 Elect Director Frank Edelstein For For Management 1.4 Elect Director Richard A. Kertson For For Management 1.5 Elect Director William C. LaCourse For For Management 1.6 Elect Director Milton L. Lohr For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CH ENERGY GROUP, INC. Ticker: CHG Security ID: 12541M102 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven V. Lant For For Management 1.2 Elect Director Edward T. Tokar For For Management 1.3 Elect Director Jeffrey D. Tranen For For Management 2 Ratify Auditors For For Management CHECKPOINT SYSTEMS, INC. Ticker: CKP Security ID: 162825103 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Antle, III For For Management 1.2 Elect Director R. Keith Elliott For For Management 1.3 Elect Director Robert N. Wildrick For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 17, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CHILDREN'S PLACE RETAIL STORES, INC. (THE) Ticker: PLCE Security ID: 168905107 Meeting Date: JUL 31, 2009 Meeting Type: Proxy Contest Record Date: JUN 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1.1 Elect Director Malcolm Elvey For For Management 1.2 Elect Director Sally Frame Kasaks For For Management 1.3 Elect Director Norman Matthews For For Management 2 Ratify Auditors For For Management 3 Repeal All Board Approved Bylaw Against Against Shareholder Amendments Adopted After March 5, 2009 # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None None 1.1 Elect Director Raphael Benaroya For None Shareholder 1.2 Elect Director Jeremy J. Fingerman For None Shareholder 1.3 Elect Director Ross B. Glickman For None Shareholder 2 Ratify Auditors None None Management 3 Repeal All Board Approved Bylaw For None Shareholder Amendments Adopted After March 5, 2009 CHILDREN'S PLACE RETAIL STORES, INC., THE Ticker: PLCE Security ID: 168905107 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: MAY 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jane T. Elfers For For Management 2 Elect Director Robert N. Fisch For For Management 3 Elect Director Louis Lipschitz For For Management 4 Ratify Auditors For For Management CHRISTOPHER & BANKS CORP Ticker: CBK Security ID: 171046105 Meeting Date: JUL 29, 2009 Meeting Type: Annual Record Date: JUN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Cohn For For Management 1.2 Elect Director James J. Fuld, Jr. For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder CIBER, INC. Ticker: CBR Security ID: 17163B102 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bobby G. Stevenson For Withhold Management 1.2 Elect Director Peter H. Cheesbrough For Withhold Management 1.3 Elect Director James C. Spira For Withhold Management 2 Ratify Auditors For For Management CIRCOR INTERNATIONAL, INC. Ticker: CIR Security ID: 17273K109 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerome D. Brady For Withhold Management 1.2 Elect Director Peter M. Wilver For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CITY HOLDING COMPANY Ticker: CHCO Security ID: 177835105 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Oshel B. Craigo For For Management 1.2 Elect Director William H. File III For For Management 1.3 Elect Director Tracy W. Hylton II For For Management 1.4 Elect Director C. Dallas Kayser For For Management 1.5 Elect Director Sharon H. Rowe For For Management 2 Ratify Auditors For For Management CKE RESTAURANTS, INC. Ticker: CKR Security ID: 12561E105 Meeting Date: JUN 30, 2010 Meeting Type: Special Record Date: MAY 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management CLARCOR, INC. Ticker: CLC Security ID: 179895107 Meeting Date: MAR 23, 2010 Meeting Type: Annual Record Date: FEB 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Messrs. Robert For For Management Burgstahler, 1.2 Elect Director Paul Donovan For For Management 1.3 Elect Director Norman Johnson For For Management 2 Ratify Auditors For For Management CLEARWATER PAPER CORPORATION Ticker: CLW Security ID: 18538R103 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William D. Larsson For For Management 2 Elect Director Michael T. Riordan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management COGNEX CORPORATION Ticker: CGNX Security ID: 192422103 Meeting Date: APR 22, 2010 Meeting Type: Special Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Shillman For Withhold Management 1.2 Elect Director Anthony Sun For Withhold Management COHU, INC. Ticker: COHU Security ID: 192576106 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven J. Bilodeau For For Management 1.2 Elect Director James A. Donahue For For Management 2 Ratify Auditors For For Management COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Arik A. Ahitov For For Management 2 Elect Director Ronald B. Woodard For For Management 3 Increase Authorized Common Stock For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management COLONIAL PROPERTIES TRUST Ticker: CLP Security ID: 195872106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl F. Bailey For For Management 1.2 Elect Director M. Miller Gorrie For For Management 1.3 Elect Director William M. Johnson For For Management 1.4 Elect Director Glade M. Knight For For Management 1.5 Elect Director James K. Lowder For For Management 1.6 Elect Director Thomas H. Lowder For For Management 1.7 Elect Director Herbert A. Meisler For For Management 1.8 Elect Director Claude B. Neilsen For For Management 1.9 Elect Director Harold W. Ripps For For Management 1.10 Elect Director John W. Spiegel For For Management 2 Ratify Auditors For For Management COLUMBIA BANKING SYSTEM, INC. Ticker: COLB Security ID: 197236102 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Melanie J. Dressel For For Management 1.2 Elect Director John P. Folsom For For Management 1.3 Elect Director Frederick M. Goldberg For For Management 1.4 Elect Director Thomas M. Hulbert For For Management 1.5 Elect Director Thomas L. Matson For For Management 1.6 Elect Director Daniel C. Regis For For Management 1.7 Elect Director Donald H. Rodman For For Management 1.8 Elect Director William T. Weyerhaeuser For For Management 1.9 Elect Director James M. Will For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management COMFORT SYSTEMS USA, INC. Ticker: FIX Security ID: 199908104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Murdy For For Management 1.2 Elect Director Darcy G. Anderson For For Management 1.3 Elect Director Herman E. Bulls For For Management 1.4 Elect Director Alfred J. Giardinelli, For For Management Jr. 1.5 Elect Director Alan P. Krusi For For Management 1.6 Elect Director Franklin Myers For For Management 1.7 Elect Director James H. Schultz For For Management 1.8 Elect Director Robert D. Wagner, Jr. For For Management 2 Ratify Auditors For For Management COMMUNITY BANK SYSTEM, INC. Ticker: CBU Security ID: 203607106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark J. Bolus For For Management 1.2 Elect Director Nicholas A. DiCerbo For For Management 1.3 Elect Director Neil E. Fesette For For Management 1.4 Elect Director James A. Gabriel For For Management 1.5 Elect Director Edward S. Mucenski For For Management 1.6 Elect Director Charles E. Parente For For Management 1.7 Elect Director John Parente For For Management 1.8 Elect Director John F. Whipple, Jr. For For Management 2 Ratify Auditors For For Management COMMVAULT SYSTEMS, INC. Ticker: CVLT Security ID: 204166102 Meeting Date: AUG 26, 2009 Meeting Type: Annual Record Date: JUL 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director N. Robert Hammer For Withhold Management 1.2 Elect Director Keith Geeslin For Withhold Management 1.3 Elect Director Gary B. Smith For Withhold Management 2 Ratify Auditors For For Management COMPELLENT TECHNOLOGIES, INC. Ticker: CML Security ID: 20452A108 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Beeler For Withhold Management 1.2 Elect Director John P. Guider For For Management 1.3 Elect Director Kevin L. Roberg For For Management COMPUTER PROGRAMS AND SYSTEMS, INC. Ticker: CPSI Security ID: 205306103 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Boyd Douglas For For Management 1.2 Elect Director Charles P. Huffman For For Management 2 Ratify Auditors For For Management COMSCORE INC Ticker: SCOR Security ID: 20564W105 Meeting Date: JUL 29, 2009 Meeting Type: Annual Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Henderson For For Management 1.2 Elect Director Ronald J. Korn For For Management 2 Ratify Auditors For For Management COMTECH TELECOMMUNICATIONS CORP. Ticker: CMTL Security ID: 205826209 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: OCT 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Goldberg For Withhold Management 1.2 Elect Director Robert G. Paul For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management CONCUR TECHNOLOGIES, INC. Ticker: CNQR Security ID: 206708109 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: JAN 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William W. Canfield For For Management 1.2 Elect Director Gordan Eubanks For For Management 2 Ratify Auditors For For Management CONMED CORPORATION Ticker: CNMD Security ID: 207410101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eugene R. Corasanti For For Management 1.2 Elect Director Joseph J. Corasanti For For Management 1.3 Elect Director Bruce F. Daniels For Withhold Management 1.4 Elect Director Jo Ann Golden For For Management 1.5 Elect Director Stephen M. Mandia For Withhold Management 1.6 Elect Director Stuart J. Schwartz For Withhold Management 1.7 Elect Director Mark E. Tryniski For For Management 2 Ratify Auditors For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan CONSOLIDATED GRAPHICS, INC. Ticker: CGX Security ID: 209341106 Meeting Date: AUG 6, 2009 Meeting Type: Annual Record Date: JUN 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry J. Alexander For For Management 1.2 Elect Director Brady F. Carruth For For Management 2 Amend Omnibus Stock Plan For For Management COOPER COMPANIES, INC., THE Ticker: COO Security ID: 216648402 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Thomas Bender For For Management 1.2 Elect Director Michael H. Kalkstein For For Management 1.3 Elect Director Jody S. Lindell For For Management 1.4 Elect Director Donald Press For For Management 1.5 Elect Director Steven Rosenberg For For Management 1.6 Elect Director Allan E. Rubenstein, For For Management M.D. 1.7 Elect Director Robert S. Weiss For For Management 1.8 Elect Director Stanley Zinberg, M.D. For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors CORVEL CORP. Ticker: CRVL Security ID: 221006109 Meeting Date: AUG 6, 2009 Meeting Type: Annual Record Date: JUN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director V. Gordon Clemons For Withhold Management 1.2 Elect Director Steven J. Hamerslag For Withhold Management 1.3 Elect Director Alan R. Hoops For Withhold Management 1.4 Elect Director R. Judd Jessup For Withhold Management 1.5 Elect Director Jean H. Macino For Withhold Management 1.6 Elect Director Jeffrey J. Michael For Withhold Management 2 Ratify Auditors For For Management CRACKER BARREL OLD COUNTRY STORE, INC. Ticker: CBRL Security ID: 22410J106 Meeting Date: DEC 2, 2009 Meeting Type: Annual Record Date: OCT 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert V. Dale For For Management 1.2 Elect Director Richard J. Dobkin For For Management 1.3 Elect Director Robert C. Hilton For For Management 1.4 Elect Director Charles E. Jones, Jr. For For Management 1.5 Elect Director B.F. "Jack" Lowery For For Management 1.6 Elect Director Martha M. Mitchell For For Management 1.7 Elect Director Andrea M. Weiss For For Management 1.8 Elect Director Jimmie D. White For For Management 1.9 Elect Director Michael A. Woodhouse For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management CROCS, INC. Ticker: CROX Security ID: 227046109 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond D. Croghan For For Management 2 Elect Director Peter Jacobi For For Management 3 Elect Director Richard L. Sharp For For Management 4 Ratify Auditors For For Management CROSS COUNTRY HEALTHCARE, INC. Ticker: CCRN Security ID: 227483104 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph A. Boshart For For Management 1.2 Elect Director Emil Hensel For For Management 1.3 Elect Director W. Larry Cash For Withhold Management 1.4 Elect Director C. Taylor Cole, Jr. For For Management 1.5 Elect Director Thomas C. Dircks For Withhold Management 1.6 Elect Director Gale Fitzgerald For For Management 1.7 Elect Director Joseph Trunfio For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CRYOLIFE, INC. Ticker: CRY Security ID: 228903100 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven G. Anderson For For Management 1.2 Elect Director Thomas F. Ackerman For For Management 1.3 Elect Director James S. Benson For For Management 1.4 Elect Director Daniel J. Bevevino For For Management 1.5 Elect Director Ronald C. Elkins For Withhold Management 1.6 Elect Director Ronald D. McCall For Withhold Management 1.7 Elect Director Harvey Morgan For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management CSG SYSTEMS INTERNATIONAL, INC. Ticker: CSGS Security ID: 126349109 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward C. Nafus For Withhold Management 1.2 Elect Director Janice I. Obuchowski For Withhold Management 1.3 Elect Director Donald B. Reed For Withhold Management 2 Approve Issuance of For For Management Warrants/Convertible Debentures 3 Ratify Auditors For For Management CTS CORPORATION Ticker: CTS Security ID: 126501105 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter S. Catlow For For Management 1.2 Elect Director Lawrence J. Ciancia For For Management 1.3 Elect Director Thomas G. Cody For For Management 1.4 Elect Director Patricia K. Collawn For For Management 1.5 Elect Director Roger R. Hemminghaus For For Management 1.6 Elect Director Michael A. Henning For For Management 1.7 Elect Director Vinod M. Khilnani For For Management 1.8 Elect Director Robert A. Profusek For For Management 2 Ratify Auditors For For Management CUBIC CORP. Ticker: CUB Security ID: 229669106 Meeting Date: FEB 23, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter J. Zable For For Management 1.2 Elect Director Walter C. Zable For For Management 1.3 Elect Director Bruce G. Blakley For For Management 1.4 Elect Director William W. Boyle For For Management 1.5 Elect Director Raymond L. Dekozan For For Management 1.6 Elect Director Edwin A. Guiles For For Management 1.7 Elect Director Raymond E. Peet For For Management 1.8 Elect Director Robert S. Sullivan For For Management 1.9 Elect Director John H. Warner, Jr. For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Bonney For For Management 1.2 Elect Director Mark Corrigan For For Management 1.3 Elect Director Sylvie Gregoire For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management CURTISS-WRIGHT CORPORATION Ticker: CW Security ID: 231561101 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin R. Benante For For Management 1.2 Elect Director S. Marce Fuller For For Management 1.3 Elect Director Allen A. Kozinski For For Management 1.4 Elect Director Carl G. Miller For For Management 1.5 Elect Director William B. Mitchell For For Management 1.6 Elect Director John R. Myers For For Management 1.7 Elect Director John B. Nathman For For Management 1.8 Elect Director William W. Sihler For For Management 1.9 Elect Director Albert E. Smith For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management CYBERONICS, INC. Ticker: CYBX Security ID: 23251P102 Meeting Date: SEP 24, 2009 Meeting Type: Annual Record Date: AUG 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Guy C. Jackson For For Management 1.2 Elect Director Joseph E. Laptewicz, Jr. For For Management 1.3 Elect Director Daniel J. Moore For For Management 1.4 Elect Director Hugh M. Morrison For For Management 1.5 Elect Director Alfred J. Novak For For Management 1.6 Elect Director Arthur L. Rosenthal For For Management 1.7 Elect Director Reese S. Terry, Jr. For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CYMER, INC. Ticker: CYMI Security ID: 232572107 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles J. Abbe For For Management 1.2 Elect Director Robert P. Akins For For Management 1.3 Elect Director Edward H. Braun For For Management 1.4 Elect Director Michael R. Gaulke For For Management 1.5 Elect Director William G. Oldham For For Management 1.6 Elect Director Eric M. Ruttenberg For For Management 1.7 Elect Director Peter J. Simone For For Management 1.8 Elect Director Young K. Sohn For For Management 1.9 Elect Director Jon D. Tompkins For For Management 2 Ratify Auditors For For Management CYPRESS SEMICONDUCTOR CORPORATION Ticker: CY Security ID: 232806109 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T.J. Rodgers For For Management 1.2 Elect Director W. Steve Albrecht For For Management 1.3 Elect Director Eric A. Benhamou For For Management 1.4 Elect Director Lloyd Carney For For Management 1.5 Elect Director James R. Long For For Management 1.6 Elect Director J. Daniel Mccranie For For Management 1.7 Elect Director Evert Van De Ven For For Management 2 Ratify Auditors For For Management DAKTRONICS, INC. Ticker: DAKT Security ID: 234264109 Meeting Date: AUG 26, 2009 Meeting Type: Annual Record Date: JUN 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank J. Kurtenbach For Withhold Management 1.2 Elect Director James A. Vellenga For Withhold Management 1.3 Elect Director Byron J. Anderson For Withhold Management 2 Ratify Auditors For For Management 3 Other Business For Against Management DARLING INTERNATIONAL INC. Ticker: DAR Security ID: 237266101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall C. Stuewe For For Management 2 Elect Director O. Thomas Albrecht For For Management 3 Elect Director C. Dean Carlson For For Management 4 Elect Director Marlyn Jorgensen For For Management 5 Elect Director John D. March For For Management 6 Elect Director Charles Macaluso For For Management 7 Elect Director Michael Urbut For For Management 8 Ratify Auditors For For Management 9 Amend Omnibus Stock Plan For For Management DEALERTRACK HOLDINGS, INC. Ticker: TRAK Security ID: 242309102 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ann B. Lane For For Management 1.2 Elect Director John J. McDonnell, Jr. For For Management 1.3 Elect Director Barry Zwarenstein For For Management 2 Ratify Auditors For For Management DECKERS OUTDOOR CORPORATION Ticker: DECK Security ID: 243537107 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angel R. Martinez For For Management 1.2 Elect Director Rex A. Licklider For For Management 1.3 Elect Director John M. Gibbons For For Management 1.4 Elect Director John G. Perenchio For For Management 1.5 Elect Director Maureen Conners For For Management 1.6 Elect Director Tore Steen For For Management 1.7 Elect Director Ruth M. Owades For For Management 1.8 Elect Director Karyn O. Barsa For For Management 2 Ratify Auditors For For Management 3 Increase Authorized Common Stock For For Management DELPHI FINANCIAL GROUP, INC. Ticker: DFG Security ID: 247131105 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip R. O'Connor For For Management 1.2 Elect Director Robert Rosenkranz For For Management 1.3 Elect Director Donald A. Sherman For For Management 1.4 Elect Director Kevin R. Brine For For Management 1.5 Elect Director Edward A. Fox For For Management 1.6 Elect Director Steven A. Hirsh For For Management 1.7 Elect Director Harold F. Ilg For For Management 1.8 Elect Director James M. Litvack For For Management 1.9 Elect Director James N. Meehan For For Management 1.10 Elect Director Robert F. Wright For For Management 2 Approve Non-Employee Director Omnibus For Against Management Stock Plan 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management DELTIC TIMBER CORPORATION Ticker: DEL Security ID: 247850100 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randolph C. Coley For Withhold Management 1.2 Elect Director R. Hunter Pierson, Jr. For Withhold Management 1.3 Elect Director J. Thurston Roach For Withhold Management 2 Ratify Auditors For For Management DIAMOND FOODS, INC. Ticker: DMND Security ID: 252603105 Meeting Date: JAN 15, 2010 Meeting Type: Annual Record Date: NOV 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Lea For For Management 1.2 Elect Director Dennis Mussell For For Management 1.3 Elect Director Glen C. Warren, Jr. For For Management 2 Ratify Auditors For For Management DIAMONDROCK HOSPITALITY COMPANY Ticker: DRH Security ID: 252784301 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William W. McCarten For For Management 1.2 Elect Director Daniel J. Altobello For For Management 1.3 Elect Director W. Robert Grafton For For Management 1.4 Elect Director Maureen L. McAvey For For Management 1.5 Elect Director Gilbert T. Ray For For Management 1.6 Elect Director John L. Williams For For Management 1.7 Elect Director Mark W. Brugger For For Management 2 Ratify Auditors For For Management DIGI INTERNATIONAL INC. Ticker: DGII Security ID: 253798102 Meeting Date: JAN 25, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Guy C. Jackson For Withhold Management 1.2 Elect Director Ahmed Nawaz For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management DIME COMMUNITY BANCSHARES, INC. Ticker: DCOM Security ID: 253922108 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vincent F. Palagiano For Withhold Management 1.2 Elect Director Patrick E. Curtin For Withhold Management 1.3 Elect Director Omer S.J. Williams For Withhold Management 2 Ratify Auditors For For Management DINEEQUITY, INC. Ticker: DIN Security ID: 254423106 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard M. Berk For For Management 1.2 Elect Director Daniel J. Brestle For For Management 1.3 Elect Director Caroline W. Nahas For For Management 1.4 Elect Director Gilbert T. Ray For Withhold Management 2 Ratify Auditors For For Management DIODES INCORPORATED Ticker: DIOD Security ID: 254543101 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C.H. Chen For For Management 1.2 Elect Director Michael R. Giordano For For Management 1.3 Elect Director Lu-Pao Hsu For For Management 1.4 Elect Director Keh-Shew Lu For For Management 1.5 Elect Director Raymond Soong For For Management 1.6 Elect Director John M. Stich For For Management 1.7 Elect Director Michael K.C. Tsai For For Management 2 Ratify Auditors For For Management DIONEX CORP. Ticker: DNEX Security ID: 254546104 Meeting Date: OCT 26, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Anderson For For Management 1.2 Elect Director A. Blaine Bowman For For Management 1.3 Elect Director Frank Witney For For Management 1.4 Elect Director Roderick McGeary For For Management 1.5 Elect Director Riccardo Pigliucci For For Management 1.6 Elect Director Michael W. Pope For For Management 2 Ratify Auditors For For Management DRESS BARN, INC., THE Ticker: DBRN Security ID: 261570105 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Usdan For For Management 1.2 Elect Director Randy L. Pearce For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management DREW INDUSTRIES INCORPORATED Ticker: DW Security ID: 26168L205 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward W. Rose, III For For Management 1.2 Elect Director Leigh J. Abrams For For Management 1.3 Elect Director Fredric M. Zinn For For Management 1.4 Elect Director James F. Gero For For Management 1.5 Elect Director Frederick B. Hegi, Jr. For For Management 1.6 Elect Director David A. Reed For For Management 1.7 Elect Director John B. Lowe, Jr. For For Management 1.8 Elect Director Jason D. Lippert For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Other Business For Against Management DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending DRIL-QUIP, INC. Ticker: DRQ Security ID: 262037104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander P. Shukis For For Management 2 Ratify Auditors For For Management DSP GROUP, INC. Ticker: DSPG Security ID: 23332B106 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eliyahu Ayalon For For Management 1.2 Elect Director Zvi Limon For For Management 1.3 Elect Director Louis Silver For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management DTS, INC. Ticker: DTSI Security ID: 23335C101 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Gregory Ballard For For Management 1.2 Elect Director Bradford D. Duea For For Management 1.3 Elect Director Craig S. Andrews For For Management 2 Ratify Auditors For For Management E. W. SCRIPPS COMPANY, THE Ticker: SSP Security ID: 811054402 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger L. Ogden For For Management 1.2 Elect Director J. Marvin Quin For For Management 1.3 Elect Director Kim Williams For For Management EAGLE MATERIALS INC. Ticker: EXP Security ID: 26969P108 Meeting Date: AUG 6, 2009 Meeting Type: Annual Record Date: JUN 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director F. William Barnett For For Management 1.2 Elect Director David W. Quinn For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAR 25, 2010 Meeting Type: Special Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For For Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Iris S. Chan For For Management 1.2 Elect Director Peggy Cherng For Withhold Management 1.3 Elect Director Rudolph I. Estrada For For Management 1.4 Elect Director Julia S. Gouw For For Management 1.5 Elect Director Paul H. Irving For For Management 1.6 Elect Director Andrew S. Kane For For Management 1.7 Elect Director John Lee For For Management 1.8 Elect Director Herman Y. Li For For Management 1.9 Elect Director Jack C. Liu For Withhold Management 1.10 Elect Director Dominic Ng For For Management 1.11 Elect Director Keith W. Renken For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation EASTGROUP PROPERTIES, INC. Ticker: EGP Security ID: 277276101 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D. Pike Aloian For For Management 1.2 Elect Director H.C. Bailey, Jr. For For Management 1.3 Elect Director Hayden C. Eaves, III For For Management 1.4 Elect Director Fredric H. Gould For For Management 1.5 Elect Director David H. Hoster II For For Management 1.6 Elect Director Mary E. McCormick For For Management 1.7 Elect Director David M. Osnos For For Management 1.8 Elect Director Leland R. Speed For For Management 2 Ratify Auditors For For Management EBIX, INC. Ticker: EBIX Security ID: 278715206 Meeting Date: OCT 30, 2009 Meeting Type: Annual Record Date: SEP 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robin Raina For For Management 2 Elect Director Hans U. Benz For Against Management 3 Elect Director Pavan Bhalla For For Management 4 Elect Director Neil D. Eckert For For Management 5 Elect Director Rolf Herter For For Management 6 Elect Director Hans Ueli Keller For Against Management EBIX, INC. Ticker: EBIX Security ID: 278715206 Meeting Date: DEC 21, 2009 Meeting Type: Special Record Date: OCT 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For Against Management ECLIPSYS CORPORATION Ticker: ECLP Security ID: 278856109 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan L. Crippen For For Management 1.2 Elect Director Edward A. Kangas For For Management 1.3 Elect Director Craig Macnab For For Management 2 Ratify Auditors For For Management EHEALTH, INC. Ticker: EHTH Security ID: 28238P109 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott N. Flanders For For Management 1.2 Elect Director Michael D. Goldberg For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management EL PASO ELECTRIC CO. Ticker: EE Security ID: 283677854 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Robert Brown For For Management 1.2 Elect Director James W. Cicconi For For Management 1.3 Elect Director P.z. Holland-Branch For For Management 1.4 Elect Director Thomas K. Shockley For For Management 2 Ratify Auditors For For Management ELECTRO SCIENTIFIC INDUSTRIES, INC. Ticker: ESIO Security ID: 285229100 Meeting Date: AUG 13, 2009 Meeting Type: Annual Record Date: JUN 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon D. Tompkins For Withhold Management 1.2 Elect Director Richard J. Faubert For Withhold Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management EMCOR GROUP, INC. Ticker: EME Security ID: 29084Q100 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen W. Bershad For For Management 1.2 Elect Director David A.B. Brown For For Management 1.3 Elect Director Larry J. Bump For For Management 1.4 Elect Director Albert Fried, Jr. For For Management 1.5 Elect Director Anthony J. Guzzi For For Management 1.6 Elect Director Richard F. Hamm, Jr. For For Management 1.7 Elect Director David H. Laidley For For Management 1.8 Elect Director Frank T. MacInnis For For Management 1.9 Elect Director Jerry E. Ryan For For Management 1.10 Elect Director Michael T. Yonker For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management EMERGENT BIOSOLUTIONS INC. Ticker: EBS Security ID: 29089Q105 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fuad El-hibri For For Management 1.2 Elect Director Jerome M. Hauer For For Management 1.3 Elect Director Ronald B. Richard For For Management 2 Ratify Auditors For For Management EMPLOYERS HOLDINGS INC. Ticker: EIG Security ID: 292218104 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rose E. Mckinney-james For For Management 1.2 Elect Director John P. Sande Iii For For Management 1.3 Elect Director Martin J. Welch For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management EMS TECHNOLOGIES, INC. Ticker: ELMG Security ID: 26873N108 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Amb. John R. Bolton For For Management 1.2 Elect Director Hermann Buerger For Withhold Management 1.3 Elect Director Joseph D. Burns For For Management 1.4 Elect Director John R. Kreick For Withhold Management 1.5 Elect Director John B. Mowell For Withhold Management 1.6 Elect Director Thomas W. O'Connell For Withhold Management 1.7 Elect Director Bradford W. Parkinson For Withhold Management 1.8 Elect Director Norman E. Thagard, M.D. For Withhold Management 1.9 Elect Director John L. Woodward, Jr. For Withhold Management 2 Ratify Auditors For For Management ENCORE WIRE CORPORATION Ticker: WIRE Security ID: 292562105 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald E. Courtney For For Management 1.2 Elect Director Thomas L. Cunningham For For Management 1.3 Elect Director Daniel L. Jones For For Management 1.4 Elect Director William R. Thomas, III For For Management 1.5 Elect Director Scott D. Weaver For For Management 1.6 Elect Director John H. Wilson For For Management 2 Approve Stock Option Plan For For Management 3 Ratify Auditors For For Management ENPRO INDUSTRIES, INC. Ticker: NPO Security ID: 29355X107 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William R. Holland For For Management 1.2 Elect Director Stephen E. Macadam For For Management 1.3 Elect Director J.P. Bolduc For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Diane C. Creel For For Management 1.6 Elect Director Don DeFosset For For Management 1.7 Elect Director Gordon D. Harnett For For Management 1.8 Elect Director David L. Hauser For For Management 1.9 Elect Director Wilbur J. Prezzano, Jr. For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management ENTERTAINMENT PROPERTIES TRUST Ticker: EPR Security ID: 29380T105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barrett Brady For For Management 1.2 Elect Director Peter Brown For For Management 2 Ratify Auditors For For Management ENZO BIOCHEM, INC. Ticker: ENZ Security ID: 294100102 Meeting Date: JAN 29, 2010 Meeting Type: Annual Record Date: DEC 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irwin C. Gerson For For Management 1.2 Elect Director Gregory M. Bortz For For Management 1.3 Elect Director Stephen B. H. Kent For For Management 2 Ratify Auditors For For Management EPICOR SOFTWARE CORPORATION Ticker: EPIC Security ID: 29426L108 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. George Klaus For For Management 1.2 Elect Director Michael Kelly For For Management 1.3 Elect Director Robert H. Smith For For Management 1.4 Elect Director Michael L. Hackworth For For Management 1.5 Elect Director John M. Dillon For For Management 1.6 Elect Director Richard H. Pickup For For Management 1.7 Elect Director W. Douglas Hajjar For For Management 2 Ratify Auditors For For Management EPIQ SYSTEMS, INC. Ticker: EPIQ Security ID: 26882D109 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tom W. Olofson For For Management 1.2 Elect Director Christopher E. Olofson For For Management 1.3 Elect Director W. Bryan Satterlee For For Management 1.4 Elect Director Edward M. Connolly, Jr. For For Management 1.5 Elect Director James A. Byrnes For For Management 1.6 Elect Director Joel Pelofsky For For Management 2 Ratify Auditors For For Management ERESEARCH TECHNOLOGY, INC. Ticker: ERES Security ID: 29481V108 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sheldon M. Bonovitz For For Management 1.2 Elect Director Gerald A. Faich, MD, MPH For For Management 1.3 Elect Director Elam M. Hitchner For For Management 2 Ratify Auditors For For Management ESCO TECHNOLOGIES INC. Ticker: ESE Security ID: 296315104 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director V. L. Richey, Jr. For For Management 1.2 Elect Director J. M. Stolze For For Management 2 Ratify Auditors For For Management ESTERLINE TECHNOLOGIES CORP. Ticker: ESL Security ID: 297425100 Meeting Date: MAR 3, 2010 Meeting Type: Annual Record Date: JAN 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul V. Haack For For Management 1.2 Elect Director R. Bradley Lawrence For For Management 1.3 Elect Director Leroy D. Nosbaum For For Management 1.4 Elect Director Gary E. Pruitt For For Management 1.5 Elect Director John F. Clearman For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management ETHAN ALLEN INTERIORS INC. Ticker: ETH Security ID: 297602104 Meeting Date: NOV 16, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank G. Wisner For For Management 2 Ratify Auditors For For Management EXAR CORPORATION Ticker: EXAR Security ID: 300645108 Meeting Date: SEP 16, 2009 Meeting Type: Annual Record Date: JUL 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Izak Bencuya For For Management 1.2 Elect Director Pierre Guilbault For For Management 1.3 Elect Director Brian Hilton For For Management 1.4 Elect Director Richard L. Leza For For Management 1.5 Elect Director Gary Meyers For For Management 1.6 Elect Director Juan (Oscar) Rodriguez For For Management 1.7 Elect Director Pedro P. Rodriquez For For Management 2 Ratify Auditors For For Management EXPONENT, INC. Ticker: EXPO Security ID: 30214U102 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel H. Armacost For For Management 1.2 Elect Director Mary B. Cranston For For Management 1.3 Elect Director Leslie G. Denend For For Management 1.4 Elect Director Michael R. Gaulke For For Management 1.5 Elect Director Paul R. Johnston For For Management 1.6 Elect Director Stephen C. Riggins For For Management 1.7 Elect Director John B. Shoven For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management EXTRA SPACE STORAGE INC. Ticker: EXR Security ID: 30225T102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer F. Kirk For For Management 1.2 Elect Director Anthony Fanticola For For Management 1.3 Elect Director Hugh W. Horne For For Management 1.4 Elect Director Joseph D. Margolis For For Management 1.5 Elect Director Roger B. Porter For For Management 1.6 Elect Director K. Fred Skousen For For Management 1.7 Elect Director Kenneth M. Woolley For For Management 2 Ratify Auditors For For Management FARO TECHNOLOGIES, INC. Ticker: FARO Security ID: 311642102 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Caldwell For For Management 1.2 Elect Director John Donofrio For For Management 2 Ratify Auditors For For Management FEI COMPANY Ticker: FEIC Security ID: 30241L109 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence A. Bock For For Management 1.2 Elect Director Wilfred J. Corrigan For For Management 1.3 Elect Director Don R. Kania For For Management 1.4 Elect Director Thomas F. Kelly For For Management 1.5 Elect Director William W. Lattin For For Management 1.6 Elect Director Jan C. Lobbezoo For For Management 1.7 Elect Director Gerhard H. Parker For For Management 1.8 Elect Director James T. Richardson For For Management 1.9 Elect Director Richard H. Wills For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management FINANCIAL FEDERAL CORPORATION Ticker: FIF Security ID: 317492106 Meeting Date: DEC 8, 2009 Meeting Type: Annual Record Date: OCT 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence B. Fisher For For Management 1.2 Elect Director Michael C. Palitz For For Management 1.3 Elect Director Paul R. Sinsheimer For For Management 1.4 Elect Director Leopold Swergold For For Management 1.5 Elect Director H.E. Timanus, Jr. For For Management 1.6 Elect Director Michael J. Zimmerman For For Management 2 Ratify Auditors For For Management FINANCIAL FEDERAL CORPORATION Ticker: FIF Security ID: 317492106 Meeting Date: FEB 16, 2010 Meeting Type: Special Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management FINISH LINE, INC., THE Ticker: FINL Security ID: 317923100 Meeting Date: JUL 23, 2009 Meeting Type: Annual Record Date: MAY 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bill Kirkendall For Withhold Management 1.2 Elect Director William P. Carmichael For For Management 2 Amend Articles of Incorporation For For Management Converting High Voting Class B Common Shares into Class A Common Shares 3 Amend Articles of Incorporation For For Management Automatically Converting Class B Common Shares into Class A Common Shares Upon Death or Termination of Employment 4 Amend Omnibus Stock Plan For For Management 5 Approve Omnibus Stock Plan For Against Management 6 Ratify Auditors For For Management FIRST BANCORP (PUERTO RICO) Ticker: FBP Security ID: 318672102 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aurelio Aleman-Bermudez For For Management 2 Elect Director Jorge L. Diaz-Irizarry For Against Management 3 Elect Director Jose L. Ferrer-Canals For Against Management 4 Elect Director Frank Kolodziej-Castro For For Management 5 Elect Director Jose Menendez-Cortada For For Management 6 Elect Director Hector M. For For Management Nevares-LaCosta 7 Elect Director Fernando Rodriguez-Amaro For For Management 8 Elect Director Jose F. For For Management Rodriguez-Perello 9 Elect Sharee Ann Umpierre-Catinchi For Against Management 10 Increase Authorized Common Stock For Against Management 11 Approve the Issuance of Common Stock For Against Management 12 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 13 Ratify Auditors For For Management FIRST CASH FINANCIAL SERVICES, INC Ticker: FCFS Security ID: 31942D107 Meeting Date: JUL 22, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rick L. Wessel For For Management 1.2 Elect Director Richard T. Burke For For Management 2 Ratify Auditors For For Management FIRST CASH FINANCIAL SERVICES, INC Ticker: FCFS Security ID: 31942D107 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jorge Montano For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management FIRST COMMONWEALTH FINANCIAL CORPORATION Ticker: FCF Security ID: 319829107 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julie A. Caponi For For Management 1.2 Elect Director J.E. Trimarchi Cuccaro For For Management 1.3 Elect Director David S. Dahlmann For For Management 1.4 Elect Director John J. Dolan For For Management 1.5 Elect Director David W. Greenfield For For Management 2 Ratify Auditors For For Management FIRST FINANCIAL BANCORP Ticker: FFBC Security ID: 320209109 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Wickliffe Ach For Withhold Management 1.2 Elect Director Donald M. Cisle, Sr. For Withhold Management 1.3 Elect Director Corinne R. Finnerty For For Management 1.4 Elect Director Richard E. Olszewski For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder FIRST FINANCIAL BANKSHARES, INC. (TX) Ticker: FFIN Security ID: 32020R109 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Beal For For Management 1.2 Elect Director Tucker S. Bridwell For For Management 1.3 Elect Director Joseph E. Canon For For Management 1.4 Elect Director David Copeland For For Management 1.5 Elect Director F. Scott Dueser For For Management 1.6 Elect Director Murray Edwards For For Management 1.7 Elect Director Ron Giddiens For For Management 1.8 Elect Director Derrell E. Johnson For For Management 1.9 Elect Director Kade L. Matthews For For Management 1.10 Elect Director Dian Graves Stai For For Management 1.11 Elect Director Johnny E. Trotter For For Management 2 Ratify Auditors For For Management FIRST MIDWEST BANCORP, INC. Ticker: FMBI Security ID: 320867104 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Brother James Gaffney For Against Management 2 Elect Director Patrick J. McDonnell For Against Management 3 Elect Director Michael L. Scudder For Against Management 4 Elect Director John L. Sterling For Against Management 5 Elect Director J. Stephen Vanderwoude For Against Management 6 Ratify Auditors For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation FORESTAR GROUP INC. Ticker: FOR Security ID: 346233109 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth M. Jastrow, II For For Management 1.2 Elect Director James M. DeCosmo For For Management 1.3 Elect Director James A. Johnson For For Management 1.4 Elect Director Richard M. Smith For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management FORRESTER RESEARCH, INC. Ticker: FORR Security ID: 346563109 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henk W. Broeders For For Management 1.2 Elect Director George R. Hornig For For Management 2 Ratify Auditors For For Management FORWARD AIR CORPORATION Ticker: FWRD Security ID: 349853101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce A. Campbell For For Management 1.2 Elect Director C. Robert Campbell For For Management 1.3 Elect Director Richard W. Hanselman For For Management 1.4 Elect Director C. John Langley, Jr. For For Management 1.5 Elect Director Tracy A. Leinbach For For Management 1.6 Elect Director G. Michael Lynch For For Management 1.7 Elect Director Ray A. Mundy For For Management 1.8 Elect Director Gary L. Paxton For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management FRANKLIN STREET PROPERTIES CORP. Ticker: FSP Security ID: 35471R106 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis J. McGillicuddy For Withhold Management 1.2 Elect Director Janet P. Notopoulos For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder FREDS, INC. Ticker: FRED Security ID: 356108100 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Hayes For Withhold Management 1.2 Elect Director John R. Eisenman For Withhold Management 1.3 Elect Director Roger T. Knox For Withhold Management 1.4 Elect Director Thomas H. Tashjian For Withhold Management 1.5 Elect Director B. Mary McNabb For Withhold Management 1.6 Elect Director Michael T. McMillan For Withhold Management 1.7 Elect Director Bruce A. Efird For Withhold Management 2 Ratify Auditors For For Management 3 Adopt ILO Based Code of Conduct Against Against Shareholder FRONTIER FINANCIAL CORP. Ticker: FTBKD Security ID: 35907K105 Meeting Date: OCT 8, 2009 Meeting Type: Special Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For Did Not Vote Management G&K SERVICES, INC. Ticker: GKSR Security ID: 361268105 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Baszucki For For Management 1.2 Elect Director Douglas A. Milroy For For Management 1.3 Elect Director Alice M. Richter For For Management 1.4 Elect Director Jeffrey L. Wright For For Management 2 Ratify Auditors For For Management GARDNER DENVER, INC. Ticker: GDI Security ID: 365558105 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank J. Hansen For For Management 1.2 Elect Director Diane K. Schumacher For For Management 1.3 Elect Director Charles L. Szews For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity GENCORP INC. Ticker: GY Security ID: 368682100 Meeting Date: MAR 24, 2010 Meeting Type: Annual Record Date: JAN 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas A. Corcoran For Withhold Management 1.2 Elect Director James R. Henderson For For Management 1.3 Elect Director Warren G. Lichtenstein For For Management 1.4 Elect Director David A. Lorber For For Management 1.5 Elect Director James H. Perry For For Management 1.6 Elect Director Scott J. Seymour For For Management 1.7 Elect Director Martin Turchin For For Management 1.8 Elect Director Robert C. Woods For For Management 2 Amend Securities Transfer Restrictions For Against Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management GENERAL COMMUNICATION, INC. Ticker: GNCMA Security ID: 369385109 Meeting Date: JUN 28, 2010 Meeting Type: Annual Record Date: MAY 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott M. Fisher For For Management 1.2 Elect Director William P. Glasgow For For Management 1.3 Elect Director James M. Schneider For For Management 2 Ratify Auditors For For Management GENESCO INC. Ticker: GCO Security ID: 371532102 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. Beard For Withhold Management 1.2 Elect Director Leonard L. Berry For Withhold Management 1.3 Elect Director William F. Blaufuss, Jr For Withhold Management 1.4 Elect Director James W. Bradford For Withhold Management 1.5 Elect Director Robert V. Dale For Withhold Management 1.6 Elect Director Robert J. Dennis For Withhold Management 1.7 Elect Director Matthew C. Diamond For Withhold Management 1.8 Elect Director Marty G. Dickens For Withhold Management 1.9 Elect Director Ben T. Harris For Withhold Management 1.10 Elect Director Kathleen Mason For Withhold Management 2 Ratify Auditors For For Management GENOPTIX, INC. Ticker: GXDX Security ID: 37243V100 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Curry For For Management 1.2 Elect Director Geoffrey M. Parker For For Management 1.3 Elect Director Andrew E. Senyei For For Management 2 Ratify Auditors For For Management GENTIVA HEALTH SERVICES, INC. Ticker: GTIV Security ID: 37247A102 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert S. Forman, Jr. For For Management 1.2 Elect Director Victor F. Ganzi For For Management 1.3 Elect Director Philip R. Lochner, Jr. For For Management 1.4 Elect Director Ronald A. Malone For For Management 1.5 Elect Director Stuart Olsten For For Management 1.6 Elect Director Sheldon M. Retchin For For Management 1.7 Elect Director Tony Strange For For Management 1.8 Elect Director Raymond S. Troubh For For Management 1.9 Elect Director Rodney D. Windley For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan GEO GROUP, INC., THE Ticker: GEO Security ID: 36159R103 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clarence E. Anthony For For Management 1.2 Elect Director Wayne H. Calabrese For For Management 1.3 Elect Director Norman A. Carlson For For Management 1.4 Elect Director Anne N. Foreman For For Management 1.5 Elect Director Richard H. Glanton For For Management 1.6 Elect Director Christopher C. Wheeler For For Management 1.7 Elect Director George C. Zoley For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Other Business For Against Management GERBER SCIENTIFIC, INC. Ticker: GRB Security ID: 373730100 Meeting Date: SEP 17, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald P. Aiken For For Management 1.2 Elect Director Marc T. Giles For For Management 1.3 Elect Director Edward G. Jepsen For For Management 1.4 Elect Director Randall D. Ledford For For Management 1.5 Elect Director John R. Lord For For Management 1.6 Elect Director Javier Perez For For Management 1.7 Elect Director Carole F. St. Mark For For Management 1.8 Elect Director W. Jerry Vereen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GIBRALTAR INDUSTRIES, INC. Ticker: ROCK Security ID: 374689107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William J. Colombo For Withhold Management 1.2 Elect Director Gerald S. Lippes For For Management 2 Ratify Auditors For For Management GLACIER BANCORP, INC. Ticker: GBCI Security ID: 37637Q105 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Blodnick For For Management 1.2 Elect Director James M. English For Withhold Management 1.3 Elect Director Allen J. Fetscher For Withhold Management 1.4 Elect Director Dallas I. Herron For Withhold Management 1.5 Elect Director Jon W. Hippler For For Management 1.6 Elect Director Craig A. Langel For Withhold Management 1.7 Elect Director L. Peter Larson For Withhold Management 1.8 Elect Director Douglas J. McBride For Withhold Management 1.9 Elect Director John W. Murdoch For Withhold Management 1.10 Elect Director Everit A. Sliter For For Management 2 Ratify Auditors For For Management GREAT ATLANTIC & PACIFIC TEA CO., INC. (THE) Ticker: GAP Security ID: 390064103 Meeting Date: JUL 16, 2009 Meeting Type: Annual Record Date: MAY 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.D. Barline For For Management 1.2 Elect Director J.J. Boeckel For For Management 1.3 Elect Director B. Gaunt For For Management 1.4 Elect Director A. Guldin For For Management 1.5 Elect Director C.W.E. Haub For For Management 1.6 Elect Director D. Kourkoumelis For For Management 1.7 Elect Director E. Lewis For For Management 1.8 Elect Director G. Mays For For Management 1.9 Elect Director M.B. Tart-Bezer For For Management GREAT ATLANTIC & PACIFIC TEA CO., INC. (THE) Ticker: GAP Security ID: 390064103 Meeting Date: DEC 15, 2009 Meeting Type: Special Record Date: SEP 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management 2 Adjourn Meeting For For Management GREATBATCH, INC. Ticker: GB Security ID: 39153L106 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: APR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela G. Bailey For For Management 1.2 Elect Director Michael Dinkins For For Management 1.3 Elect Director Thomas J. Hook For For Management 1.4 Elect Director Kevin C. Melia For For Management 1.5 Elect Director Dr. J.A. Miller, Jr. For For Management 1.6 Elect Director Bill R. Sanford For For Management 1.7 Elect Director Peter H. Soderberg For For Management 1.8 Elect Director William B. Summers, Jr. For For Management 1.9 Elect Director Dr. Helena S Wisniewski For For Management 2 Ratify Auditors For For Management GREENHILL & CO., INC. Ticker: GHL Security ID: 395259104 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Greenhill For For Management 1.2 Elect Director Scott L. Bok For For Management 1.3 Elect Director Simon A. Borrows For For Management 1.4 Elect Director John C. Danforth For For Management 1.5 Elect Director Steven F. Goldstone For For Management 1.6 Elect Director Stephen L. Key For For Management 1.7 Elect Director Robert T. Blakely For For Management 2 Ratify Auditors For For Management GRIFFON CORPORATION Ticker: GFF Security ID: 398433102 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry A. Alpert For For Management 1.2 Elect Director Blaine V. Fogg For For Management 1.3 Elect Director William H. Waldorf For For Management 1.4 Elect Director Joseph J. Whalen For For Management 2 Ratify Auditors For For Management GROUP 1 AUTOMOTIVE, INC. Ticker: GPI Security ID: 398905109 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director J. Terry Strange For For Management 1.3 Elect Director Max P. Watson, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management GULF ISLAND FABRICATION, INC. Ticker: GIFI Security ID: 402307102 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Flick For For Management 1.2 Elect Director Ken C. Tamblyn For For Management 1.3 Elect Director John A. Wishart For For Management 2 Ratify Auditors For For Management GYMBOREE CORPORATION, THE Ticker: GYMB Security ID: 403777105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Blair W. Lambert For For Management 1.2 Elect Director Daniel R. Lyle For For Management 1.3 Elect Director Scott A. Ryles For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management H.B. FULLER COMPANY Ticker: FUL Security ID: 359694106 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director John C. Van Roden, Jr. For Withhold Management 1.2 Director Michele Volpi For Withhold Management 2 Ratify Auditors For For Management HAEMONETICS CORP. Ticker: HAE Security ID: 405024100 Meeting Date: JUL 30, 2009 Meeting Type: Annual Record Date: JUN 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald Gelbman For For Management 1.2 Elect Director Brad Nutter For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management HAIN CELESTIAL GROUP, INC., THE Ticker: HAIN Security ID: 405217100 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: OCT 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irwin D. Simon For For Management 1.2 Elect Director Barry J. Alperin For For Management 1.3 Elect Director Richard C. Berke For Withhold Management 1.4 Elect Director Beth L. Bronner For For Management 1.5 Elect Director Jack Futterman For Withhold Management 1.6 Elect Director Daniel R. Glickman For For Management 1.7 Elect Director Marina Hahn For For Management 1.8 Elect Director Roger Meltzer For For Management 1.9 Elect Director Lewis D. Schiliro For Withhold Management 1.10 Elect Director Lawrence S. Zilavy For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management HANCOCK HOLDING COMPANY Ticker: HBHC Security ID: 410120109 Meeting Date: MAR 18, 2010 Meeting Type: Annual Record Date: FEB 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don P. Descant For For Management 1.2 Elect Director James B. Estabrook, Jr. For For Management 1.3 Elect Director Randall W. Hanna For For Management 1.4 Elect Director Robert W. Roseberry For For Management 1.5 Elect Director Anthony J. Topazi For For Management 2 Ratify Auditors For For Management HANGER ORTHOPEDIC GROUP, INC. Ticker: HGR Security ID: 41043F208 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas P. Cooper For For Management 1.2 Elect Director Cynthia L. Feldmann For For Management 1.3 Elect Director Eric A. Green For For Management 1.4 Elect Director Stephen E. Hare For For Management 1.5 Elect Director Isaac Kaufman For For Management 1.6 Elect Director Thomas F. Kirk For For Management 1.7 Elect Director Peter J. Neff For For Management 1.8 Elect Director Bennett Rosenthal For For Management 1.9 Elect Director Ivan R. Sabel, CPO For For Management 2 Approve Omnibus Stock Plan For For Management HARMONIC INC. Ticker: HLIT Security ID: 413160102 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick J. Harshman For For Management 1.2 Elect Director Lewis Solomon For For Management 1.3 Elect Director Harold Covert For For Management 1.4 Elect Director Patrick Gallagher For For Management 1.5 Elect Director E. Floyd Kvamme For For Management 1.6 Elect Director Anthony J. Ley For For Management 1.7 Elect Director William F. Reddersen For For Management 1.8 Elect Director David R. Van Valkenburg For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify Auditors For For Management HAVERTY FURNITURE COMPANIES, INC. Ticker: HVT Security ID: 419596101 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. Glover For For Management 1.2 Elect Director Rawson Haverty, Jr. For For Management 1.3 Elect Director L. Phillip Humann For For Management 1.4 Elect Director Mylle H. Mangum For For Management 1.5 Elect Director Frank S. McGaughey, III For For Management 1.6 Elect Director Clarence H. Smith For For Management 1.7 Elect Director Al Trujillo For For Management 1.8 Elect Director Terence F. McGuirk For For Management 1.9 Elect Director Vicki R. Palmer For For Management 1.10 Elect Director Fred L. Schuermann For For Management 2 Ratify Auditors For For Management HEADWATERS INCORPORATED Ticker: HW Security ID: 42210P102 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R Sam Christensen For For Management 1.2 Elect Director William S. Dickinson For For Management 1.3 Elect Director Malyn K. Malquist For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan HEALTHCARE REALTY TRUST, INCORPORATED Ticker: HR Security ID: 421946104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edwin B. Morris, III For For Management 1.2 Elect Director John Knox Singleton For For Management 1.3 Elect Director Roger O. West For For Management 2 Ratify Auditors For For Management HEALTHCARE SERVICES GROUP, INC. Ticker: HCSG Security ID: 421906108 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. McCartney For For Management 1.2 Elect Director Joseph F. McCartney For For Management 1.3 Elect Director Robert L. Frome For For Management 1.4 Elect Director Thomas A. Cook For For Management 1.5 Elect Director Robert J. Moss For For Management 1.6 Elect Director John M. Briggs For For Management 1.7 Elect Director Dino D. Ottaviano For For Management 2 Ratify Auditors For For Management HEALTHSPRING INC Ticker: HS Security ID: 42224N101 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin Leon, Jr. For Withhold Management 1.2 Elect Director Sharad Mansukani For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management HEALTHWAYS, INC. Ticker: HWAY Security ID: 422245100 Meeting Date: MAY 28, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. O'Neil, Jr. For For Management 1.2 Elect Director Ben R. Leedle, Jr. For For Management 1.3 Elect Director Alison Taunton-Rigby For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management HEARTLAND EXPRESS, INC. Ticker: HTLD Security ID: 422347104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Russell A. Gerdin For For Management 1.2 Elect Director Michael J. Gerdin For For Management 1.3 Elect Director Richard O. Jacobson For For Management 1.4 Elect Director Dr. Benjamin J. Allen For For Management 1.5 Elect Director Lawrence D. Crouse For For Management 1.6 Elect Director James G. Pratt For For Management 2 Ratify Auditors For For Management HEARTLAND PAYMENT SYSTEMS, INC. Ticker: HPY Security ID: 42235N108 Meeting Date: JUL 28, 2009 Meeting Type: Annual Record Date: MAY 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert O. Carr For For Management 1.2 Elect Director Mitchell L. Hollin For For Management 1.3 Elect Director Robert H. Niehaus For For Management 1.4 Elect Director Marc J. Ostro For For Management 1.5 Elect Director Jonathan J. Palmer For For Management 1.6 Elect Director George F. Raymond For For Management 1.7 Elect Director Richard W. Vague For For Management 2 Ratify Auditors For For Management HEARTLAND PAYMENT SYSTEMS, INC. Ticker: HPY Security ID: 42235N108 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert O. Carr For For Management 1.2 Elect Director Mitchell L. Hollin For Withhold Management 1.3 Elect Director Robert H. Niehaus For Withhold Management 1.4 Elect Director Marc J. Ostro For For Management 1.5 Elect Director Jonathan J. Palmer For Withhold Management 1.6 Elect Director George F. Raymond For For Management 1.7 Elect Director Richard W. Vague For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management HEIDRICK & STRUGGLES INTERNATIONAL, INC. Ticker: HSII Security ID: 422819102 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard I. Beattie For For Management 2 Elect Director Antonio Borges For For Management 3 Elect Director John A. Fazio For For Management 4 Ratify Auditors For For Management HELEN OF TROY LTD. Ticker: HELE Security ID: G4388N106 Meeting Date: AUG 25, 2009 Meeting Type: Annual Record Date: JUN 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Gary B. Abromovitz as Director For Withhold Management 1.2 Elect John B. Butterworth as Director For For Management 1.3 Elect Timothy F. Meeker as Director For Withhold Management 1.4 Elect Byron H. Rubin as Director For For Management 1.5 Elect Gerald J. Rubin as Director For For Management 1.6 Elect Stanlee N. Rubin as Director For For Management 1.7 Elect William F. Susetka as Director For For Management 1.8 Elect Adolpho R. Telles as Director For For Management 1.9 Elect Darren G. Woody as Director For Withhold Management 2 Amend Helen of Troy Limited 2008 Stock For Against Management Incentive Plan 3 Approve Grant Thornton LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration HIBBETT SPORTS, INC. Ticker: HIBB Security ID: 428567101 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Newsome For For Management 1.2 Elect Director Carl Kirkland For For Management 1.3 Elect Director Thomas A. Saunders, III For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Omnibus Stock Plan For For Management HILLENBRAND, INC. Ticker: HI Security ID: 431571108 Meeting Date: FEB 24, 2010 Meeting Type: Annual Record Date: DEC 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark C. DeLuzio For Withhold Management 1.2 Elect Director James A. Henderson For Withhold Management 1.3 Elect Director Ray J. Hillenbrand For Withhold Management 1.4 Elect Director F. Joseph Loughrey For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Other Business For Against Management HITTITE MICROWAVE CORPORATION Ticker: HITT Security ID: 43365Y104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Daly For For Management 1.2 Elect Director Ernest L. Godshalk For For Management 1.3 Elect Director Rick D. Hess For For Management 1.4 Elect Director Adrienne M. Markham For For Management 1.5 Elect Director Brian P. McAloon For For Management 1.6 Elect Director Cosmo S. Trapani For For Management 1.7 Elect Director Franklin Weigold For For Management 2 Ratify Auditors For For Management HMS HOLDINGS CORP. Ticker: HMSY Security ID: 40425J101 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Holster For For Management 1.2 Elect Director James T. Kelly For For Management 1.3 Elect Director William C. Lucia For For Management 1.4 Elect Director William S. Mosakowski For For Management 2 Ratify Auditors For For Management HOLLY CORPORATION Ticker: HOC Security ID: 435758305 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Buford P. Berry For For Management 1.2 Elect Director Matthew P. Clifton For For Management 1.3 Elect Director Leldon E. Echols For For Management 1.4 Elect Director Robert G. McKenzie For For Management 1.5 Elect Director Jack P. Reid For For Management 1.6 Elect Director Paul T. Stoffel For For Management 1.7 Elect Director Tommy A. Valenta For For Management 2 Ratify Auditors For For Management HOME BANCSHARES, INC. Ticker: HOMB Security ID: 436893200 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Allison For For Management 1.2 Elect Director C. Randall Sims For For Management 1.3 Elect Director Randy E. Mayor For For Management 1.4 Elect Director Robert H. Adcock, Jr. For For Management 1.5 Elect Director Richard H. Ashley For For Management 1.6 Elect Director Dale A. Bruns For For Management 1.7 Elect Director Richard A. Buckheim For For Management 1.8 Elect Director Jack E. Engelkes For For Management 1.9 Elect Director James G. Hinkle For For Management 1.10 Elect Director Alex R. Lieblong For For Management 1.11 Elect Director William G. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation HOME PROPERTIES, INC. Ticker: HME Security ID: 437306103 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen R. Blank For For Management 1.2 Elect Director Josh E. Fidler For For Management 1.3 Elect Director Alan L. Gosule For For Management 1.4 Elect Director Leonard F. Helbig, III For For Management 1.5 Elect Director Charles J. Koch For For Management 1.6 Elect Director Nelson B. Leenhouts For For Management 1.7 Elect Director Norman P. Leenhouts For For Management 1.8 Elect Director Edward J. Pettinella For For Management 1.9 Elect Director Clifford W. Smith, Jr. For For Management 1.10 Elect Director Paul L. Smith For For Management 1.11 Elect Director Amy L. Tait For For Management 2 Amend Deferred Compensation Plan For For Management 3 Ratify Auditors For For Management HORNBECK OFFSHORE SERVICES, INC. Ticker: HOS Security ID: 440543106 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce W. Hunt For For Management 1.2 Elect Director Bernie W. Stewart For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management HOT TOPIC, INC. Ticker: HOTT Security ID: 441339108 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evelyn D'An For For Management 1.2 Elect Director Lisa Harper For For Management 1.3 Elect Director W. Scott Hedrick For For Management 1.4 Elect Director Elizabeth McLaughlin For For Management 1.5 Elect Director Bruce Quinnell For For Management 1.6 Elect Director Andrew Schuon For For Management 1.7 Elect Director Thomas G. Vellios For For Management 2 Ratify Auditors For For Management HSN, INC. Ticker: HSNI Security ID: 404303109 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory R. Blatt For For Management 1.2 Elect Director Michael C. Boyd For For Management 1.3 Elect Director Patrick For For Management Bousquet-Chavanne 1.4 Elect Director William Costello For For Management 1.5 Elect Director James M. Follo For For Management 1.6 Elect Director Mindy Grossman For For Management 1.7 Elect Director Stephanie Kugelman For For Management 1.8 Elect Director Arthur C. Martinez For Withhold Management 1.9 Elect Director Thomas J. McInerney For For Management 1.10 Elect Director John B. (Jay) Morse, Jr. For For Management 2 Ratify Auditors For For Management 3 Approve Qualified Employee Stock For For Management Purchase Plan HUB GROUP, INC. Ticker: HUBG Security ID: 443320106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Yeager For For Management 1.2 Elect Director Mark A. Yeager For For Management 1.3 Elect Director Gary D. Eppen For For Management 1.4 Elect Director Charles R. Reaves For For Management 1.5 Elect Director Martin P. Slark For For Management HUTCHINSON TECHNOLOGY INCORPORATED Ticker: HTCH Security ID: 448407106 Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: DEC 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Augusti For For Management 1.2 Elect Director W. Thomas Brunberg For For Management 1.3 Elect Director Wayne M. Fortun For For Management 1.4 Elect Director Jeffrey W. Green For For Management 1.5 Elect Director Gary D. Henley For For Management 1.6 Elect Director Russell Huffer For For Management 1.7 Elect Director William T. Monahan For For Management 1.8 Elect Director Richard B. Solum For For Management 1.9 Elect Director Thomas R. VerHage For For Management 2 Ratify Auditors For For Management ICONIX BRAND GROUP, INC. Ticker: ICON Security ID: 451055107 Meeting Date: AUG 13, 2009 Meeting Type: Annual Record Date: JUN 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil Cole For For Management 1.2 Elect Director Barry Emanuel For Withhold Management 1.3 Elect Director Steven Mendelow For Withhold Management 1.4 Elect Director Drew Cohen For For Management 1.5 Elect Director F. Peter Cuneo For Withhold Management 1.6 Elect Director Mark Friedman For Withhold Management 1.7 Elect Director James A. Marcum For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ICU MEDICAL, INC. Ticker: ICUI Security ID: 44930G107 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George A. Lopez For For Management 1.2 Elect Director Robert S. Swinney For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management II-VI INC. Ticker: IIVI Security ID: 902104108 Meeting Date: NOV 6, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc Y.E. Pelaez For For Management 1.2 Elect Director Wendy F. DiCicco For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management INDEPENDENT BANK CORP. Ticker: INDB Security ID: 453836108 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin A. Gilmore, II For Withhold Management 1.2 Elect Director Eileen C. Miskell For Withhold Management 1.3 Elect Director Carl Ribeiro For Withhold Management 1.4 Elect Director John H. Spurr, Jr. For Withhold Management 1.5 Elect Director Thomas R. Venables For Withhold Management 2 Ratify Auditors For For Management 3 Approve Non-Employee Director Omnibus For For Management Stock Plan 4 Increase Authorized Common Stock For For Management 5 Amend Director/Officer Indemnifications For For Management Provisions INFINITY PROPERTY AND CASUALTY CORPORATION Ticker: IPCC Security ID: 45665Q103 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Teresa A. Canida For For Management 1.2 Elect Director Jorge G. Castro For For Management 1.3 Elect Director James R. Gober For For Management 1.4 Elect Director Harold E. Layman For For Management 1.5 Elect Director Drayton Nabers, Jr. For For Management 1.6 Elect Director Samuel J. Simon For For Management 1.7 Elect Director Roger Smith For For Management 1.8 Elect Director William Stancil Starnes For For Management 1.9 Elect Director Gregory C. Thomas For For Management 1.10 Elect Director Samuel J. Weinhoff For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management INFOSPACE, INC. Ticker: INSP Security ID: 45678T300 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard D. Hearney For For Management 1.2 Elect Director William J. Lansing For For Management 1.3 Elect Director James F. Voelker For For Management 2 Ratify Auditors For For Management INLAND REAL ESTATE CORPORATION Ticker: IRC Security ID: 457461200 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas P. D'Arcy For For Management 2 Elect Director Daniel L. Goodwin For For Management 3 Elect Director Joel G. Herter For For Management 4 Elect Director Heidi N. Lawton For For Management 5 Elect Director Thomas H. McAuley For For Management 6 Elect Director Thomas R. McWilliams For For Management 7 Elect Director Joel D. Simmons For For Management 8 Ratify Auditors For For Management INSIGHT ENTERPRISES, INC. Ticker: NSIT Security ID: 45765U103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bennett Dorrance For For Management 1.2 Elect Director Michael M. Fisher For For Management 1.3 Elect Director Robert F. Woods For For Management 2 Ratify Auditors For For Management INSITUFORM TECHNOLOGIES, INC. Ticker: INSU Security ID: 457667103 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Joseph Burgess For For Management 1.2 Elect Director Stephen P. Cortinovis For For Management 1.3 Elect Director Stephanie A. Cuskley For For Management 1.4 Elect Director John P. Dubinsky For For Management 1.5 Elect Director Charles R. Gordon For For Management 1.6 Elect Director Juanita H. Hinshaw For For Management 1.7 Elect Director M. Richard Smith For For Management 1.8 Elect Director Alfred L. Woods For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management INTEGRA LIFESCIENCES HOLDINGS CORPORATION Ticker: IART Security ID: 457985208 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Keith Bradley For For Management 3 Elect Director Richard E. Caruso For For Management 4 Elect Director Stuart M. Essig For For Management 5 Elect Director Neal Moszkowski For For Management 6 Elect Director Raymond G. Murphy For For Management 7 Elect Director Christian S. Schade For For Management 8 Elect Director James M. Sullivan For For Management 9 Elect Director Anne M. Vanlent For For Management 10 Ratify Auditors For For Management 11 Amend Omnibus Stock Plan For For Management INTEGRAL SYSTEMS, INC. Ticker: ISYS Security ID: 45810H107 Meeting Date: FEB 17, 2010 Meeting Type: Annual Record Date: DEC 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Albertine For For Management 1.2 Elect Director James B. Armor, Jr. For For Management 1.3 Elect Director Alan W. Baldwin For For Management 1.4 Elect Director Paul G. Casner, Jr. For For Management 1.5 Elect Director William F. Leimkuhler For Withhold Management 1.6 Elect Director Bruce L. Lev For For Management 1.7 Elect Director R. Doss McComas For Withhold Management 1.8 Elect Director Bonnie K. Wachtel For For Management 2 Ratify Auditors For For Management INTERACTIVE INTELLIGENCE, INC. Ticker: ININ Security ID: 45839M103 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark E. Hill For For Management 1.2 Elect Director Michael C. Heim For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management INTERFACE, INC. Ticker: IFSIA Security ID: 458665106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dianne Dillon-Ridgley For Withhold Management 1.2 Elect Director June M. Henton For Withhold Management 1.3 Elect Director Christopher G. Kennedy For Withhold Management 1.4 Elect Director K. David Kohler For Withhold Management 1.5 Elect Director Thomas R. Oliver For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management INTERMEC INC Ticker: IN Security ID: 458786100 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Patrick J. Byrne For For Management 2 Elect Director Eric J. Draut For For Management 3 Elect Director Gregory K. Hinckley For For Management 4 Elect Director Lydia H. Kennard For For Management 5 Elect Director Allen J. Lauer For For Management 6 Elect Director Stephen P. Reynolds For For Management 7 Elect Director Steven B. Sample For For Management 8 Elect Director Oren G. Shaffer For For Management 9 Elect Director Larry D. Yost For For Management 10 Ratify Auditors For For Management INTERVAL LEISURE GROUP, INC. Ticker: IILG Security ID: 46113M108 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig M. Nash For Withhold Management 1.2 Elect Director Gregory R. Blatt For Withhold Management 1.3 Elect Director David Flowers For Withhold Management 1.4 Elect Director Gary S. Howard For Withhold Management 1.5 Elect Director Lewis J. Korman For Withhold Management 1.6 Elect Director Thomas J. Kuhn For Withhold Management 1.7 Elect Director Thomas J. McInerney For Withhold Management 1.8 Elect Director Thomas P. Murphy, Jr. For Withhold Management 1.9 Elect Director Avy H. Stein For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management INTEVAC, INC. Ticker: IVAC Security ID: 461148108 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Norman H. Pond For For Management 1.2 Elect Director Kevin Fairbairn For For Management 1.3 Elect Director David S. Dury For For Management 1.4 Elect Director Stanley J. Hill For For Management 1.5 Elect Director Robert Lemos For For Management 1.6 Elect Director Ping Yang For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management INVACARE CORPORATION Ticker: IVC Security ID: 461203101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Kasich For For Management 1.2 Elect Director Dan T. Moore, III For For Management 1.3 Elect Director Joseph B. Richey, II For For Management 1.4 Elect Director Dale C. LaPorte For For Management 2 Declassify the Board of Directors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management INVENTIV HEALTH, INC. Ticker: VTIV Security ID: 46122E105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eran Broshy For For Management 1.2 Elect Director R. Blane Walter For For Management 1.3 Elect Director Terrell G. Herring For For Management 1.4 Elect Director Mark E. Jennings For For Management 1.5 Elect Director Per G.H. Lofberg For For Management 1.6 Elect Director A. Clayton Perfall For For Management 1.7 Elect Director Craig Saxton For For Management 2 Ratify Auditors For For Management INVESTMENT TECHNOLOGY GROUP, INC. Ticker: ITG Security ID: 46145F105 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. William Burdett For For Management 1.2 Elect Director Christopher V. Dodds For For Management 1.3 Elect Director Robert C. Gasser For For Management 1.4 Elect Director Timothy L. Jones For For Management 1.5 Elect Director Kevin J.p. O'hara For For Management 1.6 Elect Director Maureen O'hara For For Management 1.7 Elect Director Steven S. Wood For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management ION GEOPHYSICAL CORPORATION Ticker: IO Security ID: 462044108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Franklin Myers For For Management 1.2 Elect Director Bruce S. Appelbaum For For Management 1.3 Elect Director S. James Nelson, Jr. For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management IOWA TELECOMMUNICATIONS SERVICES, INC. Ticker: IWA Security ID: 462594201 Meeting Date: MAR 25, 2010 Meeting Type: Special Record Date: FEB 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management IPC THE HOSPITALIST COMPANY, INC. Ticker: IPCM Security ID: 44984A105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Francesco Federico For For Management 1.2 Elect Director Patrick G. Hays For For Management 1.3 Elect Director C. Thomas Smith For Withhold Management 2 Ratify Auditors For For Management J & J SNACK FOODS CORP. Ticker: JJSF Security ID: 466032109 Meeting Date: FEB 8, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gerald B. Shreiber For For Management J2 GLOBAL COMMUNICATIONS, INC. Ticker: JCOM Security ID: 46626E205 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elector Director Douglas Y. Bech For For Management 1.2 Elect Director Robert J. Cresci For For Management 1.3 Elect Director W. Brian Kretzmer For For Management 1.4 Elect Director Richard S. Ressler For For Management 1.5 Elect Director John F. Rieley For For Management 1.6 Elect Director Stephen Ross For For Management 1.7 Elect Director Michael P. Schulhof For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management JACK IN THE BOX INC. Ticker: JACK Security ID: 466367109 Meeting Date: FEB 10, 2010 Meeting Type: Annual Record Date: DEC 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Alpert For For Management 1.2 Elect Director David L. Goebel For For Management 1.3 Elect Director Murray H. Hutchison For For Management 1.4 Elect Director Linda A. Lang For For Management 1.5 Elect Director Michael W. Murphy For For Management 1.6 Elect Director David M. Tehle For For Management 1.7 Elect Director Winifred M. Webb For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Require Suppliers to Adopt CAK Against Against Shareholder JAKKS PACIFIC, INC. Ticker: JAKK Security ID: 47012E106 Meeting Date: SEP 25, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack Friedman For For Management 1.2 Elect Director Stephen G. Berman For For Management 1.3 Elect Director Dan Almagor For For Management 1.4 Elect Director David C. Blatte For For Management 1.5 Elect Director Robert E. Glick For For Management 1.6 Elect Director Michael G. Miller For For Management 1.7 Elect Director Murray L. Skala For For Management 2 Ratify Auditors For For Management JDA SOFTWARE GROUP, INC. Ticker: JDAS Security ID: 46612K108 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas G. Marlin For For Management 2 Elect Director Jock Patton For For Management 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management JO-ANN STORES, INC. Ticker: JAS Security ID: 47758P307 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott Cowen For For Management 1.2 Elect Director Joseph DePinto For For Management 1.3 Elect Director Ira Gumberg For For Management 1.4 Elect Director Patricia Morrison For For Management 1.5 Elect Director Frank Newman For For Management 1.6 Elect Director David Perdue For For Management 1.7 Elect Director Beryl Raff For For Management 1.8 Elect Director Alan Rosskamm For For Management 1.9 Elect Director Tracey Travis For For Management 1.10 Elect Director Darrell Webb For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Authorize the Board of Directors to For For Management Amend the Company's Regulations as permitted by the Ohio General Corporation Law JOHN BEAN TECHNOLOGIES CORPORATION Ticker: JBT Security ID: 477839104 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Feldman For For Management 1.2 Elect Director James E. Goodwin For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management JOS. A. BANK CLOTHIERS, INC. Ticker: JOSB Security ID: 480838101 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Ferstl For For Management 1.2 Elect Director Sidney H. Ritman For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management K-SWISS INC. Ticker: KSWS Security ID: 482686102 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen Fine For For Management 1.2 Elect Director Mark Louie For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management KAMAN CORPORATION Ticker: KAMN Security ID: 483548103 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George E. Minnich For For Management 1.2 Elect Director Neal J. Keating For For Management 1.3 Elect Director Eileen S. Kraus For For Management 1.4 Elect Director Richard J. Swift For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management KAYDON CORPORATION Ticker: KDN Security ID: 486587108 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Alexander For For Management 1.2 Elect Director David A. Brandon For For Management 1.3 Elect Director Patrick P. Coyne For For Management 1.4 Elect Director William K. Gerber For For Management 1.5 Elect Director Timothy J. O'Donovan For For Management 1.6 Elect Director James O'Leary For For Management 2 Ratify Auditors For For Management KEITHLEY INSTRUMENTS, INC. Ticker: KEI Security ID: 487584104 Meeting Date: FEB 13, 2010 Meeting Type: Annual Record Date: DEC 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph P. Keithley For For Management 1.2 Elect Director Brian R. Bachman For For Management 1.3 Elect Director James B. Griswold For For Management 1.4 Elect Director Leon J. Hendrix, Jr. For For Management 1.5 Elect Director Brian J. Jackman For For Management 1.6 Elect Director Dr. N. Mohan Reddy For For Management 1.7 Elect Director Thomas A. Saponas For For Management 1.8 Elect Director Barbara V. Scherer For For Management 2 Ratify Auditors For For Management KELLY SERVICES, INC. Ticker: KELYA Security ID: 488152208 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terence E. Adderley For For Management 1.2 Elect Director Carol M. Adderley For For Management 1.3 Elect Director Carl T. Camden For For Management 1.4 Elect Director Jane E. Dutton For For Management 1.5 Elect Director Maureen A. Fay For For Management 1.6 Elect Director Terrence B. Larkin For For Management 1.7 Elect Director Leslie A. Murphy For For Management 1.8 Elect Director Donald R. Parfet For For Management 1.9 Elect Director B. Joseph White For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management KENDLE INTERNATIONAL, INC. Ticker: KNDL Security ID: 48880L107 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Candace Kendle For Withhold Management 1.2 Elect Director Christopher C. Bergen For Withhold Management 1.3 Elect Director Robert R. Buck For Withhold Management 1.4 Elect Director G. Steven Geis For Withhold Management 1.5 Elect Director Donald C. Harrison For Withhold Management 1.6 Elect Director Timothy E. Johnson For Withhold Management 1.7 Elect Director Timothy M. Mooney For Withhold Management 1.8 Elect Director Frederick A. Russ For Withhold Management 2 Ratify Auditors For For Management KENSEY NASH CORP. Ticker: KNSY Security ID: 490057106 Meeting Date: DEC 9, 2009 Meeting Type: Annual Record Date: OCT 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph W. Kaufmann For Withhold Management 1.2 Elect Director Walter R. Maupay, Jr. For Withhold Management 2 Ratify Auditors For For Management KID BRANDS, INC. Ticker: KID Security ID: 782233100 Meeting Date: SEP 22, 2009 Meeting Type: Annual Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raphael Benaroya For For Management 1.2 Elect Director Mario Ciampi For For Management 1.3 Elect Director Bruce G. Crain For For Management 1.4 Elect Director Frederick J. Horowitz For For Management 1.5 Elect Director Lauren Krueger For For Management 1.6 Elect Director Salvatore M. Salibello For For Management 1.7 Elect Director John Schaefer For For Management 1.8 Elect Director Michael Zimmerman For For Management 2 Change Company Name For For Management KILROY REALTY CORPORATION Ticker: KRC Security ID: 49427F108 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Kilroy, Sr. For For Management 1.2 Elect Director John B. Kilroy, Jr. For For Management 1.3 Elect Director Edward F. Brennan For For Management 1.4 Elect Director William P. Dickey For For Management 1.5 Elect Director Scott S. Ingraham For For Management 1.6 Elect Director Dale F. Kinsella For For Management 2 Amend Omnibus Stock Plan For For Management KITE REALTY GROUP TRUST Ticker: KRG Security ID: 49803T102 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Kite For For Management 1.2 Elect Director William E. Bindley For For Management 1.3 Elect Director Dr. Richard A. Cosier For For Management 1.4 Elect Director Eugene Golub For For Management 1.5 Elect Director Gerald L. Moss For For Management 1.6 Elect Director Michael L. Smith For For Management 1.7 Elect Director Darell E. Zink, Jr. For For Management 2 Ratify Auditors For For Management KNIGHT TRANSPORTATION, INC. Ticker: KNX Security ID: 499064103 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin P. Knight For For Management 1.2 Elect Director Randy Knight For For Management 1.3 Elect Director Michael Garnreiter For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management KNOT, INC., THE Ticker: KNOT Security ID: 499184109 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Baker For For Management 1.2 Elect Director Peter Sachse For For Management 2 Ratify Auditors For For Management KOPIN CORPORATION Ticker: KOPN Security ID: 500600101 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C.C. Fan For For Management 1.2 Elect Director James K. Brewington For For Management 1.3 Elect Director David E. Brook For For Management 1.4 Elect Director Andrew H. Chapman For For Management 1.5 Elect Director Morton Collins For For Management 1.6 Elect Director Chi Chia Hsieh For For Management 1.7 Elect Director Michael J. Landine For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management KULICKE & SOFFA INDUSTRIES, INC. Ticker: KLIC Security ID: 501242101 Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. O'Steen For For Management 1.2 Elect Director MacDonell Roehm Jr. For For Management 2 Ratify Auditors For For Management LA-Z-BOY INC. Ticker: LZB Security ID: 505336107 Meeting Date: AUG 19, 2009 Meeting Type: Annual Record Date: JUN 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Foss For For Management 1.2 Elect Director Janet E. Kerr For For Management 1.3 Elect Director Nido R. Qubein For For Management 1.4 Elect Director Richard M. Gabrys For For Management 2 Ratify Auditors For For Management LABRANCHE & CO INC. Ticker: LAB Security ID: 505447102 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katherine E. Dietze For For Management 1.2 Elect Director Donald E. Kiernan For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management LACLEDE GROUP, INC., THE Ticker: LG Security ID: 505597104 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brenda D. Newberry For For Management 1.2 Elect Director MaryAnn VanLokeren For For Management 1.3 Elect Director Douglas H. Yaeger For For Management 2 Ratify Auditors For For Management LANCE, INC. Ticker: LNCE Security ID: 514606102 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David V. Singer For For Management 1.2 Elect Director Dan C. Swander For For Management 1.3 Elect Director S. Lance Van Every For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management LANDAUER, INC. Ticker: LDR Security ID: 51476K103 Meeting Date: FEB 11, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael T. Leatherman For For Management 1.2 Elect Director David E. Meador For For Management 2 Ratify Auditors For For Management LASALLE HOTEL PROPERTIES Ticker: LHO Security ID: 517942108 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Donald S. Perkins For For Management 1.2 Director Stuart L. Scott For For Management 2 Ratify Auditors For For Management LAWSON PRODUCTS, INC. Ticker: LAWS Security ID: 520776105 Meeting Date: DEC 8, 2009 Meeting Type: Annual Record Date: NOV 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas S. Postek For For Management 1.2 Elect Director Andrew B. Albert For For Management 1.3 Elect Director I. Steven Edelson For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management LAWSON PRODUCTS, INC. Ticker: LAWS Security ID: 520776105 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. Errant For For Management 1.2 Elect Director Lee S. Hillman For For Management 1.3 Elect Director Thomas J. Neri For For Management 2 Ratify Auditors For For Management LCA-VISION INC. Ticker: LCAV Security ID: 501803308 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bahl For For Management 1.2 Elect Director John H. Gutfreund For For Management 1.3 Elect Director John C. Hassan For For Management 1.4 Elect Director Edgar F. Heizer III For For Management 1.5 Elect Director E. Anthony Woods For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management LEXINGTON REALTY TRUST Ticker: LXP Security ID: 529043101 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. Robert Roskind For For Management 1.2 Elect Director T. Wilson Eglin For For Management 1.3 Elect Director Clifford Broser For For Management 1.4 Elect Director Harold First For For Management 1.5 Elect Director Richard S. Frary For For Management 1.6 Elect Director James Grosfeld For For Management 1.7 Elect Director Kevin W. Lynch For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management LHC GROUP, INC. Ticker: LHCG Security ID: 50187A107 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Indest For For Management 1.2 Elect Director Ronald T. Nixon For For Management 1.3 Elect Director W.J. ?Billy? Tauzin For For Management 1.4 Elect Director Kenneth E. Thorpe For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management LINDSAY CORP. Ticker: LNN Security ID: 535555106 Meeting Date: JAN 25, 2010 Meeting Type: Annual Record Date: DEC 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard G. Buffett For For Management 1.2 Elect Director William F. Welsh II For For Management 1.3 Elect Director Michael C. Nahl For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management LITHIA MOTORS, INC. Ticker: LAD Security ID: 536797103 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sidney B. Deboer For For Management 1.2 Elect Director Thomas Becker For For Management 1.3 Elect Director Susan O. Cain For For Management 1.4 Elect Director Bryan B. Deboer For For Management 1.5 Elect Director William J. Young For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management LITTELFUSE, INC. Ticker: LFUS Security ID: 537008104 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tzau-Jin Chung For For Management 1.2 Elect Director John P. Driscoll For For Management 1.3 Elect Director Anthony Grillo For For Management 1.4 Elect Director Gordon Hunter For For Management 1.5 Elect Director John E. Major For For Management 1.6 Elect Director William P. Noglows For For Management 1.7 Elect Director Ronald L. Schubel For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management LIVE NATION, INC. Ticker: LYV Security ID: 538034109 Meeting Date: JAN 8, 2010 Meeting Type: Annual Record Date: NOV 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Change Company Name For For Management 3.1 Elect Director Ariel Emanuel For Withhold Management 3.2 Elect Director Randall T. Mays For For Management 3.3 Elect Director Connie McCombs McNab For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Adjourn Meeting For Against Management 7 Other Business For Against Management LIZ CLAIBORNE, INC. Ticker: LIZ Security ID: 539320101 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raul J. Fernandez For Against Management 2 Elect Director Kenneth P. Kopelman For For Management 3 Elect Director Arthur C. Martinez For Against Management 4 Elect Director Doreen A. Toben For For Management 5 Declassify the Board of Directors For For Management 6 Provide Right to Call Special Meeting For For Management 7 Approve Executive Incentive Bonus Plan For For Management 8 Ratify Auditors For For Management LOJACK CORPORATION Ticker: LOJN Security ID: 539451104 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rory J. Cowan For For Management 1.2 Elect Director John H. MacKinnon For For Management 1.3 Elect Director Robert J. Murray For For Management 1.4 Elect Director Robert L. Rewey For For Management 1.5 Elect Director Richard T. Riley For For Management 1.6 Elect Director Harvey Rosenthal For For Management 1.7 Elect Director Maria Renna Sharpe For For Management 1.8 Elect Director Ronald V. Waters, III For For Management 2 Ratify Auditors For For Management LTC PROPERTIES, INC. Ticker: LTC Security ID: 502175102 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andre C. Dimitriadis For For Management 1.2 Elect Director Boyd W. Hendrickson For For Management 1.3 Elect Director Edmund C. King For Withhold Management 1.4 Elect Director Devra G. Shapiro For Withhold Management 1.5 Elect Director Wendy L. Simpson For For Management 1.6 Elect Director Timothy J. Triche For Withhold Management 2 Ratify Auditors For For Management LUFKIN INDUSTRIES, INC. Ticker: LUFK Security ID: 549764108 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. R. Stewart For For Management 2.1 Elect Director J. F. Glick For For Management 2.2 Elect Director J. D. Hofmeister For For Management 2.3 Elect Director J. H. Lollar For For Management 2.4 Elect Director T. E. Wiener For For Management 3 Ratify Auditors For For Management LUMBER LIQUIDATORS HOLDINGS, INC. Ticker: LL Security ID: 55003T107 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Macon F. Brock For For Management 1.2 Elect Director John M. Presley For For Management 1.3 Elect Director Thomas D. Sullivan For For Management 2 Ratify Auditors For For Management LYDALL, INC. Ticker: LDL Security ID: 550819106 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dale G. Barnhart For For Management 1.2 Elect Director Kathleen Burdett For For Management 1.3 Elect Director W. Leslie Duffy, Esq. For For Management 1.4 Elect Director Matthew T. Farrell For For Management 1.5 Elect Director Marc T. Giles For For Management 1.6 Elect Director William D. Gurley For For Management 1.7 Elect Director Suzanne Hammett For For Management 1.8 Elect Director S. Carl Soderstrom, Jr. For For Management 2 Ratify Auditors For For Management M/I HOMES, INC. Ticker: MHO Security ID: 55305B101 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Friedrich K.M. Bohm For For Management 1.2 Elect Director Jeffrey H. Miro For For Management 1.3 Elect Director Robert H. Schottenstein For For Management 2 Ratify Auditors For For Management MAGELLAN HEALTH SERVICES, INC. Ticker: MGLN Security ID: 559079207 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael P. Ressner For For Management 1.2 Elect Director Michael S. Diament For For Management 2 Ratify Auditors For For Management MAGNETEK, INC. Ticker: MAG Security ID: 559424106 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Bloss, Sr. For For Management 1.2 Elect Director Yon Y. Jorden For For Management 1.3 Elect Director Mitchell I. Quain For For Management 1.4 Elect Director David P. Reiland For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management MAGNETEK, INC. Ticker: MAG Security ID: 559424106 Meeting Date: MAY 24, 2010 Meeting Type: Special Record Date: APR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reverse Stock Split For For Management MAIDENFORM BRANDS, INC. Ticker: MFB Security ID: 560305104 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Karen Rose For For Management 1.2 Elect Director Norman Axelrod For For Management 1.3 Elect Director Bernd Beetz For For Management 1.4 Elect Director Harold F. Compton For For Management 1.5 Elect Director Barbara Eisenberg For For Management 1.6 Elect Director Maurice S. Reznik For For Management 2 Ratify Auditors For For Management MANHATTAN ASSOCIATES, INC. Ticker: MANH Security ID: 562750109 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John J. Huntz, Jr. For For Management 1.2 Elect Director Dan J. Lautenbach For For Management 1.3 Elect Director Thomas E. Noonan For For Management 2 Ratify Auditors For For Management MARCUS CORP., THE Ticker: MCS Security ID: 566330106 Meeting Date: OCT 14, 2009 Meeting Type: Annual Record Date: AUG 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen H. Marcus For For Management 1.2 Elect Director Diane Marcus Gershowitz For For Management 1.3 Elect Director Daniel F. McKeithan, Jr For For Management 1.4 Elect Director Allan H. Selig For For Management 1.5 Elect Director Timothy E. Hoeksema For For Management 1.6 Elect Director Bruce J. Olson For For Management 1.7 Elect Director Philip L. Milstein For For Management 1.8 Elect Director Bronson J. Haase For For Management 1.9 Elect Director James D. Ericson For For Management 1.10 Elect Director Gregory S. Marcus For For Management MARTEK BIOSCIENCES CORP. Ticker: MATK Security ID: 572901106 Meeting Date: MAR 18, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harry J. D'Andrea For For Management 2 Elect Director James R. Beery For For Management 3 Elect Director Michael G. Devine For For Management 4 Elect Director Steve Dubin For For Management 5 Elect Director Robert J. Flanagan For For Management 6 Elect Director Polly B. Kawalek For For Management 7 Elect Director Jerome C. Keller For For Management 8 Elect Director Douglas J. MacMaster, For For Management Jr. 9 Elect Director Robert H. Mayer For For Management 10 Elect Director David M. Pernock For For Management 11 Elect Director Eugene H. Rotberg For For Management 12 Ratify Auditors For For Management MATRIX SERVICE CO. Ticker: MTRX Security ID: 576853105 Meeting Date: OCT 23, 2009 Meeting Type: Annual Record Date: SEP 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Bradley For For Management 1.2 Elect Director Michael J. Hall For For Management 1.3 Elect Director I. Edgar (Ed) Hendrix For For Management 1.4 Elect Director Paul K. Lackey For For Management 1.5 Elect Director Tom E. Maxwell For For Management 1.6 Elect Director David J. Tippeconnic For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management MAXIMUS, INC. Ticker: MMS Security ID: 577933104 Meeting Date: MAR 18, 2010 Meeting Type: Annual Record Date: JAN 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Lederer For For Management 1.2 Elect Director Peter B. Pond For For Management 1.3 Elect Director James R. Thompson, Jr. For For Management 2 Ratify Auditors For For Management MEDCATH CORP. Ticker: MDTH Security ID: 58404W109 Meeting Date: MAR 3, 2010 Meeting Type: Annual Record Date: JAN 21, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela G. Bailey For For Management 1.2 Elect Director Edward R. Casas For For Management 1.3 Elect Director Jacque J. Sokolov For For Management 2 Ratify Auditors For For Management MEDICAL PROPERTIES TRUST, INC. Ticker: MPW Security ID: 58463J304 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward K. Aldag, Jr. For For Management 1.2 Elect Director Virginia A. Clarke For For Management 1.3 Elect Director G. Steven Dawson For For Management 1.4 Elect Director R. Steven Hamner For For Management 1.5 Elect Director Robert E. Holmes For For Management 1.6 Elect Director Sherry A. Kellett For For Management 1.7 Elect Director William G. McKenzie For For Management 1.8 Elect Director L. Glenn Orr, Jr. For For Management 2 Ratify Auditors For For Management MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cesar L. Alvarez For Withhold Management 1.2 Elect Director Waldemar A. Carlo, M.D. For Withhold Management 1.3 Elect Director Michael B. Fernandez For Withhold Management 1.4 Elect Director Roger K. Freeman, M.D. For Withhold Management 1.5 Elect Director Paul G. Gabos For Withhold Management 1.6 Elect Director Dany Garcia For Withhold Management 1.7 Elect Director Pascal J. Goldschmidt, For Withhold Management M.D. 1.8 Elect Director Manuel Kadre For Withhold Management 1.9 Elect Director Roger J. Medel, M.D. For Withhold Management 1.10 Elect Director Donna E. Shalala, Ph.D. For For Management 1.11 Elect Director Enrique J. Sosa, Ph.D. For Withhold Management 2 Ratify Auditors For For Management MEN'S WEARHOUSE, INC., THE Ticker: MW Security ID: 587118100 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Zimmer For For Management 1.2 Elect Director David H. Edwab For For Management 1.3 Elect Director Rinaldo S. Brutoco For For Management 1.4 Elect Director Michael L. Ray For For Management 1.5 Elect Director Sheldon I. Stein For For Management 1.6 Elect Director Deepak Chopra For For Management 1.7 Elect Director William B. Sechrest For For Management 1.8 Elect Director Larry R. Katzen For For Management 2 Ratify Auditors For For Management MERCURY COMPUTER SYSTEMS, INC. Ticker: MRCY Security ID: 589378108 Meeting Date: OCT 21, 2009 Meeting Type: Annual Record Date: SEP 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Russell K. Johnsen For For Management 1.2 Elect Director Vincent Vitto For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management MERIDIAN BIOSCIENCE, INC. Ticker: VIVO Security ID: 589584101 Meeting Date: JAN 21, 2010 Meeting Type: Annual Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James M. Anderson For For Management 2 Elect Director James A. Buzard For For Management 3 Elect Director John A. Kraeutler For For Management 4 Elect Director Gary P. Kreider For For Management 5 Elect Director William J. Motto For For Management 6 Elect Director David C. Phillips For For Management 7 Elect Director Robert J. Ready For For Management 8 Ratify Auditors For For Management MERIT MEDICAL SYSTEMS, INC. Ticker: MMSI Security ID: 589889104 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rex C. Bean For For Management 1.2 Elect Director Richard W. Edelman For For Management 1.3 Elect Director Michael E. Stillabower For For Management 2 Ratify Auditors For For Management MERITAGE HOMES CORPORATION Ticker: MTH Security ID: 59001A102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven J. Hilton For For Management 1.2 Elect Director Raymond Oppel For For Management 1.3 Elect Director Richard T. Burke, Sr. For For Management 1.4 Elect Director Dana Bradford For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For For Management 5 Amend Executive Incentive Bonus Plan For For Management METHODE ELECTRONICS, INC. Ticker: MEI Security ID: 591520200 Meeting Date: SEP 17, 2009 Meeting Type: Annual Record Date: JUL 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter J. Aspatore For For Management 1.2 Elect Director Warren L. Batts For For Management 1.3 Elect Director J. Edward Colgate For For Management 1.4 Elect Director Darren M. Dawson For For Management 1.5 Elect Director Donald W. Duda For For Management 1.6 Elect Director Isabelle C. Goossen For For Management 1.7 Elect Director Christopher J. Hornung For For Management 1.8 Elect Director Paul G. Shelton For For Management 1.9 Elect Director Lawrence B. Skatoff For For Management 2 Ratify Auditors For For Management MICREL, INCORPORATED Ticker: MCRL Security ID: 594793101 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond D. Zinn For For Management 1.2 Elect Director Michael J. Callahan For For Management 1.3 Elect Director Daniel Heneghan For For Management 1.4 Elect Director Neil J. Miotto For For Management 1.5 Elect Director Frank W. Schneider For For Management 2 Ratify Auditors For For Management 3 Amend Shareholder Rights Plan (Poison For Against Management Pill) MICROSEMI CORPORATION Ticker: MSCC Security ID: 595137100 Meeting Date: FEB 17, 2010 Meeting Type: Annual Record Date: DEC 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James J. Peterson For For Management 1.2 Elect Director Dennis R. Leibel For Withhold Management 1.3 Elect Director Thomas R. Anderson For For Management 1.4 Elect Director William E. Bendush For For Management 1.5 Elect Director William L. Healey For Withhold Management 1.6 Elect Director Paul F. Folino For Withhold Management 1.7 Elect Director Matthew E. Massengill For Withhold Management 2 Ratify Auditors For For Management MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Eric Bolton, Jr. For For Management 1.2 Elect Director Alan B. Graf, Jr. For For Management 1.3 Elect Director John S. Grinalds For For Management 1.4 Elect Director Ralph Horn For For Management 1.5 Elect Director W. Reid Sanders For For Management 1.6 Elect Director William B. Sansom For For Management 1.7 Elect Director Philip W. Norwood For For Management 1.8 Elect Director Simon R.C. Wadsworth For For Management 2 Ratify Auditors For For Management MIDAS, INC. Ticker: MDS Security ID: 595626102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Archie R. Dykes For Withhold Management 1.2 Elect Director Alan D. Feldman For Withhold Management 2 Approve Stock Option Exchange Program For Against Management 3 Ratify Auditors For For Management MKS INSTRUMENTS, INC. Ticker: MKSI Security ID: 55306N104 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cristina H. Amon For Withhold Management 1.2 Elect Director Richard S. Chute For Withhold Management 1.3 Elect Director Peter R. Hanley For Withhold Management 2 Ratify Auditors For For Management MOBILE MINI, INC. Ticker: MINI Security ID: 60740F105 Meeting Date: JUN 23, 2010 Meeting Type: Annual Record Date: APR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick G. McNamee For Withhold Management 1.2 Elect Director Lawrence Trachtenberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation MOLINA HEALTHCARE, INC. Ticker: MOH Security ID: 60855R100 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Z. Fedak For For Management 1.2 Elect Director John C. Molina For For Management 1.3 Elect Director Sally K. Richardson For For Management 2 Approve Executive Incentive Bonus Plan For For Management MONARCH CASINO & RESORT, INC. Ticker: MCRI Security ID: 609027107 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Farahi For For Management 1.2 Elect Director Craig F. Sullivan For For Management 2 Approve Stock Option Exchange Program For Against Management 3 Other Business For Against Management MOOG INC. Ticker: MOG.A Security ID: 615394202 Meeting Date: JAN 13, 2010 Meeting Type: Annual Record Date: DEC 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert R. Banta For For Management 2 Ratify Auditors For For Management MOVADO GROUP, INC. Ticker: MOV Security ID: 624580106 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Margaret Hayes Adame For For Management 1.2 Elect Director Richard Cote For For Management 1.3 Elect Director Efraim Grinberg For For Management 1.4 Elect Director Alan H. Howard For For Management 1.5 Elect Director Richard Isserman For For Management 1.6 Elect Director Nathan Leventhal For For Management 1.7 Elect Director Donald Oresman For For Management 1.8 Elect Director Leonard L. Silverstein For For Management 2 Ratify Auditors For For Management MTS SYSTEMS CORP. Ticker: MTSC Security ID: 553777103 Meeting Date: FEB 10, 2010 Meeting Type: Annual Record Date: DEC 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Anderson For For Management 1.2 Elect Director Jean-Lou Chameau For For Management 1.3 Elect Director Laura B. Hamilton For For Management 1.4 Elect Director Brendan C. Hegarty For For Management 1.5 Elect Director Barb J. Samardzich For For Management 1.6 Elect Director Gail P. Steinel For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management MUELLER INDUSTRIES, INC. Ticker: MLI Security ID: 624756102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alexander P. Federbush For For Management 1.2 Elect Director Paul J. Flaherty For For Management 1.3 Elect Director Gennaro J. Fulvio For For Management 1.4 Elect Director Gary S. Gladstein For For Management 1.5 Elect Director Scott J. Goldman For For Management 1.6 Elect Director Terry Hermanson For For Management 1.7 Elect Director Harvey L. Karp For For Management 2 Ratify Auditors For For Management MWI VETERINARY SUPPLY, INC. Ticker: MWIV Security ID: 55402X105 Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Keith E. Alessi For For Management 1.2 Elect Director Bruce C. Bruckmann For For Management 1.3 Elect Director James F. Cleary, Jr. For For Management 1.4 Elect Director John F. McNamara For For Management 1.5 Elect Director A. Craig Olson For For Management 1.6 Elect Director Robert N. Rebholtz, Jr. For For Management 1.7 Elect Director William J. Robison For For Management 2 Ratify Auditors For For Management MYERS INDUSTRIES, INC. Ticker: MYE Security ID: 628464109 Meeting Date: APR 30, 2010 Meeting Type: Proxy Contest Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1.1 Elect Director Keith A. Brown For For Management 1.2 Elect Director Vincent C. Byrd For For Management 1.3 Elect Director Sarah R. Coffin For For Management 1.4 Elect Director John B. Crowe For For Management 1.5 Elect Director Richard P. Johnston For For Management 1.6 Elect Director Edward W. Kissel For For Management 1.7 Elect Director John C. Orr For For Management 1.8 Elect Director Jon H. Outcalt For For Management 1.9 Elect Director Robert A. Stefanko For For Management 2 Ratify Auditors For For Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None None 1.1 Elect Director Robert S. Prather, Jr. For Did Not Vote Shareholder 1.2 Elect Director Edward F. Crawford For Did Not Vote Shareholder 1.3 Elect Director Avrum Gray For Did Not Vote Shareholder 2 Ratify Auditors For Did Not Vote Management NARA BANCORP, INC. Ticker: NARA Security ID: 63080P105 Meeting Date: JUN 29, 2010 Meeting Type: Annual Record Date: MAY 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven D. Broidy For For Management 1.2 Elect Director Louis M. Cosso For For Management 1.3 Elect Director Alvin D. Kang For For Management 1.4 Elect Director Chong-Moon Lee For For Management 1.5 Elect Director Jesun Paik For For Management 1.6 Elect Director Hyon Man Park For For Management 1.7 Elect Director Ki Suh Park For For Management 1.8 Elect Director Scott Yoon-suk Whang For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Increase Authorized Common Stock For For Management NASH-FINCH COMPANY Ticker: NAFC Security ID: 631158102 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Bagby For For Management 1.2 Elect Director Alec C. Covington For For Management 1.3 Elect Director Sam K. Duncan For For Management 1.4 Elect Director Mickey P. Foret For For Management 1.5 Elect Director Douglas A. Hacker For For Management 1.6 Elect Director Hawthorne L. Proctor For For Management 1.7 Elect Director William R. Voss For For Management NATCO GROUP, INC. Ticker: NTG Security ID: 63227W203 Meeting Date: NOV 18, 2009 Meeting Type: Special Record Date: OCT 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management NATIONAL FINANCIAL PARTNERS CORP. Ticker: NFP Security ID: 63607P208 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephanie Abramson For For Management 2 Elect Director Arthur Ainsberg For For Management 3 Elect Director Jessica Bibliowicz For For Management 4 Elect Director R. Bruce Callahan For For Management 5 Elect Director John Elliott For For Management 6 Elect Director J. Barry Griswell For For Management 7 Elect Director Shari Loessberg For For Management 8 Elect Director Kenneth Mlekush For For Management 9 Ratify Auditors For For Management NATIONAL PENN BANCSHARES, INC. Ticker: NPBC Security ID: 637138108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donna D. Holton For For Management 1.2 Elect Director Christian F. Martin, IV For Withhold Management 1.3 Elect Director R. Chadwick Paul, Jr. For For Management 1.4 Elect Director C. Robert Roth For For Management 1.5 Elect Director Wayne R. Weidner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation NATIONAL PRESTO INDUSTRIES, INC. Ticker: NPK Security ID: 637215104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard N. Cardozo For For Management 1.2 Elect Director Patrick J. Quinn For For Management 2 Approve Restricted Stock Plan For Against Management 3 Ratify Auditors For For Management NATIONAL RETAIL PROPERTIES, INC. Ticker: NNN Security ID: 637417106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don DeFosset For For Management 1.2 Elect Director Dennis E. Gershenson For For Management 1.3 Elect Director Kevin B. Habicht For For Management 1.4 Elect Director Richard B. Jennings For For Management 1.5 Elect Director Ted B. Lanier For For Management 1.6 Elect Director Robert C. Legler For For Management 1.7 Elect Director Craig Macnab For For Management 1.8 Elect Director Robert Martinez For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management NATUS MEDICAL INCORPORATED Ticker: BABY Security ID: 639050103 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Gunst For Withhold Management 1.2 Elect Director James B. Hawkins For Withhold Management 2 Ratify Auditors For For Management NAUTILUS, INC. Ticker: NLS Security ID: 63910B102 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward J. Bramson For For Management 1.2 Elect Director Ronald P. Badie For For Management 1.3 Elect Director Richard A. Horn For For Management 1.4 Elect Director Craig L. McKibben For For Management 1.5 Elect Director Marvin G. Siegert For For Management 1.6 Elect Director Michael A. Stein For For Management 2 Ratify Auditors For For Management NAVIGATORS GROUP, INC., THE Ticker: NAVG Security ID: 638904102 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. J. Mervyn Blakeney For For Management 1.2 Elect Director Peter A. Cheney For For Management 1.3 Elect Director Terence N. Deeks For For Management 1.4 Elect Director W. Thomas Forrester For For Management 1.5 Elect Director Stanley A. Galanski For For Management 1.6 Elect Director John F. Kirby For For Management 1.7 Elect Director Marjorie D. Raines For For Management 1.8 Elect Director Marc M. Tract For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management NBT BANCORP INC. Ticker: NBTB Security ID: 628778102 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daryl R. Forsythe For For Management 1.2 Elect Director Patricia T. Civil For For Management 1.3 Elect Director Robert A. Wadsworth For For Management 2 Fix Number of Directors at Nine For For Management 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Management NCI BUILDING SYSTEMS, INC. Ticker: NCS Security ID: 628852105 Meeting Date: FEB 19, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary L. Forbes For For Management 1.2 Elect Director George Martinez For For Management 1.3 Elect Director Jonathan L. Zrebiec For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Reverse Stock Split For Against Management 4.1 Amend Certificate of Incorporation to For Against Management Allow Holders of Capital Stock to Increase or Decrease Common Stock 4.2 Amend Certificate of Incorporation to For For Management Allow Directors to be Removed With or Without Cause 4.3 Permit Right to Call Special Meeting For Against Management 4.4 Permit Right to Act by Written Consent For Against Management 4.5 Eliminate Preemptive Rights For For Management 4.6 Reduce Supermajority Vote Requirement For Against Management 4.7 Amend Certificate of Incorporation to For Against Management Provide for Proportional Voting 5 Ratify Auditors For For Management NCI, INC. Ticker: NCIT Security ID: 62886K104 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles K. Narang For For Management 1.2 Elect Director Terry W. Glasgow For For Management 1.3 Elect Director James P. Allen For Withhold Management 1.4 Elect Director John E. Lawler For For Management 1.5 Elect Director Paul V. Lombardi For Withhold Management 1.6 Elect Director J. Patrick McMahon For For Management 1.7 Elect Director Stephen L. Waechter For For Management 1.8 Elect Director Daniel R. Young For Withhold Management 2 Ratify Auditors For For Management NEENAH PAPER, INC. Ticker: NP Security ID: 640079109 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sean T. Erwin For For Management 1.2 Elect Director Edward Grzedzinski For For Management 1.3 Elect Director John F. McGovern For For Management 2 Ratify Auditors For For Management NEOGEN CORP. Ticker: NEOG Security ID: 640491106 Meeting Date: OCT 8, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lon M. Bohannon For For Management 1.2 Elect Director A. Charles Fischer For For Management 1.3 Elect Director Richard T. Crowder For For Management 2 Ratify Auditors For For Management 3 Implement Insider Trading Policy Against Against Shareholder NETGEAR, INC. Ticker: NTGR Security ID: 64111Q104 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick C.S. Lo For For Management 1.2 Elect Director Jocelyn E. Carter-Miller For For Management 1.3 Elect Director Ralph E. Faison For For Management 1.4 Elect Director A. Timothy Godwin For For Management 1.5 Elect Director Jef Graham For For Management 1.6 Elect Director Linwood A. Lacy, Jr. For For Management 1.7 Elect Director George G. C. Parker For For Management 1.8 Elect Director Gregory J. Rossmann For For Management 1.9 Elect Director Julie A. Shimer For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management NETWORK EQUIPMENT TECHNOLOGIES, INC. Ticker: NWK Security ID: 641208103 Meeting Date: AUG 11, 2009 Meeting Type: Annual Record Date: JUN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Laube For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Approve Employee Stock Option Exchange For For Management Program 5 Approve Officer and Director Stock For Against Management Option Exchange Program NEUTRAL TANDEM, INC. Ticker: TNDM Security ID: 64128B108 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rian J. Wren For For Management 1.2 Elect Director James P. Hynes For For Management 1.3 Elect Director Peter J. Barris For For Management 1.4 Elect Director Robert C. Hawk For For Management 1.5 Elect Director Lawrence M. Ingeneri For For Management 1.6 Elect Director G. Edward Evans For For Management 2 Ratify Auditors For For Management NEW JERSEY RESOURCES CORP. Ticker: NJR Security ID: 646025106 Meeting Date: JAN 27, 2010 Meeting Type: Annual Record Date: DEC 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence R. Codey For For Management 1.2 Elect Director Laurence M. Downes For For Management 1.3 Elect Director Robert B. Evans For For Management 1.4 Elect Director Alfred C. Koeppe For For Management 2 Ratify Auditors For For Management NEWMARKET CORPORATION Ticker: NEU Security ID: 651587107 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis L. Cothran For For Management 1.2 Elect Director Mark M. Gambill For For Management 1.3 Elect Director Bruce C. Gottwald For For Management 1.4 Elect Director Thomas E. Gottwald For For Management 1.5 Elect Director Patrick D. Hanley For For Management 1.6 Elect Director James E. Rogers For For Management 1.7 Elect Director Charles B. Walker For For Management 2 Ratify Auditors For For Management NEWPORT CORPORATION Ticker: NEWP Security ID: 651824104 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Kumar N. Patel For Withhold Management 1.2 Elect Director Kenneth F. Potashner For Withhold Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Management NORTHWEST NATURAL GAS COMPANY Ticker: NWN Security ID: 667655104 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Tod R. Hamachek For For Management 1.2 Elect Director Jane L. Peverett For For Management 1.3 Elect Director Kenneth Thrasher For For Management 1.4 Elect Director Russell F. Tromley For For Management 2 Ratify Auditors For For Management NOVATEL WIRELESS, INC. Ticker: NVTL Security ID: 66987M604 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James Ledwith For For Management 1.2 Elect Director John Wakelin For For Management 2 Ratify Auditors For For Management NTELOS HOLDINGS CORP. Ticker: NTLS Security ID: 67020Q107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Timothy G. Biltz For For Management 1.2 Elect Director Daniel Fine For For Management 1.3 Elect Director Robert E. Guth For For Management 1.4 Elect Director Daniel J. Heneghan For For Management 1.5 Elect Director Michael Huber For For Management 1.6 Elect Director James A. Hyde For For Management 1.7 Elect Director Julia B. North For For Management 1.8 Elect Director Jerry E. Vaughn For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management NUTRISYSTEM, INC. Ticker: NTRI Security ID: 67069D108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Bernstock For For Management 1.2 Elect Director Michael F. Devine, III For For Management 1.3 Elect Director Laura W. Lang For For Management 1.4 Elect Director Theodore J. Leonsis For For Management 1.5 Elect Director Warren V. Musser For For Management 1.6 Elect Director Joseph M. Redling For For Management 1.7 Elect Director Brian P. Tierney For For Management 1.8 Elect Director Stephen T. Zarrilli For For Management 2 Ratify Auditors For For Management ODYSSEY HEALTHCARE, INC. Ticker: ODSY Security ID: 67611V101 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard R. Burnham For For Management 2 Elect Director James E. Buncher For For Management 3 Elect Director Robert A. Ortenzio For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management OFFICEMAX INCORPORATED Ticker: OMX Security ID: 67622P101 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dorrit J. Bern For For Management 2 Elect Director Warren F. Bryant For For Management 3 Elect Director Joseph M. DePinto For For Management 4 Elect Director Sam K. Duncan For For Management 5 Elect Director Rakesh Gangwal For For Management 6 Elect Director Francesca Ruiz de For For Management Luzuriaga 7 Elect Director William J. Montgoris For For Management 8 Elect Director David M. Szymanski For For Management 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For For Management OIL STATES INTERNATIONAL, INC. Ticker: OIS Security ID: 678026105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin A. Lambert For For Management 1.2 Elect Director Mark G. Papa For For Management 1.3 Elect Director Stephen A. Wells For For Management 2 Ratify Auditors For For Management OLD DOMINION FREIGHT LINE, INC. Ticker: ODFL Security ID: 679580100 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Earl E. Congdon For For Management 1.2 Elect Director David S. Congdon For For Management 1.3 Elect Director John R. Congdon For For Management 1.4 Elect Director J. Paul Breitbach For For Management 1.5 Elect Director John R. Congdon, Jr. For For Management 1.6 Elect Director Robert G. Culp, III For For Management 1.7 Elect Director John D. Kasarda For For Management 1.8 Elect Director Leo H. Suggs For For Management 1.9 Elect Director D. Michael Wray For For Management 2 Ratify Auditors For For Management OLD NATIONAL BANCORP Ticker: ONB Security ID: 680033107 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph D. Barnette, Jr. For For Management 1.2 Elect Director Alan W. Braun For For Management 1.3 Elect Director Larry E. Dunigan For For Management 1.4 Elect Director Niel C. Ellerbrook For For Management 1.5 Elect Director Andrew E. Goebel For For Management 1.6 Elect Director Robert G. Jones For For Management 1.7 Elect Director Phelps L. Lambert For For Management 1.8 Elect Director Arthur H. McElwee, Jr. For For Management 1.9 Elect Director Marjorie Z. Soyugenc For For Management 1.10 Elect Director Kelly N. Stanley For For Management 1.11 Elect Director Linda E. White For For Management 2 Ratify Auditors For For Management OLYMPIC STEEL, INC. Ticker: ZEUS Security ID: 68162K106 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Wolfort For For Management 1.2 Elect Director Ralph M. Della Ratta For For Management 1.3 Elect Director Martin H. Elrad For For Management 1.4 Elect Director Howard L. Goldstein For For Management 2 Ratification Of The Appointment Of For For Management Pricewaterhousecoopers Llp Asauditors. OM GROUP, INC. Ticker: OMG Security ID: 670872100 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katharine L. Plourde For For Management 2 Ratify Auditors For For Management OMNICELL, INC. Ticker: OMCL Security ID: 68213N109 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Judson For Withhold Management 1.2 Elect Director Gary S. Petersmeyer For Withhold Management 1.3 Elect Director Donald C. Wegmiller For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management ON ASSIGNMENT, INC. Ticker: ASGN Security ID: 682159108 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Brock For Withhold Management 2 Approve Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management OPTIONSXPRESS HOLDINGS, INC. Ticker: OXPS Security ID: 684010101 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David A. Fisher For For Management 1.2 Elect Director Michael J. Soenen For For Management 1.3 Elect Director S. Scott Wald For For Management 2 Ratify Auditors For For Management ORBITAL SCIENCES CORPORATION Ticker: ORB Security ID: 685564106 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward F. Crawley For For Management 1.2 Elect Director Lennard A. Fisk For For Management 1.3 Elect Director Ronald T. Kadish For For Management 1.4 Elect Director Garrett E. Pierce For For Management 2 Ratify Auditors For For Management OXFORD INDUSTRIES, INC. Ticker: OXM Security ID: 691497309 Meeting Date: JUN 14, 2010 Meeting Type: Annual Record Date: APR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director George C. Guynn For For Management 2 Elect Director Helen B. Weeks For For Management 3 Elect Director E. Jenner Wood III For For Management 4 Ratify Auditors For For Management P.F. CHANG'S CHINA BISTRO, INC. Ticker: PFCB Security ID: 69333Y108 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kerrii B. Anderson For For Management 2 Elect Director Richard L. Federico For For Management 3 Elect Director Lesley H. Howe For For Management 4 Elect Director Dawn E. Hudson For For Management 5 Elect Director Kenneth A. May For For Management 6 Elect Director M. Ann Rhoades For For Management 7 Elect Director James G. Shennan, Jr. For For Management 8 Elect Director Robert T. Vivian For For Management 9 Elect Director R. Michael Welborn For For Management 10 Elect Director Kenneth J. Wessels For For Management 11 Ratify Auditors For For Management 12 Adjourn Meeting For For Management PALOMAR MEDICAL TECHNOLOGIES, INC. Ticker: PMTI Security ID: 697529303 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph P. Caruso For Withhold Management 1.2 Elect Director Jeanne Cohane For Withhold Management 1.3 Elect Director Nicholas P. Economou For Withhold Management 1.4 Elect Director James G. Martin For Withhold Management 1.5 Elect Director A. Neil Pappalardo For Withhold Management 1.6 Elect Director Louis P. Valente For Withhold Management 2 Ratify Auditors For For Management 3 Other Business For Against Management PAPA JOHN'S INTERNATIONAL, INC. Ticker: PZZA Security ID: 698813102 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Norborne P. Cole, Jr. For For Management 1.2 Elect Director William M. Street For For Management 2 Ratify Auditors For For Management PAR PHARMACEUTICAL COMPANIES, INC. Ticker: PRX Security ID: 69888P106 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Melvin Sharoky For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation PAREXEL INTERNATIONAL CORP. Ticker: PRXL Security ID: 699462107 Meeting Date: DEC 10, 2009 Meeting Type: Annual Record Date: OCT 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eduard E. Holdener For For Management 1.2 Elect Director Richard L. Love For Withhold Management 2 Ratify Auditors For For Management PARK ELECTROCHEMICAL CORP. Ticker: PKE Security ID: 700416209 Meeting Date: JUL 21, 2009 Meeting Type: Annual Record Date: MAY 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dale Blanchfield For For Management 1.2 Elect Director Lloyd Frank For For Management 1.3 Elect Director Brian E. Shore For For Management 1.4 Elect Director Steven T. Warshaw For For Management 2 Ratify Auditors For For Management PARKWAY PROPERTIES, INC. Ticker: PKY Security ID: 70159Q104 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles T. Cannada For For Management 1.2 Elect Director Laurie L. Dotter For For Management 1.3 Elect Director Daniel P. Friedman For Withhold Management 1.4 Elect Director Michael J. Lipsey For For Management 1.5 Elect Director Brenda J. Mixson For For Management 1.6 Elect Director Steven G. Rogers For For Management 1.7 Elect Director Leland R. Speed For For Management 1.8 Elect Director Troy A. Stovall For Withhold Management 1.9 Elect Director Lenore M. Sullivan For Withhold Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PCTEL, INC. Ticker: PCTI Security ID: 69325Q105 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Alberding For For Management 1.2 Elect Director Carl A. Thomsen For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PEET'S COFFEE & TEA, INC. Ticker: PEET Security ID: 705560100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Deno For For Management 1.2 Elect Director Michael Linton For For Management 1.3 Elect Director Jean-Michel Valette For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PENFORD CORPORATION Ticker: PENX Security ID: 707051108 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: DEC 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey T. Cook For For Management 1.2 Elect Director Thomas D. Malkoski For For Management 1.3 Elect Director Sally G. Narodick For For Management 2 Ratify Auditors For For Management PENN VIRGINIA CORPORATION Ticker: PVA Security ID: 707882106 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John U. Clarke For For Management 1.2 Elect Director Edward B. Cloues, II For For Management 1.3 Elect Director A. James Dearlove For For Management 1.4 Elect Director Robert Garrett For For Management 1.5 Elect Director Keith D. Horton For For Management 1.6 Elect Director Marsha R. Perelman For For Management 1.7 Elect Director William H. Shea, Jr. For For Management 1.8 Elect Director P. Van Marcke De Lummen For For Management 1.9 Elect Director Gary K. Wright For For Management 2 Increase Authorized Common Stock For For Management PENNSYLVANIA REAL ESTATE INVESTMENT TRUST Ticker: PEI Security ID: 709102107 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dorrit J. Bern For For Management 1.2 Elect Director Stephen Cohen For For Management 1.3 Elect Director Joseph F. Coradino For For Management 1.4 Elect Director M. Walter D'Alessio For For Management 1.5 Elect Director Edward A. Glickman For For Management 1.6 Elect Director Rosemarie B. Greco For For Management 1.7 Elect Director Leonard I. Korman For For Management 1.8 Elect Director Ira M. Lubert For For Management 1.9 Elect Director Donald F. Mazziotti For For Management 1.10 Elect Director Mark E. Pasquerilla For For Management 1.11 Elect Director John J. Roberts For For Management 1.12 Elect Director George F. Rubin For For Management 1.13 Elect Director Ronald Rubin For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management PEP BOYS - MANNY, MOE AND JACK, THE Ticker: PBY Security ID: 713278109 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jane Scaccetti For For Management 2 Elect Director John T. Sweetwood For For Management 3 Elect Director M. Shan Atkins For For Management 4 Elect Director Robert H. Hotz For For Management 5 Elect Director James A. Mitarotonda For For Management 6 Elect Director Nick White For For Management 7 Elect Director James A. Williams For For Management 8 Elect Director Irvin D. Reid For For Management 9 Elect Director Michael R. Odell For For Management 10 Elect Director Max L. Lukens For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Adopt Simple Majority Vote Against For Shareholder PERFICIENT, INC. Ticker: PRFT Security ID: 71375U101 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John T. McDonald For For Management 1.2 Elect Director Jeffrey S. Davis For For Management 1.3 Elect Director Ralph C. Derrickson For For Management 1.4 Elect Director John S. Hamlin For For Management 1.5 Elect Director David S. Lundeen For For Management 1.6 Elect Director David D. May For For Management 2 Ratify Auditors For For Management PERICOM SEMICONDUCTOR CORPORATION Ticker: PSEM Security ID: 713831105 Meeting Date: DEC 11, 2009 Meeting Type: Annual Record Date: OCT 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alex Chiming Hui For For Management 1.2 Elect Director Chi-Hung (John) Hui For For Management 1.3 Elect Director Hau L. Lee For Withhold Management 1.4 Elect Director Dennis McKenna For For Management 1.5 Elect Director Michael J. Sophie For Withhold Management 1.6 Elect Director Siu-Weng Simon Wong For Withhold Management 1.7 Elect Director Edward Yang For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management PERRY ELLIS INTERNATIONAL, INC. Ticker: PERY Security ID: 288853104 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: MAY 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Feldenkreis For For Management 1.2 Elect Director Gary Dix For For Management 1.3 Elect Director Eduardo M. Sardi?a For For Management 2 Ratify Auditors For For Management PETMED EXPRESS, INC. Ticker: PETS Security ID: 716382106 Meeting Date: JUL 31, 2009 Meeting Type: Annual Record Date: JUN 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Menderes Akdag For For Management 1.2 Elect Director Frank J. Formica For For Management 1.3 Elect Director Gian M. Fulgoni For For Management 1.4 Elect Director Ronald J. Korn For For Management 1.5 Elect Director Robert C. Schweitzer For For Management 2 Ratify Auditors For For Management PETROLEUM DEVELOPMENT CORPORATION Ticker: PETD Security ID: 716578109 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry F. Mazza For For Management 1.2 Elect Director James M. Trimble For For Management 1.3 Elect Director Richard W. McCullough For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management PETROQUEST ENERGY, INC. Ticker: PQ Security ID: 716748108 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles T. Goodson For For Management 1.2 Elect Director William W. Rucks, IV For For Management 1.3 Elect Director E. Wayne Nordberg For For Management 1.4 Elect Director Michael L. Finch For For Management 1.5 Elect Director W. J. Gordon, III For For Management 1.6 Elect Director Charles F. Mitchell, For For Management M.D. 2 Ratify Auditors For For Management PHARMERICA CORPORATION Ticker: PMC Security ID: 71714F104 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 6, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory S. Weishar For For Management 1.2 Elect Director W. Robert Dahl, Jr. For For Management 1.3 Elect Director Frank E. Collins For For Management 1.4 Elect Director Daniel N. Mendelson For For Management 1.5 Elect Director Thomas P. Mac Mahon For For Management 1.6 Elect Director Marjorie W. Dorr For For Management 1.7 Elect Director Thomas P. Gerrity For For Management 1.8 Elect Director Robert A. Oakley For For Management 1.9 Elect Director Geoffrey G. Meyers For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management PHASE FORWARD INCORPORATED Ticker: PFWD Security ID: 71721R406 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert K. Weiler For For Management 1.2 Elect Director Axel Bichara For For Management 1.3 Elect Director Paul A. Bleicher, M.D., For For Management Ph.D. 1.4 Elect Director Richard A. D'Amore For For Management 1.5 Elect Director Gary E. Haroian For For Management 1.6 Elect Director Paul G. Joubert For For Management 1.7 Elect Director Kenneth I. Kaitin, Ph.D. For For Management 1.8 Elect Director Dennis R. Shaughnessy For For Management 2 Ratify Auditors For For Management PHASE FORWARD INCORPORATED Ticker: PFWD Security ID: 71721R406 Meeting Date: JUN 22, 2010 Meeting Type: Special Record Date: MAY 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management PHOENIX TECHNOLOGIES LTD. Ticker: PTEC Security ID: 719153108 Meeting Date: FEB 3, 2010 Meeting Type: Annual Record Date: DEC 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey Smith For For Management 1.2 Elect Director Douglas Barnett For For Management 1.3 Elect Director Dale Fuller For For Management 1.4 Elect Director Woodson Hobbs For For Management 1.5 Elect Director Patrick Little For For Management 1.6 Elect Director Richard Noling For For Management 1.7 Elect Director Edward Terino For For Management 1.8 Elect Director Kenneth Traub For For Management 1.9 Elect Director Mitchell Tuchman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management PIEDMONT NATURAL GAS CO., INC. Ticker: PNY Security ID: 720186105 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry W. Amos For For Management 1.2 Elect Director Frankie T. Jones, Sr. For For Management 1.3 Elect Director Vicki McElreath For For Management 1.4 Elect Director Thomas E. Skains For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan PINNACLE ENTERTAINMENT, INC. Ticker: PNK Security ID: 723456109 Meeting Date: MAY 11, 2010 Meeting Type: Proxy Contest Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1 Elect Director Stephen C. Comer For For Management 2 Elect Director John V. Giovenco For For Management 3 Elect Director Richard J. Goeglein For For Management 4 Elect Director Ellis Landau For For Management 5 Elect Director Bruce A. Leslie For For Management 6 Elect Director James L. Martineau For For Management 7 Elect Director Michael Ornest For For Management 8 Elect Director Lynn P. Reitnouer For For Management 9 Elect Director Anthony M. Sanfilippo For For Management 10 Amend Omnibus Stock Plan For Against Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None None 1 Elect Director Stephen C. Comer None Did Not Vote Shareholder 2 Elect Director John V. Giovenco None Did Not Vote Shareholder 3 Elect Director Richard J. Goeglein None Did Not Vote Shareholder 4 Elect Director Ellis Landau None Did Not Vote Shareholder 5 Elect Director Bruce A. Leslie None Did Not Vote Shareholder 6 Elect Director James L. Martineau None Did Not Vote Shareholder 7 Elect Director Michael Ornest None Did Not Vote Shareholder 8 Elect Director Lynn P. Reitnouer None Did Not Vote Shareholder 9 Elect Director Anthony M. Sanfilippo None Did Not Vote Shareholder 10 Amend Omnibus Stock Plan None Did Not Vote Management 11 Ratify Auditors None Did Not Vote Management 12 Advisory Vote to Ratify Named Executive For Did Not Vote Shareholder Officers' Compensation PINNACLE FINANCIAL PARTNERS, INC. Ticker: PNFP Security ID: 72346Q104 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sue G. Atkinson For For Management 1.2 Elect Director Harold Gordon Bone For Withhold Management 1.3 Elect Director Gregory L. Burns For Withhold Management 1.4 Elect Director M. Clay T. Jackson For For Management 1.5 Elect Director Gary L. Scott For For Management 1.6 Elect Director Hal N. Pennington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote on Executive Compensation For Against Management PIONEER DRILLING COMPANY Ticker: PDC Security ID: 723655106 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Michael Rauh For For Management 2 Ratify Auditors For For Management PIPER JAFFRAY COMPANIES Ticker: PJC Security ID: 724078100 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew S. Duff For For Management 1.2 Elect Director Michael R. Francis For For Management 1.3 Elect Director Virginia Gambale For For Management 1.4 Elect Director B. Kristine Johnson For For Management 1.5 Elect Director Addison L. Piper For For Management 1.6 Elect Director Lisa K. Polsky For For Management 1.7 Elect Director Frank L. Sims For For Management 1.8 Elect Director Jean M. Taylor For For Management 1.9 Elect Director Michele Volpi For For Management 2 Ratify Auditors For For Management PLEXUS CORP. Ticker: PLXS Security ID: 729132100 Meeting Date: FEB 10, 2010 Meeting Type: Annual Record Date: DEC 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralf R. Boer For For Management 1.2 Elect Director Stephen P. Cortinovis For For Management 1.3 Elect Director David J. Drury For For Management 1.4 Elect Director Dean A. Foate For For Management 1.5 Elect Director Peter Kelly For For Management 1.6 Elect Director John L. Nussbaum For For Management 1.7 Elect Director Michael V. Schrock For For Management 1.8 Elect Director Charles M. Strother For For Management 1.9 Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Caulk For For Management 1.2 Elect Director Bernd F. Kessler For For Management 1.3 Elect Director Scott W. Wine For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management POLYONE CORPORATION Ticker: POL Security ID: 73179P106 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Douglas Campbell For For Management 1.2 Elect Director Carol A. Cartwright For For Management 1.3 Elect Director Richard H. Fearon For For Management 1.4 Elect Director Gordon D. Harnett For For Management 1.5 Elect Director Richard A. Lorraine For For Management 1.6 Elect Director Edward J. Mooney For For Management 1.7 Elect Director Stephen D. Newlin For For Management 1.8 Elect Director William H. Powell For For Management 1.9 Elect Director Farah M. Walters For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management POOL CORPORATION Ticker: POOL Security ID: 73278L105 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wilson B. Sexton For For Management 1.2 Elect Director Andrew W. Code For Withhold Management 1.3 Elect Director James J. Gaffney For For Management 1.4 Elect Director George T. Haymaker, Jr. For Withhold Management 1.5 Elect Director Manuel J. Perez de la For For Management Mesa 1.6 Elect Director Harlan F. Seymour For For Management 1.7 Elect Director Robert C. Sledd For Withhold Management 1.8 Elect Director John E. Stokely For For Management 2 Ratify Auditors For For Management PORTFOLIO RECOVERY ASSOCIATES, INC. Ticker: PRAA Security ID: 73640Q105 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Roberts For For Management 1.2 Elect Director John Fuller For For Management 1.3 Elect Director John Fain For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management POST PROPERTIES, INC. Ticker: PPS Security ID: 737464107 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Goddard, III For For Management 1.2 Elect Director Douglas Crocker, II For For Management 1.3 Elect Director David P. Stockert For For Management 1.4 Elect Director Herschel M. Bloom For For Management 1.5 Elect Director Walter M. Deriso, Jr. For Withhold Management 1.6 Elect Director Russell R. French For Withhold Management 1.7 Elect Director Dale Anne Reiss For For Management 1.8 Elect Director Stella F. Thayer For Withhold Management 1.9 Elect Director Ronald de Waal For For Management 2 Ratify Auditors For For Management PRE-PAID LEGAL SERVICES, INC. Ticker: PPD Security ID: 740065107 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Orland G. Aldridge For For Management 1.2 Elect Director Peter K. Grunebaum For For Management 1.3 Elect Director Duke R. Ligon For For Management 2 Ratify Auditors For For Management PRIVATEBANCORP, INC. Ticker: PVTB Security ID: 742962103 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. Coleman For For Management 1.2 Elect Director James M. Guyette For For Management 1.3 Elect Director Collin E. Roche For Withhold Management 1.4 Elect Director William R. Rybak For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Increase Authorized Common Stock For For Management PROASSURANCE CORPORATION Ticker: PRA Security ID: 74267C106 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor T. Adamo For Withhold Management 1.2 Elect Director William J. Listwan For Withhold Management 1.3 Elect Director W. Stancil Starnes For Withhold Management 2 Ratify Auditors For For Management PROGRESS SOFTWARE CORPORATION Ticker: PRGS Security ID: 743312100 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry N. Bycoff For For Management 1.2 Elect Director Ram Gupta For For Management 1.3 Elect Director Charles F. Kane For For Management 1.4 Elect Director David A. Krall For For Management 1.5 Elect Director Michael L. Mark For For Management 1.6 Elect Director Richard D. Reidy For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management PS BUSINESS PARKS, INC. Ticker: PSB Security ID: 69360J107 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For For Management 1.2 Elect Director Joseph D. Russell, Jr. For For Management 1.3 Elect Director R. Wesley Burns For For Management 1.4 Elect Director Jennifer H. Dunbar For For Management 1.5 Elect Director Arthur M. Friedman For For Management 1.6 Elect Director James H. Kropp For For Management 1.7 Elect Director Harvey Lenkin For For Management 1.8 Elect Director Sara Grootwassink Lewis For For Management 1.9 Elect Director Michael V. McGee For For Management 2 Ratify Auditors For For Management PSS WORLD MEDICAL, INC. Ticker: PSSI Security ID: 69366A100 Meeting Date: AUG 20, 2009 Meeting Type: Annual Record Date: JUN 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey C. Crowe For For Management 1.2 Elect Director Steven T. Halverson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management QUAKER CHEMICAL CORPORATION Ticker: KWR Security ID: 747316107 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph B. Anderson, Jr. For For Management 1.2 Elect Director Patricia C. Barron For For Management 1.3 Elect Director Edwin J. Delattre For For Management 2 Ratify Auditors For For Management QUALITY SYSTEMS, INC. Ticker: QSII Security ID: 747582104 Meeting Date: AUG 13, 2009 Meeting Type: Annual Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dr. Murray Brennan For For Management 1.2 Elect Director George Bristol For For Management 1.3 Elect Director Patrick Cline For For Management 1.4 Elect Director Joseph Davis For For Management 1.5 Elect Director Ahmed Hussein For For Management 1.6 Elect Director Philip Kaplan For For Management 1.7 Elect Director Russell Pflueger For For Management 1.8 Elect Director Steven Plochocki For For Management 1.9 Elect Director Sheldon Razin For For Management 2 Ratify Auditors For For Management QUANEX BUILDING PRODUCTS CORPORATION Ticker: NX Security ID: 747619104 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: JAN 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William C. Griffiths For For Management 2 Ratify Auditors For For Management QUIKSILVER, INC. Ticker: ZQK Security ID: 74838C106 Meeting Date: MAR 26, 2010 Meeting Type: Annual Record Date: JAN 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas K. Ammerman For Withhold Management 1.2 Elect Director William M. Barnum, Jr. For Withhold Management 1.3 Elect Director Charles E. Crowe For Withhold Management 1.4 Elect Director James G. Ellis For For Management 1.5 Elect Director Charles S. Exon For For Management 1.6 Elect Director M. Steven Langman For For Management 1.7 Elect Director Robert B. McKnight, Jr. For For Management 1.8 Elect Director Paul C. Speaker For For Management 1.9 Elect Director Andrew W. Sweet For For Management 2 Increase Authorized Common Stock For For Management 3 Approve Stock Grants to Kelly Slater For Against Management 4 Approve Stock Option Exchange Program For Against Management 5 Amend Omnibus Stock Plan For Against Management 6 Amend Omnibus Stock Plan For Against Management 7 Require a Majority Vote for the Against For Shareholder Election of Directors RADIANT SYSTEMS, INC. Ticker: RADS Security ID: 75025N102 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. Balloun For For Management 1.2 Elect Director John H. Heyman For For Management 1.3 Elect Director Donna A. Lee For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Other Business For Against Management RADISYS CORP. Ticker: RSYS Security ID: 750459109 Meeting Date: AUG 18, 2009 Meeting Type: Annual Record Date: JUN 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Scott Gibson For For Management 1.2 Elect Director Scott C. Grout For For Management 1.3 Elect Director Ken J. Bradley For For Management 1.4 Elect Director Richard J. Faubert For For Management 1.5 Elect Director Dr. William W. Lattin For For Management 1.6 Elect Director Kevin C. Melia For For Management 1.7 Elect Director Carl W. Neun For For Management 1.8 Elect Director Lorene K. Steffes For For Management 2 Ratify Auditors For For Management 3 Approve Repricing of Options For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan RC2 CORPORATION Ticker: RCRC Security ID: 749388104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Dods For For Management 1.2 Elect Director Curtis W. Stoelting For For Management 1.3 Elect Director John S. Bakalar For For Management 1.4 Elect Director John J. Vosicky For For Management 1.5 Elect Director Paul E. Purcell For For Management 1.6 Elect Director Thomas M. Collinger For For Management 1.7 Elect Director Michael J. Merriman, Jr. For For Management 1.8 Elect Director Linda A. Huett For For Management 1.9 Elect Director Peter J. Henseler For For Management 1.10 Elect Director Joan K. Chow For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management RED ROBIN GOURMET BURGERS INC Ticker: RRGB Security ID: 75689M101 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd L. Hill For For Management 1.2 Elect Director Stuart I. Oran For For Management 2 Adopt Majority Voting for Uncontested For For Management Election of Directors 3 Ratify Auditors For For Management REGENERON PHARMACEUTICALS, INC. Ticker: REGN Security ID: 75886F107 Meeting Date: JUN 11, 2010 Meeting Type: Annual Record Date: APR 14, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard S. Schleifer For For Management 1.2 Elect Director Eric M. Shooter For For Management 1.3 Elect Director George D. Yancopoulos For For Management 2 Ratify Auditors For For Management REHABCARE GROUP, INC. Ticker: RHB Security ID: 759148109 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colleen Conway-Welch, For For Management Ph.D. 1.2 Elect Director Christopher T. Hjelm For For Management 1.3 Elect Director Anthony S. Piszel For For Management 1.4 Elect Director Suzan L. Rayner, M.D. For For Management 1.5 Elect Director Harry E. Rich For For Management 1.6 Elect Director John H. Short, Ph.D. For For Management 1.7 Elect Director Larry Warren For For Management 1.8 Elect Director Theodore M. Wight For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management RES-CARE, INC. Ticker: RSCR Security ID: 760943100 Meeting Date: JUN 25, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald G. Geary For For Management 1.2 Elect Director David Braddock For For Management 2 Ratify Auditors For For Management REWARDS NETWORK, INC. Ticker: DINE Security ID: 761557206 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald J. Liebentritt For For Management 1.2 Elect Director Ronald L. Blake For For Management 1.3 Elect Director Raymond A. Gross For For Management 1.4 Elect Director F. Philip Handy For For Management 1.5 Elect Director Marc C. Particelli For For Management 1.6 Elect Director Michael J. Soenen For For Management 1.7 Elect Director Mark R. Sotir For For Management 2 Ratify Auditors For For Management RLI CORP. Ticker: RLI Security ID: 749607107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kaj Ahlmann For For Management 1.2 Elect Director Barbara R. Allen For For Management 1.3 Elect Director Charles M. Linke For For Management 1.4 Elect Director F. Lynn McPheeters For For Management 1.5 Elect Director Jonathan E. Michael For For Management 1.6 Elect Director Robert O. Viets For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ROBBINS & MYERS, INC. Ticker: RBN Security ID: 770196103 Meeting Date: JAN 6, 2010 Meeting Type: Annual Record Date: NOV 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Giromini For For Management 1.2 Elect Director Stephen F. Kirk For Withhold Management 1.3 Elect Director Peter C. Wallace For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ROCK-TENN COMPANY Ticker: RKT Security ID: 772739207 Meeting Date: JAN 29, 2010 Meeting Type: Annual Record Date: NOV 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Anderson For For Management 1.2 Elect Director Robert B. Currey For For Management 1.3 Elect Director Lawrence L. Gellerstedt, For For Management III 1.4 Elect Director John W. Spiegel For For Management 1.5 Elect Director J. Powell Brown For For Management 2 Ratify Auditors For For Management ROGERS CORPORATION Ticker: ROG Security ID: 775133101 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles M. Brennan, III For For Management 1.2 Elect Director Gregory B. Howey For For Management 1.3 Elect Director J. Carl Hsu For For Management 1.4 Elect Director Carol R. Jensen For For Management 1.5 Elect Director Eileen S. Kraus For For Management 1.6 Elect Director William E. Mitchell For For Management 1.7 Elect Director Robert G. Paul For For Management 1.8 Elect Director Robert D. Wachob For For Management 2 Ratify Auditors For For Management RTI INTERNATIONAL METALS, INC. Ticker: RTI Security ID: 74973W107 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel I. Booker For For Management 1.2 Elect Director Donald P. Fusilli, Jr. For For Management 1.3 Elect Director Ronald L. Gallatin For For Management 1.4 Elect Director Charles C. Gedeon For For Management 1.5 Elect Director Robert M. Hernandez For For Management 1.6 Elect Director Dawne S. Hickton For For Management 1.7 Elect Director Edith E. Holiday For Withhold Management 1.8 Elect Director Bryan T. Moss For For Management 1.9 Elect Director James A. Williams For For Management 2 Ratify Auditors For For Management RUBY TUESDAY, INC. Ticker: RT Security ID: 781182100 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Claire L. Arnold For For Management 1.2 Elect Director Kevin T. Clayton For For Management 1.3 Elect Director Dr. Donald Ratajczak For For Management 2 Ratify Auditors For For Management RUDOLPH TECHNOLOGIES, INC. Ticker: RTEC Security ID: 781270103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel H. Berry For For Management 2 Elect Director Thomas G. Greig For For Management 3 Elect Director Richard F. Spanier For For Management 4 Ratify Auditors For For Management RUTH'S HOSPITALITY GROUP, INC. Ticker: RUTH Security ID: 783332109 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael P. O'Donnell For For Management 1.2 Elect Director Robin P. Selati For For Management 1.3 Elect Director Carla R. Cooper For For Management 1.4 Elect Director Bannus B. Hudson For For Management 1.5 Elect Director Robert S. Merritt For For Management 1.6 Elect Director Alan Vituli For For Management 2 Ratify Auditors For For Management RUTHS HOSPITALITY GROUP, INC. Ticker: RUTH Security ID: 783332109 Meeting Date: FEB 9, 2010 Meeting Type: Special Record Date: JAN 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve a Change of Control For For Management 2 Approve to Issue Preferred Stock For For Management Convertible into More than 20 Percent of Outstanding Common Stock at a Price that May Be Less than Book or Market Value 3 Amend Certificate of Incorporation For For Management 4 Adjourn Meeting For For Management S&T BANCORP, INC. Ticker: STBA Security ID: 783859101 Meeting Date: APR 19, 2010 Meeting Type: Annual Record Date: FEB 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John N. Brenzia For For Management 1.2 Elect Director Thomas A. Brice For For Management 1.3 Elect Director John J. Delaney For For Management 1.4 Elect Director Michael J. Donnelly For For Management 1.5 Elect Director Jeffrey D. Grube For For Management 1.6 Elect Director Frank W. Jones For For Management 1.7 Elect Director Joseph A. Kirk For For Management 1.8 Elect Director David L. Krieger For For Management 1.9 Elect Director James C. Miller For For Management 1.10 Elect Director Alan Papernick For For Management 1.11 Elect Director Robert Rebich, Jr. For For Management 1.12 Elect Director Christine J. Toretti For For Management 1.13 Elect Director Charles G. Urtin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation SAFETY INSURANCE GROUP, INC. Ticker: SAFT Security ID: 78648T100 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederic H. Lindeberg For For Management 2 Ratify Auditors For For Management SALIX PHARMACEUTICALS, LTD. Ticker: SLXP Security ID: 795435106 Meeting Date: JUN 17, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Chappell For For Management 1.2 Elect Director Thomas W. D?Alonzo For For Management 1.3 Elect Director Richard A. Franco, Sr. For For Management 1.4 Elect Director William P. Keane For For Management 1.5 Elect Director Carolyn J. Logan For For Management 1.6 Elect Director Mark A. Sirgo For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management SANDERSON FARMS, INC. Ticker: SAFM Security ID: 800013104 Meeting Date: FEB 18, 2010 Meeting Type: Annual Record Date: DEC 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fred Banks, Jr. For For Management 1.2 Elect Director Toni D. Cooley For For Management 1.3 Elect Director Robert C. Khayat For For Management 1.4 Elect Director Dianne Mooney For For Management 1.5 Elect Director Gail Jones Pittman For For Management 2 Ratify Auditors For For Management SAVIENT PHARMACEUTICALS, INC Ticker: SVNT Security ID: 80517Q100 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Herbert Conrad For For Management 1.2 Elect Director Ginger Constantine For For Management 1.3 Elect Director Alan L. Heller For For Management 1.4 Elect Director Stephen O. Jaeger For For Management 1.5 Elect Director Joseph Klein III For For Management 1.6 Elect Director Lee S. Simon For For Management 1.7 Elect Director Virgil Thompson For For Management 2 Ratify Auditors For For Management SCANSOURCE, INC. Ticker: SCSC Security ID: 806037107 Meeting Date: DEC 3, 2009 Meeting Type: Annual Record Date: OCT 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael L. Baur For For Management 1.2 Elect Director Steven R. Fischer For For Management 1.3 Elect Director James G. Foody For For Management 1.4 Elect Director Michael J. Grainger For For Management 1.5 Elect Director John P. Reilly For For Management 1.6 Elect Director Charles R. Whitchurch For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management SCHOOL SPECIALTY, INC. Ticker: SCHS Security ID: 807863105 Meeting Date: AUG 18, 2009 Meeting Type: Annual Record Date: JUL 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David J. Vander Zanden For For Management 1.2 Elect Director Jacqueline F. Woods For For Management 2 Authorize Board to Fill Vacancies For For Management 3 Ratify Auditors For For Management SCHWEITZER-MAUDUIT INTERNATIONAL, INC. Ticker: SWM Security ID: 808541106 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederic P. Villoutreix For For Management 1.2 Elect Director Anderson D. Warlick For For Management 2 Approve Restricted Stock Plan For For Management SEACOR HOLDINGS INC. Ticker: CKH Security ID: 811904101 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Fabrikant For For Management 1.2 Elect Director Pierre de Demandolx For For Management 1.3 Elect Director Richard Fairbanks For For Management 1.4 Elect Director John C. Hadjipateras For For Management 1.5 Elect Director Oivind Lorentzen For For Management 1.6 Elect Director Andrew R. Morse For For Management 1.7 Elect Director Christopher Regan For For Management 1.8 Elect Director Steven Webster For Withhold Management 1.9 Elect Director Steven J. Wisch For For Management 2 Ratify Auditors For For Management SEAHAWK DRILLING, INC. Ticker: HAWK Security ID: 81201R107 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall D. Stilley For For Management 1.2 Elect Director Stephen A. Snider For For Management 2 Ratify Auditors For For Management SELECTIVE INSURANCE GROUP, INC. Ticker: SIGI Security ID: 816300107 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director W. Marston Becker For For Management 2.2 Elect Director Gregory E. Murphy For For Management 2.3 Elect Director Cynthia S. Nicholson For For Management 2.4 Elect Director William M. Rue For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management SFN GROUP, INC. Ticker: SFN Security ID: 784153108 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven S. Elbaum For For Management 1.2 Elect Director David R. Parker For For Management 1.3 Elect Director Anne Szostak For For Management 1.4 Elect Director Lawrence E. Gillespie For For Management 2 Amend NOL Rights Plan (NOL Pill) For For Management 3 Ratify Auditors For For Management SHUFFLE MASTER, INC. Ticker: SHFL Security ID: 825549108 Meeting Date: MAR 26, 2010 Meeting Type: Annual Record Date: JAN 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Garry W. Saunders For For Management 1.2 Elect Director Louis Castle For For Management 1.3 Elect Director Phillip C. Peckman For For Management 1.4 Elect Director John R. Bailey For For Management 1.5 Elect Director Timothy J. Parrott For For Management 1.6 Elect Director Daniel M. Wade For For Management SIGNATURE BANK Ticker: SBNY Security ID: 82669G104 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Tamberlane For For Management 1.2 Elect Director Yacov Levy For For Management 1.3 Elect Director Frank R. Selvaggi For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation SIMMONS FIRST NATIONAL CORPORATION Ticker: SFNC Security ID: 828730200 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors to Ten For For Management 2.1 Elect Director William E. Clark, II For For Management 2.2 Elect Director Steven A. Cosse For For Management 2.3 Elect Director Edward Drilling For For Management 2.4 Elect Director Eugene Hunt For For Management 2.5 Elect Director George A. Makris, Jr. For For Management 2.6 Elect Director J. Thomas May For For Management 2.7 Elect Director W. Scott McGeorge For For Management 2.8 Elect Director Stanley E. Reed For For Management 2.9 Elect Director Harry L. Ryburn For For Management 2.10 Elect Director Robert L. Shoptaw For For Management 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management SIMPSON MANUFACTURING CO., INC. Ticker: SSD Security ID: 829073105 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary M. Cusumano For Withhold Management 1.2 Elect Director Peter N. Louras, Jr. For Withhold Management 2 Ratify Auditors For For Management SKECHERS U.S.A., INC. Ticker: SKX Security ID: 830566105 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Greenberg For For Management 1.2 Elect Director David Weinberg For For Management 1.3 Elect Director Jeffrey Greenberg For For Management SKYLINE CORP. Ticker: SKY Security ID: 830830105 Meeting Date: SEP 21, 2009 Meeting Type: Annual Record Date: JUL 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur J. Decio For For Management 1.2 Elect Director Thomas G. Deranek For For Management 1.3 Elect Director John C. Firth For For Management 1.4 Elect Director Jerry Hammes For For Management 1.5 Elect Director William H. Lawson For For Management 1.6 Elect Director David T. Link For For Management 1.7 Elect Director Andrew J. McKenna For For Management SKYWEST, INC. Ticker: SKYW Security ID: 830879102 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jerry C. Atkin For For Management 2 Elect Director J. Ralph Atkin For For Management 3 Elect Director Margaret S. Billson For For Management 4 Elect Director Ian M. Cumming For For Management 5 Elect Director Henry J. Eyring For For Management 6 Elect Director Robert G. Sarver For For Management 7 Elect Director Steven F. Udvar-Hazy For For Management 8 Elect Director James L. Welch For For Management 9 Elect Director Michael K. Young For For Management 10 Approve Omnibus Stock Plan For Against Management 11 Ratify Auditors For For Management SKYWORKS SOLUTIONS, INC. Ticker: SWKS Security ID: 83088M102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin L. Beebe For For Management 1.2 Elect Director Timothy R. Furey For For Management 1.3 Elect Director David J. McLachlan For For Management 2 Ratify Auditors For For Management SMITH MICRO SOFTWARE, INC. Ticker: SMSI Security ID: 832154108 Meeting Date: AUG 24, 2009 Meeting Type: Annual Record Date: JUL 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas G. Campbell For Withhold Management 1.2 Elect Director Ted L. Hoffman For Withhold Management 2 Ratify Auditors For For Management 3 Other Business For Against Management SMITH MICRO SOFTWARE, INC. Ticker: SMSI Security ID: 832154108 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel Gulko For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management 4 Other Business For Against Management SONIC AUTOMOTIVE, INC. Ticker: SAH Security ID: 83545G102 Meeting Date: AUG 19, 2009 Meeting Type: Special Record Date: JUL 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Securities For For Management SONIC AUTOMOTIVE, INC. Ticker: SAH Security ID: 83545G102 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director O. Bruton Smith For For Management 1.2 Elect Director B. Scott Smith For For Management 1.3 Elect Director David B. Smith For For Management 1.4 Elect Director William I. Belk For For Management 1.5 Elect Director William R. Brooks For For Management 1.6 Elect Director Victor H. Doolan For For Management 1.7 Elect Director Robert Heller For For Management 1.8 Elect Director Robert L. Rewey For For Management 1.9 Elect Director David C. Vorhoff For For Management 2 Ratify Auditors For For Management SONIC CORP. Ticker: SONC Security ID: 835451105 Meeting Date: JAN 14, 2010 Meeting Type: Annual Record Date: NOV 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Clifford Hudson For For Management 1.2 Elect Director Federico F. Pena For For Management 1.3 Elect Director Robert M. Rosenberg For For Management 1.4 Elect Director Douglas N. Benham For For Management 1.5 Elect Director Kathryn L. Taylor For For Management 2 Approve Stock Option Exchange Program For Against Management 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management SONIC SOLUTIONS Ticker: SNIC Security ID: 835460106 Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: SEP 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Doris For Withhold Management 1.2 Elect Director Mary C. Sauer For Withhold Management 1.3 Elect Director Robert M. Greber For Withhold Management 1.4 Elect Director Peter J. Marguglio For Withhold Management 1.5 Elect Director R. Warren Langley For Withhold Management 2 Amend Omnibus Stock Plan For Against Management SOUTH FINANCIAL GROUP INC., THE Ticker: TSFG Security ID: 837841105 Meeting Date: SEP 11, 2009 Meeting Type: Special Record Date: JUL 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Approve Conversion of Securities For For Management 3 Adjourn Meeting For For Management SOUTH FINANCIAL GROUP, INC., THE Ticker: TSFG Security ID: 837841105 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William S. Hummers, III For Withhold Management 2 Increase Authorized Common Stock For For Management 3 Approve Reverse Stock Split For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Ratify Auditors For For Management SOUTH JERSEY INDUSTRIES, INC. Ticker: SJI Security ID: 838518108 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Helen R. Bosley, CFA For For Management 1.2 Elect Director Edward J. Graham For For Management 1.3 Elect Director Ambassador William J. For For Management Hughes 1.4 Elect Director Herman D. James, Ph.D. For For Management 3 Ratify Auditors For For Management SOUTHWEST GAS CORPORATION Ticker: SWX Security ID: 844895102 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Boughner For For Management 1.2 Elect Director Thomas E. Chestnut For For Management 1.3 Elect Director Stephen C. Comer For For Management 1.4 Elect Director Richard M. Gardner For For Management 1.5 Elect Director Leroy C. Hanneman, Jr. For For Management 1.6 Elect Director James J. Kropid For For Management 1.7 Elect Director Michael O. Maffie For For Management 1.8 Elect Director Anne L. Mariucci For For Management 1.9 Elect Director Michael J. Melarkey For For Management 1.10 Elect Director Jeffrey W. Shaw For For Management 1.11 Elect Director Thomas A. Thomas For For Management 1.12 Elect Director Terrence L. Wright For For Management 2 Ratify Auditors For For Management SOVRAN SELF STORAGE, INC. Ticker: SSS Security ID: 84610H108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Attea For For Management 1.2 Elect Director Kenneth F. Myszka For For Management 1.3 Elect Director John E. Burns For For Management 1.4 Elect Director Anthony P. Gammie For For Management 1.5 Elect Director Charles E. Lannon For For Management 1.6 Elect Director James R. Boldt For For Management 2 Ratify Auditors For For Management SPARTAN MOTORS, INC. Ticker: SPAR Security ID: 846819100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard F. Dauch For For Management 1.2 Elect Director Ronald E. Harbour For For Management 2 Ratify Auditors For For Management SPARTAN STORES, INC Ticker: SPTN Security ID: 846822104 Meeting Date: AUG 12, 2009 Meeting Type: Annual Record Date: JUN 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M. Shan Atkins For For Management 1.2 Elect Director Dr. Frank M. Gambino For For Management 1.3 Elect Director Timothy J. O'Donovan For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management SPSS INC. Ticker: SPSS Security ID: 78462K102 Meeting Date: OCT 2, 2009 Meeting Type: Special Record Date: AUG 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management ST. MARY LAND & EXPLORATION COMPANY Ticker: SM Security ID: 792228108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Barbara M. Baumann For For Management 2 Elect Director Anthony J. Best For For Management 3 Elect Director Larry W. Bickle For For Management 4 Elect Director William J. Gardiner For For Management 5 Elect Director Julio M. Quintana For For Management 6 Elect Director John M. Seidl For For Management 7 Elect Director William D. Sullivan For For Management 8 Amend Omnibus Stock Plan For Against Management 9 Change Company Name For For Management 10 Ratify Auditors For For Management STAGE STORES, INC. Ticker: SSI Security ID: 85254C305 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan J. Barocas For For Management 2 Elect Director Michael L. Glazer For For Management 3 Elect Director Andrew T. Hall For For Management 4 Elect Director William J. Montgoris For For Management 5 Elect Director David Y. Schwartz For For Management 6 Elect Director Cheryl Nido Turpin For For Management 7 Ratify Auditors For For Management STAMPS.COM INC. Ticker: STMP Security ID: 852857200 Meeting Date: JUN 16, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mohan P. Ananda For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management STANDARD MICROSYSTEMS CORP. Ticker: SMSC Security ID: 853626109 Meeting Date: JUL 8, 2009 Meeting Type: Annual Record Date: MAY 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew M. Caggia For Withhold Management 1.2 Elect Director James A. Donahue For Withhold Management 1.3 Elect Director Kenneth Kin For For Management 1.4 Elect Director Christine King For For Management 2 Approve Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management STANDARD MOTOR PRODUCTS, INC. Ticker: SMP Security ID: 853666105 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert M. Gerrity For For Management 1.2 Elect Director Pamela Forbes Lieberman For For Management 1.3 Elect Director Arthur S. Sills For For Management 1.4 Elect Director Lawrence I. Sills For For Management 1.5 Elect Director Peter J. Sills For For Management 1.6 Elect Director Frederick D. Sturdivant For For Management 1.7 Elect Director William H. Turner For For Management 1.8 Elect Director Richard S. Ward For For Management 1.9 Elect Director Roger M. Widmann For For Management 2 Ratify Auditors For For Management STANDARD PACIFIC CORP. Ticker: SPF Security ID: 85375C101 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth L. Campbell For For Management 1.2 Elect Director Bruce A. Choate For For Management 1.3 Elect Director James L. Doti For For Management 1.4 Elect Director Ronald R. Foell For For Management 1.5 Elect Director Douglas C. Jacobs For For Management 1.6 Elect Director David J. Matlin For For Management 1.7 Elect Director F. Patt Schiewitz For For Management 1.8 Elect Director Peter Schoels For For Management 2 Approve Stock/Cash Award to Executive For Against Management 3 Ratify Auditors For For Management 4 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations STANDARD REGISTER COMPANY, THE Ticker: SR Security ID: 853887107 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Bailis For For Management 1.2 Elect Director Roy W. Begley, Jr. For For Management 1.3 Elect Director F. David Clarke, III For For Management 1.4 Elect Director Michael E. Kohlsdorf For For Management 1.5 Elect Director R. Eric Mccarthey For For Management 1.6 Elect Director Joseph P. Morgan, Jr. For For Management 1.7 Elect Director John J. Schiff, Jr. For For Management 1.8 Elect Director John Q. Sherman, II For For Management 2 Ratify Auditors For For Management STANDEX INTERNATIONAL CORP. Ticker: SXI Security ID: 854231107 Meeting Date: OCT 28, 2009 Meeting Type: Annual Record Date: SEP 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles H. Cannon, Jr. For For Management 1.2 Elect Director Gerald H. Fickenscher For For Management 1.3 Elect Director Edward J. Trainor For For Management 2 Ratify Auditors For For Management STANLEY, INC. Ticker: SXE Security ID: 854532108 Meeting Date: AUG 7, 2009 Meeting Type: Annual Record Date: JUL 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip O. Nolan For For Management 1.2 Elect Director George H. Wilson For For Management 1.3 Elect Director William E. Karlson For For Management 1.4 Elect Director James C. Hughes For For Management 1.5 Elect Director Richard L. Kelly For For Management 1.6 Elect Director Charles S. Ream For For Management 1.7 Elect Director John P. Riceman For For Management 1.8 Elect Director Jimmy D. Ross For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management STARTEK, INC. Ticker: SRT Security ID: 85569C107 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ed Zschau For For Management 1.2 Elect Director P. Kay Norton For For Management 1.3 Elect Director Albert C. Yates For For Management 1.4 Elect Director Harvey A. Wagner For For Management 1.5 Elect Director A. Laurence Jones For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Qualified Employee Stock Purchase For For Management Plan STEAK N SHAKE COMPANY, THE Ticker: SNS Security ID: 857873202 Meeting Date: APR 8, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sardar Biglari For For Management 1.2 Elect Director Philip L. Cooley For For Management 1.3 Elect Director Ruth J. Person For For Management 1.4 Elect Director William J. Regan, Jr. For For Management 1.5 Elect Director John W. Ryan For For Management 2 Ratify Auditors For For Management 3 Amend Articles of Incorporation to For For Management Delete Post Office Address, Revise Business' Purpose and Change Company Name STEIN MART, INC. Ticker: SMRT Security ID: 858375108 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph Alexander For For Management 1.2 Elect Director Alvin R. Carpenter For For Management 1.3 Elect Director Irwin Cohen For For Management 1.4 Elect Director Susan Falk For For Management 1.5 Elect Director Linda M. Farthing For For Management 1.6 Elect Director Mitchell W. Legler For For Management 1.7 Elect Director Robert L. Mettler For For Management 1.8 Elect Director Richard L. Sisisky For For Management 1.9 Elect Director Jay Stein For For Management 1.10 Elect Director Martin E. Stein, Jr. For For Management 1.11 Elect Director David H. Stovall, Jr. For For Management 1.12 Elect Director John H. Williams, Jr. For For Management 2 Ratify Auditors For For Management STEPAN COMPANY Ticker: SCL Security ID: 858586100 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Boyce For For Management 1.2 Elect Director F. Quinn Stepan For For Management 1.3 Elect Director Edward J. Wehmer For For Management 2 Ratify Auditors For For Management STERLING BANCORP Ticker: STL Security ID: 859158107 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Abrams For For Management 1.2 Elect Director Joseph M. Adamko For For Management 1.3 Elect Director Louis J. Cappelli For For Management 1.4 Elect Director Fernando Ferrer For Withhold Management 1.5 Elect Director Allan F. Hershfield For Withhold Management 1.6 Elect Director Henry J. Humphreys For Withhold Management 1.7 Elect Director Robert W. Lazar For For Management 1.8 Elect Director Carolyn Joy Lee For For Management 1.9 Elect Director John C. Millman For For Management 1.10 Elect Director Eugene Rossides For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation STERLING BANCSHARES, INC. Ticker: SBIB Security ID: 858907108 Meeting Date: APR 26, 2010 Meeting Type: Annual Record Date: FEB 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward R. Bardgett For Withhold Management 1.2 Elect Director Bernard A. Harris, Jr., For Withhold Management MD 1.3 Elect Director Glenn H. Johnson For Withhold Management 1.4 Elect Director R. Bruce LaBoon For Withhold Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement Against For Shareholder STERLING FINANCIAL CORPORATION Ticker: STSA Security ID: 859319105 Meeting Date: SEP 21, 2009 Meeting Type: Special Record Date: AUG 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management 2 Adjourn Meeting For For Management STEWART INFORMATION SERVICES CORPORATION Ticker: STC Security ID: 860372101 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Catherine A. Allen For Withhold Management 1.2 Elect Director Robert L. Clarke For Withhold Management 1.3 Elect Director Dr. E. Douglas Hodo For For Management 1.4 Elect Director Laurie C. Moore For For Management 1.5 Elect Director Dr. W. Arthur Porter For Withhold Management 2 Approve Conversion of Securities For For Management 3 Authorize New Class of Preferred Stock For Against Management 4 Ratify Auditors For For Management STIFEL FINANCIAL CORP. Ticker: SF Security ID: 860630102 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Dubinsky For For Management 1.2 Elect Director Robert E. Lefton For For Management 1.3 Elect Director Scott B. McCuaig For For Management 1.4 Elect Director James M. Oates For For Management 1.5 Elect Director Ben A. Plotkin For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management STONE ENERGY CORPORATION Ticker: SGY Security ID: 861642106 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Bernhard For For Management 1.2 Elect Director George R. Christmas For For Management 1.3 Elect Director B. J. Duplantis For For Management 1.4 Elect Director Peter D. Kinnear For For Management 1.5 Elect Director John P. Laborde For For Management 1.6 Elect Director Richard A. Pattarozzi For For Management 1.7 Elect Director Donald E. Powell For For Management 1.8 Elect Director Kay G. Priestly For For Management 1.9 Elect Director David R. Voelker For For Management 1.10 Elect Director David H. Welch For For Management 2 Ratify Auditors For For Management STRATASYS, INC. Ticker: SSYS Security ID: 862685104 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. Scott Crump For For Management 1.2 Elect Director Ralph E. Crump For For Management 1.3 Elect Director Edward J. Fierko For For Management 1.4 Elect Director John J. McEleney For For Management 1.5 Elect Director Clifford H. Schwieter For For Management 1.6 Elect Director Gregory L. Wilson For For Management 2 Ratify Auditors For For Management STURM, RUGER & COMPANY, INC. Ticker: RGR Security ID: 864159108 Meeting Date: APR 28, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James E. Service For For Management 1.2 Elect Director Michael O. Fifer For For Management 1.3 Elect Director John A. Cosentino, Jr. For For Management 1.4 Elect Director C. Michael Jacobi For For Management 1.5 Elect Director Amir P. Rosenthal For For Management 1.6 Elect Director Ronald C. Whitaker For For Management 1.7 Elect Director Phillip C. Widman For For Management 2 Ratify Auditors For For Management SUPERIOR INDUSTRIES INTERNATIONAL, INC. Ticker: SUP Security ID: 868168105 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sheldon I. Ausman For For Management 1.2 Elect Director V. Bond Evans For For Management 1.3 Elect Director Michael J. Joyce For For Management 2 Approve Decrease in Size of Board For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors SUPERIOR WELL SERVICES, INC. Ticker: SWSI Security ID: 86837X105 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John A. Staley, IV For For Management 1.2 Elect Director David E. Snyder For For Management 1.3 Elect Director Edward J. DiPaolo For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SUPERTEX, INC. Ticker: SUPX Security ID: 868532102 Meeting Date: AUG 14, 2009 Meeting Type: Annual Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry C. Pao For For Management 1.2 Elect Director Benedict C.K. Choy For For Management 1.3 Elect Director W. Mark Loveless For For Management 1.4 Elect Director Elliott Schlam For For Management 1.5 Elect Director Milton Feng For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management SURMODICS, INC. Ticker: SRDX Security ID: 868873100 Meeting Date: FEB 8, 2010 Meeting Type: Annual Record Date: DEC 7, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Benson For Withhold Management 1.2 Elect Director Mary K. Brainerd For Withhold Management 1.3 Elect Director Gerald B. Fischer For Withhold Management 2 Fix Number of Directors at Nine For For Management 3 Ratify Auditors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan SUSQUEHANNA BANCSHARES, INC. Ticker: SUSQ Security ID: 869099101 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony J. Agnone, Sr. For Withhold Management 1.2 Elect Director Wayne E. Alter, Jr. For Withhold Management 1.3 Elect Director Bruce A. Hepburn For Withhold Management 1.4 Elect Director Donald L. Hoffman For For Management 1.5 Elect Director Scott J. Newkam For For Management 1.6 Elect Director Christine Sears For For Management 1.7 Elect Director James A. Ulsh For For Management 1.8 Elect Director Roger V. Wiest, Sr. For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Ratify Auditors For For Management SWIFT ENERGY COMPANY Ticker: SFY Security ID: 870738101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg Matiuk For Withhold Management 1.2 Elect Director Bruce H. Vincent For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management SWS GROUP, INC. Ticker: SWS Security ID: 78503N107 Meeting Date: NOV 17, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don A. Buchholz For For Management 1.2 Elect Director Donald W. Hultgren For For Management 1.3 Elect Director Robert A. Buchholz For For Management 1.4 Elect Director Brodie L. Cobb For For Management 1.5 Elect Director I.D. Flores, III For For Management 1.6 Elect Director Larry A. Jobe For For Management 1.7 Elect Director Frederick R. Meyer For For Management 1.8 Elect Director Dr. Mike Moses For For Management 1.9 Elect Director Joel T. Williams, III For For Management 2 Amend Deferred Compensation Plan For For Management 3 Ratify Auditors For For Management SYKES ENTERPRISES, INCORPORATED Ticker: SYKE Security ID: 871237103 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul L. Whiting For For Management 1.2 Elect Director Mark C. Bozek For For Management 1.3 Elect Director Iain A. MacDonald For For Management 1.4 Elect Director Michael P. DeLong For For Management 2 Ratify Auditors For For Management SYMMETRICOM, INC. Ticker: SYMM Security ID: 871543104 Meeting Date: NOV 6, 2009 Meeting Type: Annual Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert T. Clarkson For For Management 1.2 Elect Director David G. Cote For For Management 1.3 Elect Director Alfred Boschulte For For Management 1.4 Elect Director James A. Chiddix For For Management 1.5 Elect Director Elizabeth A. Fetter For For Management 1.6 Elect Director Robert J. Stanzione For For Management 1.7 Elect Director R.M. Neumeister, Jr. For For Management 1.8 Elect Director Dr. Richard W. Oliver For For Management 1.9 Elect Director Richard N. Snyder For For Management 2 Ratify Auditors For For Management SYMMETRY MEDICAL INC. Ticker: SMA Security ID: 871546206 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James S. Burns For For Management 1.2 Elect Director Craig B. Reynolds For For Management 2 Ratify Auditors For For Management SYNAPTICS INCORPORATED Ticker: SYNA Security ID: 87157D109 Meeting Date: OCT 20, 2009 Meeting Type: Annual Record Date: AUG 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey D. Buchanan For For Management 1.2 Elect Director Keith B. Geeslin For For Management 1.3 Elect Director James L. Whims For For Management 2 Ratify Auditors For For Management SYNNEX CORPORATION Ticker: SNX Security ID: 87162W100 Meeting Date: MAR 22, 2010 Meeting Type: Annual Record Date: FEB 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Huang For For Management 1.2 Elect Director Kevin Murai For For Management 1.3 Elect Director Matthew Miau For For Management 1.4 Elect Director Fred Breidenbach For For Management 1.5 Elect Director Gregory Quesnel For For Management 1.6 Elect Director Dwight Steffensen For For Management 1.7 Elect Director James Van Horne For For Management 1.8 Elect Director Duane Zitzner For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management TAKE-TWO INTERACTIVE SOFTWARE, INC. Ticker: TTWO Security ID: 874054109 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Strauss Zelnick For For Management 1.2 Elect Director Robert A. Bowman For For Management 1.3 Elect Director Sung Hwan Cho For For Management 1.4 Elect Director Michael Dornemann For For Management 1.5 Elect Director Brett Icahn For For Management 1.6 Elect Director J. Moses For For Management 1.7 Elect Director James L. Nelson For For Management 1.8 Elect Director Michael Sheresky For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management TALEO CORPORATION Ticker: TLEO Security ID: 87424N104 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Gregoire For For Management 1.2 Elect Director Michael Tierney For For Management 2 Ratify Auditors For For Management TANGER FACTORY OUTLET CENTERS, INC. Ticker: SKT Security ID: 875465106 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jack Africk For For Management 1.2 Elect Director Steven B. Tanger For For Management 1.3 Elect Director William G. Benton For For Management 1.4 Elect Director Bridget Ryan Berman For For Management 1.5 Elect Director Thomas E. Robinson For For Management 1.6 Elect Director Allan L. Schuman For For Management 1.7 Elect Director Stanley K. Tanger For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management TECHNITROL, INC. Ticker: TNL Security ID: 878555101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 3, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Burrows, Jr. For For Management 1.2 Elect Director Edward M. Mazze For For Management 2 Amend Articles of Incorporation to For For Management Declassify the Board of Directors and Reduce Supermajority Vote Requirement 3 Amend Bylaws to Declassify the Board, For For Management Reduce Supermajority Vote Requirement, Adopt Majority Voting for Directors and Permit Action by Written Consent 4 Amend Stock Option Plan For For Management 5 Amend Restricted Stock Plan For For Management TEKELEC Ticker: TKLC Security ID: 879101103 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald W. Buckly For For Management 1.2 Elect Director Hubert de Pesquidoux For For Management 1.3 Elect Director Mark A. Floyd For For Management 1.4 Elect Director David R. Laube For For Management 1.5 Elect Director Carol G. Mills For For Management 1.6 Elect Director Franco Plastina For For Management 1.7 Elect Director Krish A. Prabhu For For Management 1.8 Elect Director Michael P. Ressner For For Management 2 Ratify Auditors For For Management TELEDYNE TECHNOLOGIES INCORPORATED Ticker: TDY Security ID: 879360105 Meeting Date: APR 21, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles Crocker For For Management 1.2 Elect Director Robert Mehrabian For For Management 1.3 Elect Director Michael T. Smith For For Management 2 Ratify Auditors For For Management TELETECH HOLDINGS, INC. Ticker: TTEC Security ID: 879939106 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth D. Tuchman For For Management 1.2 Elect Director James E. Barlett For For Management 1.3 Elect Director William Linnenbringer For For Management 1.4 Elect Director Ruth C. Lipper For For Management 1.5 Elect Director Shrikant Mehta For For Management 1.6 Elect Director Anjan Mukherjee For For Management 1.7 Elect Director Robert M. Tarola For For Management 1.8 Elect Director Shirley Young For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management TESSERA TECHNOLOGIES, INC. Ticker: TSRA Security ID: 88164L100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J Boehlke For For Management 1.2 Elect Director Nicholas E. Brathwaite For For Management 1.3 Elect Director John B. Goodrich For For Management 1.4 Elect Director Bruce M. McWilliams For For Management 1.5 Elect Director David C. Nagel For For Management 1.6 Elect Director Henry R. Nothhaft For For Management 1.7 Elect Director Robert A. Young For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management TETRA TECH, INC. Ticker: TTEK Security ID: 88162G103 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan L. Batrack For For Management 1.2 Elect Director Hugh M. Grant For For Management 1.3 Elect Director Patrick C. Haden For For Management 1.4 Elect Director J. Christopher Lewis For For Management 1.5 Elect Director Albert E. Smith For For Management 1.6 Elect Director J. Kenneth Thompson For For Management 1.7 Elect Director Richard H. Truly For For Management 2 Ratify Auditors For For Management TETRA TECHNOLOGIES, INC. Ticker: TTI Security ID: 88162F105 Meeting Date: MAY 5, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stuart M. Brightman For Withhold Management 1.2 Elect Director Paul D. Coombs For Withhold Management 1.3 Elect Director Ralph S. Cunningham For Withhold Management 1.4 Elect Director Tom H. Delimitros For Withhold Management 1.5 Elect Director Geoffrey M. Hertel For Withhold Management 1.6 Elect Director Allen T. McInnes For Withhold Management 1.7 Elect Director Kenneth P. Mitchell For Withhold Management 1.8 Elect Director William D. Sullivan For Withhold Management 1.9 Elect Director Kenneth E. White, Jr. For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management TEXAS INDUSTRIES INCORPORATED Ticker: TXI Security ID: 882491103 Meeting Date: OCT 22, 2009 Meeting Type: Proxy Contest Record Date: AUG 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (Blue Card) None None 1.1 Elect Director Gordon E. Forward For None Management 1.2 Elect Director Keith W. Hughes For None Management 1.3 Elect Director Henry H. Mauz For None Management 2 Ratify Auditors For None Management 3 Declassify the Board of Directors Against None Shareholder 4 Require a Majority Vote for the Against None Shareholder Election of Directors 5 Submit Shareholder Rights Plan (Poison Against None Shareholder Pill) to Shareholder Vote # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (White Card) None None 1.1 Elect Director Marjorie L. Bowen For For Shareholder 1.2 Elect Director Dennis A. Johnson For For Shareholder 1.3 Elect Director Gary L. Pechota For For Shareholder 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Shareholder 4 Require a Majority Vote for the For For Shareholder Election of Directors 5 Submit Shareholder Rights Plan (Poison For For Shareholder Pill) to Shareholder Vote TEXAS ROADHOUSE, INC. Ticker: TXRH Security ID: 882681109 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director G.J. Hart For For Management 1.2 Elect Director Gregory N. Moore For For Management 1.3 Elect Director James F. Parker For For Management 2 Ratify Auditors For For Management THERAGENICS CORPORATION Ticker: TGX Security ID: 883375107 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director K. Wyatt Engwall For For Management 1.2 Elect Director M. Christine Jacobs For For Management 2 Approve Qualified Employee Stock For For Management Purchase Plan 3 Ratify Auditors For For Management THQ INC. Ticker: THQI Security ID: 872443403 Meeting Date: AUG 6, 2009 Meeting Type: Annual Record Date: JUN 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Brian J. Farrell For For Management 1.2 Elect Director Lawrence Burstein For For Management 1.3 Elect Director Henry T. DeNero For For Management 1.4 Elect Director Brian P. Dougherty For For Management 1.5 Elect Director Jeffrey W. Griffiths For For Management 1.6 Elect Director Gary E. Rieschel For For Management 1.7 Elect Director James L. Whims For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management 4 Other Business For Against Management TICKETMASTER ENTERTAINMENT, INC. Ticker: TKTM Security ID: 88633P302 Meeting Date: JAN 8, 2010 Meeting Type: Annual Record Date: NOV 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2.1 Elect Director Irving Azoff For For Management 2.2 Elect Director Terry Barnes For For Management 2.3 Elect Director Mark Carleton For For Management 2.4 Elect Director Brian Deevy For For Management 2.5 Elect Director Barry Diller For For Management 2.6 Elect Director Jonathan Dolgen For Withhold Management 2.7 Elect Director Diane Irvine For For Management 2.8 Elect Director Craig A. Jacobson For Withhold Management 2.9 Elect Director Victor A. Kaufman For For Management 2.10 Elect Director Michael Leitner For For Management 2.11 Elect Director Jonathan F. Miller For Withhold Management 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Adjourn Meeting For Against Management TOLLGRADE COMMUNICATIONS, INC. Ticker: TLGD Security ID: 889542106 Meeting Date: AUG 5, 2009 Meeting Type: Proxy Contest Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None None 1.1 Elect Director James J. Barnes For None Management 1.2 Elect Director Charles E. Hoffman For None Management 1.3 Elect Director David S. Egan For None Management 1.4 Elect Director Joseph A. Ferrara For None Management 1.5 Elect Director Brian C. Mullins For None Management 2 Ratify Auditors For None Management 3 Amend Omnibus Stock Plan For None Management # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Gold Card) None None 1.1 Elect Director Scott C. Chandler For Withhold Shareholder 1.2 Elect Director Edward B. Meyercord For For Shareholder 1.3 Elect Director Jeffrey M. Solomon For For Shareholder 1.4 Management Nominee - Joseph A. Ferrara For For Shareholder 1.5 Management Nominee - Charles E. Hoffman For For Shareholder 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management TOLLGRADE COMMUNICATIONS, INC. Ticker: TLGD Security ID: 889542106 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott C. Chandler For For Management 1.2 Elect Director Joseph A. Ferrara For For Management 1.3 Elect Director Richard H. Heibel For For Management 1.4 Elect Director Charles E. Hoffman For For Management 1.5 Elect Director Robert W. Kampmeinert For For Management 1.6 Elect Director Edward H. Kennedy For For Management 1.7 Elect Director Edward B. Meyercord, III For For Management 1.8 Elect Director Jeffrey M. Solomon For For Management 2 Ratify Auditors For For Management TOMPKINS FINANCIAL CORPORATION Ticker: TMP Security ID: 890110109 Meeting Date: MAY 10, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John E. Alexander For For Management 1.2 Elect Director Paul J. Battaglia For For Management 1.3 Elect Director James J. Byrnes For For Management 1.4 Elect Director Daniel J. Fessenden For For Management 1.5 Elect Director James W. Fulmer For For Management 1.6 Elect Director Reeder D. Gates For For Management 1.7 Elect Director James R. Hardie For For Management 1.8 Elect Director Carl E. Haynes For For Management 1.9 Elect Director Susan A. Henry For For Management 1.10 Elect Director Patricia A. Johnson For For Management 1.11 Elect Director Sandra A. Parker For For Management 1.12 Elect Director Thomas R. Rochon For For Management 1.13 Elect Director Stephen S. Romaine For For Management 1.14 Elect Director Thomas R. Salm For For Management 1.15 Elect Director Michael H. Spain For For Management 1.16 Elect Director William D. Spain, Jr. For For Management 1.17 Elect Director Craig Yunker For For Management 2 Ratify Auditors For For Management TORO COMPANY, THE Ticker: TTC Security ID: 891092108 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Buhrmaster For For Management 1.2 Elect Director Robert H. Nassau For For Management 1.3 Elect Director Christopher A. Twomey For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management TOWER GROUP, INC. Ticker: TWGP Security ID: 891777104 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles A. Bryan For For Management 1.2 Elect Director Robert S. Smith For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management TRACTOR SUPPLY COMPANY Ticker: TSCO Security ID: 892356106 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Wright For For Management 1.2 Elect Director Johnston C. Adams For For Management 1.3 Elect Director William Bass For For Management 1.4 Elect Director Jack C. Bingleman For For Management 1.5 Elect Director Richard W. Frost For For Management 1.6 Elect Director Cynthia T. Jamison For For Management 1.7 Elect Director Gerard E. Jones For For Management 1.8 Elect Director George MacKenzie For For Management 1.9 Elect Director Edna K. Morris For For Management 2 Ratify Auditors For For Management TRADESTATION GROUP, INC. Ticker: TRAD Security ID: 89267P105 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Denise Dickins For For Management 1.2 Elect Director Michael W. Fipps For For Management 1.3 Elect Director Nathan D. Leight For For Management 1.4 Elect Director Salomon Sredni For For Management 1.5 Elect Director Charles F. Wright For For Management 2 Approve Non-Employee Director Omnibus For Against Management Stock Plan 3 Ratify Auditors For For Management TREDEGAR CORPORATION Ticker: TG Security ID: 894650100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald T. Cowles For Withhold Management 1.2 Elect Director John D. Gottwald For Withhold Management 1.3 Elect Director Nancy M. Taylor For Withhold Management 2 Ratify Auditors For For Management TREEHOUSE FOODS, INC. Ticker: THS Security ID: 89469A104 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Diana S. Ferguson For For Management 1.2 Elect Director George V. Bayly For For Management 1.3 Elect Director Gary D. Smith For For Management 2 Ratify Auditors For For Management TRIQUINT SEMICONDUCTOR, INC. Ticker: TQNT Security ID: 89674K103 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director Paul A. Gary,PHD For For Management 2 Election Director Charles Scott Gibson For For Management 3 Election Director David H.Y. Ho For For Management 4 Election Director Nicolas Kauser For For Management 5 Election Director Ralph G. Quinsey For For Management 6 Election Director Dr. Walden C. Rhines For For Management 7 Election Director Steven J. Sharp For For Management 8 Election Director Willis C. Young For For Management 9 Ratify Auditors For For Management TRIUMPH GROUP, INC. Ticker: TGI Security ID: 896818101 Meeting Date: JUL 23, 2009 Meeting Type: Annual Record Date: MAY 29, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Bourgon For For Management 1.2 Elect Director Richard C. Gozon For For Management 1.3 Elect Director Richard C. Ill For For Management 1.4 Elect Director Claude F. Kronk For For Management 1.5 Elect Director Joseph M. Silvestri For For Management 1.6 Elect Director George Simpson For For Management 2 Ratify Auditors For For Management TRIUMPH GROUP, INC. Ticker: TGI Security ID: 896818101 Meeting Date: MAY 28, 2010 Meeting Type: Special Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management TRUE RELIGION APPAREL, INC. Ticker: TRLG Security ID: 89784N104 Meeting Date: JUN 22, 2010 Meeting Type: Annual Record Date: APR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey Lubell For For Management 1.2 Elect Director Marcello Bottoli For For Management 1.3 Elect Director Joseph Coulombe For For Management 1.4 Elect Director G. Louis Graziadio, III For For Management 1.5 Elect Director Robert L. Harris, II For For Management 1.6 Elect Director Seth R. Johnson For For Management 1.7 Elect Director Mark S. Maron For For Management 2 Ratify Auditors For For Management TRUEBLUE, INC. Ticker: TBI Security ID: 89785X101 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven C. Cooper For For Management 2 Elect Director Thomas E. McChesney For For Management 3 Elect Director Gates McKibbin For For Management 4 Elect Director Joseph P. Sambataro, Jr. For For Management 5 Elect Director Bonnie W. Soodik For For Management 6 Elect Director William W. Steele For For Management 7 Elect Director Robert J. Sullivan For For Management 8 Elect Director Craig E. Tall For For Management 9 Ratify Auditors For For Management 10 Approve Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For For Management 12 Other Business For Against Management TRUSTCO BANK CORP NY Ticker: TRST Security ID: 898349105 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. DeGennaro For For Management 2 Elect Director Joseph A. Lucarelli For For Management 3 Elect Director Robert A. McCormick For For Management 4 Ratify Auditors For For Management TTM TECHNOLOGIES, INC. Ticker: TTMI Security ID: 87305R109 Meeting Date: MAR 12, 2010 Meeting Type: Special Record Date: FEB 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition TTM TECHNOLOGIES, INC. Ticker: TTMI Security ID: 87305R109 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James K. Bass For For Management 1.2 Elect Director Thomas T. Edman For For Management 1.3 Elect Director Tang Chung Yen, Tom For For Management 2 Ratify Auditors For For Management TUESDAY MORNING CORP. Ticker: TUES Security ID: 899035505 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce A. Quinnell For For Management 1.2 Elect Director Kathleen Mason For For Management 1.3 Elect Director W.J. Hunckler, III For For Management 1.4 Elect Director Robin P. Selati For For Management 1.5 Elect Director Starlette Johnson For For Management 1.6 Elect Director Benjamin D. Chereskin For For Management 1.7 Elect Director David B. Green For For Management 2 Ratify Auditors For For Management TWEEN BRANDS INC Ticker: TWB Security ID: 901166108 Meeting Date: NOV 25, 2009 Meeting Type: Special Record Date: OCT 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management TYLER TECHNOLOGIES, INC. Ticker: TYL Security ID: 902252105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Donald R. Brattain For For Management 1.2 Elect Director J. Luther King, Jr. For For Management 1.3 Elect Director John S. Marr, Jr. For For Management 1.4 Elect Director G. Stuart Reeves For For Management 1.5 Elect Director Michael D. Richards For For Management 1.6 Elect Director Dustin R. Womble For For Management 1.7 Elect Director John M. Yeaman For For Management 2 Approve Stock Option Plan For For Management 3 Ratify Auditors For For Management UIL HOLDINGS CORPORATION Ticker: UIL Security ID: 902748102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thelma R. Albright For For Management 1.2 Elect Director Marc C. Breslawsky For Withhold Management 1.3 Elect Director Arnold L. Chase For For Management 1.4 Elect Director Betsy Henley-Cohn For For Management 1.5 Elect Director John L. Lahey For Withhold Management 1.6 Elect Director Daniel J. Miglio For Withhold Management 1.7 Elect Director William F. Murdy For For Management 1.8 Elect Director Donald R. Shassian For For Management 1.9 Elect Director James A. Thomas For Withhold Management 1.10 Elect Director James P. Torgerson For For Management 2 Ratify Auditors For For Management ULTRATECH INC. Ticker: UTEK Security ID: 904034105 Meeting Date: JUL 21, 2009 Meeting Type: Annual Record Date: MAY 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis R. Raney For For Management 1.2 Elect Director Henri Richard For For Management 1.3 Elect Director Vincent F. Sollitto, Jr. For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Other Business For Against Management UMB FINANCIAL CORPORATION Ticker: UMBF Security ID: 902788108 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. Bradley, Jr. For For Management 1.2 Elect Director Peter J. DeSilva For For Management 1.3 Elect Director Terrence P. Dunn For For Management 1.4 Elect Director Alexander C. Kemper For For Management 1.5 Elect Director Kris A. Robbins For For Management 1.6 Elect Director Nancy K. Buese For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors Against For Shareholder UMPQUA HOLDINGS CORPORATION Ticker: UMPQ Security ID: 904214103 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raymond P. Davis For For Management 1.2 Elect Director David B. Frohnmayer For For Management 1.3 Elect Director William A. Lansing For For Management 1.4 Elect Director Hilliard C. Terry, III For For Management 1.5 Elect Director Peggy Y. Fowler For For Management 1.6 Elect Director Stephen M. Gambee For For Management 1.7 Elect Director Luis F. Machuca For For Management 1.8 Elect Director Bryan L. Timm For For Management 1.9 Elect Director Allyn C. Ford For For Management 1.10 Elect Director Jose R. Hermocillo For For Management 1.11 Elect Director Diane D. Miller For For Management 1.12 Elect Director Frank R.J. Whittaker For For Management 2 Increase Authorized Preferred and For Against Management Common Stock 3 Amend Omnibus Stock Plan For For Management 4 Amend Executive Incentive Bonus Plan For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Ratify Auditors For For Management UNIFIRST CORP. Ticker: UNF Security ID: 904708104 Meeting Date: JAN 12, 2010 Meeting Type: Annual Record Date: NOV 13, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cynthia Croatti For For Management 1.2 Elect Director Phillip L. Cohen For For Management 1.3 Elect Director Michael Iandoli For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management UNISOURCE ENERGY CORPORATION Ticker: UNS Security ID: 909205106 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul J. Bonavia For For Management 1.2 Elect Director Lawrence J. Aldrich For For Management 1.3 Elect Director Barbara M. Baumann For For Management 1.4 Elect Director Larry W. Bickle For For Management 1.5 Elect Director Harold W. Burlingame For For Management 1.6 Elect Director Robert A. Elliott For For Management 1.7 Elect Director Daniel W. L. Fessler For For Management 1.8 Elect Director Louise L. Francesconi For For Management 1.9 Elect Director Warren Y. Jobe For For Management 1.10 Elect Director Ramiro G. Peru For For Management 1.11 Elect Director Gregory A. Pivirotto For For Management 1.12 Elect Director Joaquin Ruiz For For Management 2 Ratify Auditors For For Management UNITED BANKSHARES, INC. Ticker: UBSI Security ID: 909907107 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard M. Adams For For Management 1.2 Elect Director Robert G. Astorg For For Management 1.3 Elect Director W. Gaston Caperton, III For For Management 1.4 Elect Director Lawrence K. Doll For For Management 1.5 Elect Director Theodore J. Georgelas For Withhold Management 1.6 Elect Director F. T. Graff, Jr. For For Management 1.7 Elect Director John M. McMahon For For Management 1.8 Elect Director J. Paul McNamara For For Management 1.9 Elect Director G. Ogden Nutting For For Management 1.10 Elect Director William C . Pitt, III For For Management 1.11 Elect Director Donald L. Unger For For Management 1.12 Elect Director Mary K. Weddle For For Management 1.13 Elect Director Gary G. White For For Management 1.14 Elect Director P. Clinton Winter, Jr. For For Management 2 Ratify Auditors For For Management UNITED COMMUNITY BANKS, INC. Ticker: UCBI Security ID: 90984P105 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jimmy C. Tallent For For Management 1.2 Elect Director Robert L. Head, Jr. For For Management 1.3 Elect Director W.C. Nelson, Jr. For Withhold Management 1.4 Elect Director Robert H. Blalock For Withhold Management 1.5 Elect Director Cathy Cox For Withhold Management 1.6 Elect Director Hoyt O. Holloway For Withhold Management 1.7 Elect Director John D. Stephens For Withhold Management 1.8 Elect Director Tim Wallis For Withhold Management 2 Increase Authorized Common Stock For For Management 3 Amend Articles to Allow Bylaw For For Management Amendments 4 Approve Issuance of Shares for a For For Management Private Placement 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 6 Ratify Auditors For For Management UNITED FIRE & CASUALTY COMPANY Ticker: UFCS Security ID: 910331107 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Noyce For For Management 1.2 Elect Director Mary K. Quass For For Management 1.3 Elect Director John A. Rife For For Management 1.4 Elect Director Kyle D. Skogman For For Management 2 Ratify Auditors For For Management UNITED NATURAL FOODS, INC. Ticker: UNFI Security ID: 911163103 Meeting Date: JAN 13, 2010 Meeting Type: Annual Record Date: NOV 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph M. Cianciolo For For Management 1.2 Elect Director Peter Roy For For Management 2 Ratify Auditors For For Management UNITED ONLINE, INC. Ticker: UNTD Security ID: 911268100 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Berglass For Withhold Management 1.2 Elect Director Kenneth L. Coleman For Withhold Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Qualified Employee Stock For For Management Purchase Plan UNITED STATIONERS INC. Ticker: USTR Security ID: 913004107 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roy W. Haley For For Management 1.2 Elect Director Benson P. Shapiro For For Management 1.3 Elect Director Alex D. Zoghlin For For Management 1.4 Elect Director Noah T. Maffitt For For Management 2 Ratify Auditors For For Management UNIVERSAL ELECTRONICS, INC. Ticker: UEIC Security ID: 913483103 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul D. Arling For For Management 1.2 Elect Director Satjiv S. Chahil For For Management 1.3 Elect Director William C. Mulligan For For Management 1.4 Elect Director J.C. Sparkman For For Management 1.5 Elect Director Gregory P. Stapleton For For Management 1.6 Elect Director Carl E. Vogel For For Management 1.7 Elect Director Edward K. Zinser For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management UNIVERSAL FOREST PRODUCTS, INC. Ticker: UFPI Security ID: 913543104 Meeting Date: APR 14, 2010 Meeting Type: Annual Record Date: FEB 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William G. Currie For For Management 1.2 Elect Director John M. Engler For For Management 1.3 Elect Director Michael B. Glenn For For Management 1.4 Elect Director Bruce A. Merino For For Management 2 Ratify Auditors For For Management UNIVERSAL TECHNICAL INSTITUTE, INC. Ticker: UTI Security ID: 913915104 Meeting Date: FEB 24, 2010 Meeting Type: Annual Record Date: JAN 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Richard Caputo, Jr. For For Management 1.2 Elect Director Allan D. Gilmour For For Management 2 Ratify Auditors For For Management URSTADT BIDDLE PROPERTIES INC. Ticker: UBA Security ID: 917286205 Meeting Date: MAR 9, 2010 Meeting Type: Annual Record Date: JAN 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Willing L. Biddle For For Management 1.2 Elect Director E. Virgil Conway For For Management 1.3 Elect Director Robert J. Mueller For For Management 2 Ratify Auditors For For Management 3 Amend Dividend Reinvestment and Share For For Management Purchase Plan 4 Amend Restricted Stock Plan For Against Management USA MOBILITY, INC. Ticker: USMO Security ID: 90341G103 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 17, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas A. Gallopo For For Management 1.2 Elect Director Vincent D. Kelly For For Management 1.3 Elect Director Brian O'Reilly For For Management 1.4 Elect Director Matthew Oristano For For Management 1.5 Elect Director Thomas L. Schilling For For Management 1.6 Elect Director Samme L. Thompson For For Management 1.7 Elect Director Royce Yudkoff For For Management 2 Ratify Auditors For For Management VARIAN SEMICONDUCTOR EQUIPMENT ASSOCIATES, INC. Ticker: VSEA Security ID: 922207105 Meeting Date: FEB 8, 2010 Meeting Type: Annual Record Date: DEC 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Xun (Eric) Chen For For Management 1.2 Elect Director Dennis G. Schmal For For Management 2 Ratify Auditors For For Management VEECO INSTRUMENTS INC. Ticker: VECO Security ID: 922417100 Meeting Date: MAY 14, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roger D. McDaniel For For Management 1.2 Elect Director John R. Peeler For For Management 2 Approve Omnibus Stock Plan For For Management 3 Increase Authorized Common Stock For For Management 4 Ratify Auditors For For Management VIAD CORP Ticker: VVI Security ID: 92552R406 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Isabella Cunningham For For Management 2 Elect Director Jess Hay For For Management 3 Elect Director Albert M. Teplin For For Management 4 Ratify Auditors For For Management VIASAT, INC. Ticker: VSAT Security ID: 92552V100 Meeting Date: OCT 1, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert W. Johnson For For Management 1.2 Elect Director John P. Stenbit For For Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan VICOR CORPORATION Ticker: VICR Security ID: 925815102 Meeting Date: JUN 24, 2010 Meeting Type: Annual Record Date: APR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel J. Anderson For For Management 1.2 Elect Director Estia J. Eichten For For Management 1.3 Elect Director Barry Kelleher For For Management 1.4 Elect Director David T. Riddiford For For Management 1.5 Elect Director James A. Simms For For Management 1.6 Elect Director Claudio Tuozzolo For For Management 1.7 Elect Director Patrizio Vinciarelli For For Management 1.8 Elect Director Jason L. Carlson For For Management 1.9 Elect Director Liam K. Griffin For For Management VIROPHARMA INCORPORATED Ticker: VPHM Security ID: 928241108 Meeting Date: MAY 24, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank Baldino, Jr. For For Management 1.2 Elect Director William D. Claypool For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management VOLCOM, INC. Ticker: VLCM Security ID: 92864N101 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rene R. Woolcott For For Management 1.2 Elect Director Richard R. Woolcott For For Management 1.3 Elect Director Douglas S. Ingram For For Management 1.4 Elect Director Anthony M. Palma For For Management 1.5 Elect Director Joseph B. Tyson For For Management 1.6 Elect Director Carl W. Womack For For Management 1.7 Elect Director Kevin G. Wulff For For Management 2 Ratify Auditors For For Management WATSCO, INC. Ticker: WSO Security ID: 942622200 Meeting Date: JUN 4, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Berner, III For For Management WATTS WATER TECHNOLOGIES, INC. Ticker: WTS Security ID: 942749102 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Ayers For For Management 1.2 Elect Director Kennett F. Burnes For For Management 1.3 Elect Director Richard J. Cathcart For For Management 1.4 Elect Director Ralph E. Jackson, Jr. For For Management 1.5 Elect Director Kenneth J. McAvoy For For Management 1.6 Elect Director John K. McGillicuddy For For Management 1.7 Elect Director Gordon W. Moran For For Management 1.8 Elect Director Patrick S. O'Keefe For For Management 2 Ratify Auditors For For Management WAUSAU PAPER CORP. Ticker: WPP Security ID: 943315101 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew N. Baur For For Management 1.2 Elect Director Dennis J. Kuester For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management WD-40 COMPANY Ticker: WDFC Security ID: 929236107 Meeting Date: DEC 8, 2009 Meeting Type: Annual Record Date: OCT 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John C. Adams, Jr. For For Management 1.2 Elect Director Giles H. Bateman For For Management 1.3 Elect Director Peter D. Bewley For For Management 1.4 Elect Director Richard A. Collato For For Management 1.5 Elect Director Mario L. Crivello For For Management 1.6 Elect Director Linda A. Lang For For Management 1.7 Elect Director Garry O. Ridge For For Management 1.8 Elect Director Neal E. Schmale For For Management 2 Ratify Auditors For For Management WEBSENSE, INC. Ticker: WBSN Security ID: 947684106 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Carrington For For Management 1.2 Elect Director Bruce T. Coleman For Withhold Management 1.3 Elect Director Gene Hodges For For Management 1.4 Elect Director John F. Schaefer For For Management 1.5 Elect Director Gary E. Sutton For Withhold Management 2 Ratify Auditors For For Management WEST PHARMACEUTICAL SERVICES, INC. Ticker: WST Security ID: 955306105 Meeting Date: MAY 4, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas W. Hofmann For For Management 1.2 Elect Director L. Robert Johnson For For Management 1.3 Elect Director John P. Neafsey For For Management 1.4 Elect Director Geoffrey F. Worden For For Management 2 Ratify Auditors For For Management WHITNEY HOLDING CORPORATION Ticker: WTNY Security ID: 966612103 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hardy B. Fowler For Withhold Management 1.2 Elect Director Eric J. Nickelsen For Withhold Management 1.3 Elect Director Kathryn M. Sullivan For Withhold Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Ratify Auditors For For Management WILSHIRE BANCORP, INC. Ticker: WIBC Security ID: 97186T108 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 5, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kyu-Hyun Kim For For Management 1.2 Elect Director Young Hi Pak For For Management 1.3 Elect Director Joanne Kim For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management WINNEBAGO INDUSTRIES, INC. Ticker: WGO Security ID: 974637100 Meeting Date: DEC 15, 2009 Meeting Type: Annual Record Date: OCT 6, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Irvin E. Aal For For Management 1.2 Elect Director Joseph W. England For For Management 2 Ratify Auditors For For Management WINTRUST FINANCIAL CORPORATION Ticker: WTFC Security ID: 97650W108 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter D. Crist For For Management 1.2 Elect Director Bruce K. Crowther For For Management 1.3 Elect Director Joseph F. Damico For For Management 1.4 Elect Director Bert A. Getz, Jr. For For Management 1.5 Elect Director H. Patrick Hackett, Jr For For Management 1.6 Elect Director Scott K. Heitmann For For Management 1.7 Elect Director Charles H. James III For For Management 1.8 Elect Director Albin F. Moschner For For Management 1.9 Elect Director Thomas J. Neis For For Management 1.10 Elect Director Christopher J. Perry For For Management 1.11 Elect Director Hollis W. Rademacher For For Management 1.12 Elect Director Ingrid S. Stafford For For Management 1.13 Elect Director Edward J. Wehmer For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management WOLVERINE WORLD WIDE, INC. Ticker: WWW Security ID: 978097103 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey M. Boromisa For For Management 1.2 Elect Director David T. Kollat For For Management 1.3 Elect Director David P. Mehney For For Management 1.4 Elect Director Timothy J. O'Donovan For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management WORLD ACCEPTANCE CORP. Ticker: WRLD Security ID: 981419104 Meeting Date: AUG 5, 2009 Meeting Type: Annual Record Date: JUN 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Alexander McLean III For For Management 1.2 Elect Director James R. Gilreath For For Management 1.3 Elect Director William S. Hummers, III For For Management 1.4 Elect Director Charles D. Way For For Management 1.5 Elect Director Ken R. Bramlett, Jr. For For Management 1.6 Elect Director Mark C. Roland For For Management 1.7 Elect Director Darrell E. Whitaker For For Management 2 Ratify Auditors For For Management WORLD FUEL SERVICES CORPORATION Ticker: INT Security ID: 981475106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul H. Stebbins For For Management 1.2 Elect Director Michael J. Kasbar For For Management 1.3 Elect Director Ken Bakshi For For Management 1.4 Elect Director Joachim Heel For For Management 1.5 Elect Director Richard A. Kassar For For Management 1.6 Elect Director Myles Klein For For Management 1.7 Elect Director J. Thomas Presby For For Management 1.8 Elect Director Stephen K. Roddenberry For For Management 2 Ratify Auditors For For Management WRIGHT EXPRESS CORPORATION Ticker: WXS Security ID: 98233Q105 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shikhar Ghosh For For Management 1.2 Elect Director Kirk P. Pond For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management ZALE CORPORATION Ticker: ZLC Security ID: 988858106 Meeting Date: DEC 7, 2009 Meeting Type: Annual Record Date: NOV 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Yuval Braverman For Withhold Management 1.2 Elect Director Richard C. Breeden For For Management 1.3 Elect Director James M. Cotter For Withhold Management 1.4 Elect Director Neal L. Goldberg For For Management 1.5 Elect Director John B. Lowe, Jr. For Withhold Management 1.6 Elect Director Thomas C. Shull For Withhold Management 1.7 Elect Director Charles M. Sonsteby For Withhold Management 1.8 Elect Director David M. Szymanski For Withhold Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Ratify Auditors For For Management ZENITH NATIONAL INSURANCE CORP. Ticker: ZNT Security ID: 989390109 Meeting Date: APR 29, 2010 Meeting Type: Special Record Date: MAR 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management ZEP INC. Ticker: ZEP Security ID: 98944B108 Meeting Date: JAN 7, 2010 Meeting Type: Annual Record Date: NOV 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald D. Brown For For Management 1.2 Elect Director Earnest W. Deavenport, For For Management Jr. 1.3 Elect Director Sidney J. Nurkin For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ZOLL MEDICAL CORP. Ticker: ZOLL Security ID: 989922109 Meeting Date: FEB 10, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Biondi For Withhold Management 1.2 Elect Director Robert J. Halliday For Withhold Management 1.3 Elect Director Lewis H. Rosenblum For Withhold Management 2 Ratify Auditors For For Management ZUMIEZ INC. Ticker: ZUMZ Security ID: 989817101 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: APR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William M. Barnum For For Management 2 Elect Director Gerald F. Ryles For For Management 3 Ratify Auditors For For Management DIP Technology Growth Portfolio ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Thomson Leighton For For Management 2 Elect Director Paul Sagan For For Management 3 Elect Director Naomi O. Seligman For For Management 4 Ratify Auditors For For Management AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 25, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Alain Monie For For Management 6 Elect Director Thomas O. Ryder For For Management 7 Elect Director Patricia Q. Stonesifer For For Management 8 Ratify Auditors For For Management 9 Report on Political Contributions Against Against Shareholder AMPHENOL CORPORATION Ticker: APH Security ID: 032095101 Meeting Date: MAY 26, 2010 Meeting Type: Annual Record Date: MAR 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stanley L. Clark For For Management 1.2 Elect Director Andrew E. Lietz For For Management 1.3 Elect Director Martin H. Loeffler For For Management 2 Ratify Auditors For For Management ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: JUL 20, 2009 Meeting Type: Special Record Date: JUN 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Option Exchange Program For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 25, 2010 Meeting Type: Annual Record Date: DEC 28, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Millard S. Drexler For For Management 1.3 Elect Director Albert A. Gore, Jr. For For Management 1.4 Elect Director Steven P. Jobs For For Management 1.5 Elect Director Andrea Jung For For Management 1.6 Elect Director Arthur D. Levinson For For Management 1.7 Elect Director Jerome B. York For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Ratify Auditors For For Management 6 Prepare Sustainability Report Against Against Shareholder 7 Establish Other Board Committee Against Against Shareholder AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: MAR 2, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Laura D Andrea Tyson For For Management 12 Elect Director Patricia P. Upton For For Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against Against Shareholder 15 Exclude Pension Credits from Against For Shareholder Calculations of Performance-Based Pay 16 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 17 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings BMC SOFTWARE, INC. Ticker: BMC Security ID: 055921100 Meeting Date: JUL 28, 2009 Meeting Type: Annual Record Date: JUN 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert E. Beauchamp For For Management 1.2 Elect Director B. Garland Cupp For For Management 1.3 Elect Director Jon E. Barfield For For Management 1.4 Elect Director Gary L. Bloom For Withhold Management 1.5 Elect Director Meldon K. Gafner For Withhold Management 1.6 Elect Director P. Thomas Jenkins For Withhold Management 1.7 Elect Director Louis J. Lavigne, Jr. For For Management 1.8 Elect Director Kathleen A. O'Neil For For Management 1.9 Elect Director Tom C. Tinsley For Withhold Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management BROADCOM CORPORATION Ticker: BRCM Security ID: 111320107 Meeting Date: MAY 20, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joan L. Amble For For Management 1.2 Elect Director Nancy H. Handel For For Management 1.3 Elect Director Eddy W. Hartenstein For For Management 1.4 Elect Director John E. Major For For Management 1.5 Elect Director Scott A. McGregor For For Management 1.6 Elect Director William T. Morrow For For Management 1.7 Elect Director Robert E. Switz For For Management 2 Ratify Auditors For For Management BROCADE COMMUNICATIONS SYSTEMS, INC. Ticker: BRCD Security ID: 111621306 Meeting Date: APR 12, 2010 Meeting Type: Annual Record Date: FEB 18, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Renato DiPentima For For Management 2 Elect Director Alan Earhart For For Management 3 Elect Director Sanjay Vaswani For For Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors For For Management 6 Amend Supermajority Vote Requirement For For Management CAVIUM NETWORKS, INC. Ticker: CAVM Security ID: 14965A101 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Syed B. Ali For For Management 1.2 Elect Director Anthony S. Thornley For For Management 2 Ratify Auditors For For Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against Against Shareholder COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 1, 2010 Meeting Type: Annual Record Date: APR 7, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John E. Klein For For Management 2 Elect Director Lakshmi Narayanan For For Management 3 Elect Director Maureen Breakiron-Evans For For Management 4 Amend Qualified Employee Stock Purchase For For Management Plan 5 Ratify Auditors For For Management DOLBY LABORATORIES, INC. Ticker: DLB Security ID: 25659T107 Meeting Date: FEB 9, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ray Dolby For For Management 1.2 Elect Director Kevin Yeaman For For Management 1.3 Elect Director Peter Gotcher For For Management 1.4 Elect Director Nicholas Donatiello, Jr For For Management 1.5 Elect Director Ted W. Hall For For Management 1.6 Elect Director Bill Jasper For For Management 1.7 Elect Director Sanford Robertson For For Management 1.8 Elect Director Roger Siboni For For Management 1.9 Elect Director Avadis Tevanian, Jr For For Management 2 Ratify Auditors For For Management DREYFUS INSTITUTIONAL PREFERED MONEY MARKET FUNDS Ticker: Security ID: 26200T208 Meeting Date: DEC 28, 2009 Meeting Type: Special Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Fundamental For For Management Investment Policy - Lending ELECTRONIC ARTS INC. Ticker: ERTS Security ID: 285512109 Meeting Date: JUL 29, 2009 Meeting Type: Annual Record Date: JUN 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard S. Coleman For For Management 2 Elect Director Jeffrey T. Huber For For Management 3 Elect Director Gary M. Kusin For For Management 4 Elect Director Geraldine B. Laybourne For For Management 5 Elect Director Gregory B. Maffei For For Management 6 Elect Director Vivek Paul For For Management 7 Elect Director Lawrence F. Probst III For For Management 8 Elect Director John S. Riccitiello For For Management 9 Elect Director Richard A. Simonson For For Management 10 Elect Director Linda J. Srere For For Management 11 Approve Stock Option Exchange Program For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Ratify Auditors For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: APR 29, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 14 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation EQUINIX, INC. Ticker: EQIX Security ID: 29444U502 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven T. Clontz For For Management 1.2 Elect Director Gary F. Hromadko For For Management 1.3 Elect Director Scott G. Kriens For For Management 1.4 Elect Director William K. Luby For For Management 1.5 Elect Director Irving F. Lyons, III For For Management 1.6 Elect Director Christopher B. Paisley For For Management 1.7 Elect Director Stephen M. Smith For For Management 1.8 Elect Director Peter F. Van Camp For For Management 2 Ratify Auditors For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against Against Shareholder 5 Adopt Principles for Online Advertising Against Against Shareholder 6 Amend Human Rights Policies Regarding Against Against Shareholder Chinese Operations HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Company Request on Advisory Vote on For For Management Executive Compensation INFORMATICA CORPORATION Ticker: INFA Security ID: 45666Q102 Meeting Date: JUN 15, 2010 Meeting Type: Annual Record Date: APR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark Garrett For For Management 1.2 Elect Director Gerald Held For For Management 1.3 Elect Director Charles J. Robel For For Management 2 Ratify Auditors For For Management JDS UNIPHASE CORP. Ticker: JDSU Security ID: 46612J507 Meeting Date: NOV 11, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard E. Belluzzo For For Management 1.2 Elect Director Harold L. Covert For For Management 1.3 Elect Director Penelope A. Herscher For For Management 1.4 Elect Director Masood Jabbar For For Management 2 Approve Stock Option Exchange Program For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management LAM RESEARCH CORPORATION Ticker: LRCX Security ID: 512807108 Meeting Date: NOV 5, 2009 Meeting Type: Annual Record Date: SEP 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Bagley For For Management 1.2 Elect Director David G. Arscott For For Management 1.3 Elect Director Robert M. Berdahl For For Management 1.4 Elect Director Richard J. Elkus, Jr. For For Management 1.5 Elect Director Grant M. Inman For For Management 1.6 Elect Director Catherine P. Lego For For Management 1.7 Elect Director Stephen G. Newberry For For Management 1.8 Elect Director Patricia S. Wolpert For For Management 2 Eliminate Cumulative Voting For For Management 3 Ratify Auditors For For Management LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul J. Curlander For For Management 2 Elect Director Kathi P. Seifert For Against Management 3 Elect Director Jean-Paul L. Montupet For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder MOTOROLA, INC. Ticker: MOT Security ID: 620076109 Meeting Date: MAY 3, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory Q. Brown For For Management 2 Elect Director David W. Dorman For For Management 3 Elect Director William R. Hambrecht For Against Management 4 Elect Director Sanjay K. Jha For For Management 5 Elect Director Keith A. Meister For For Management 6 Elect Director Thomas J. Meredith For For Management 7 Elect Director Samuel C. Scott III For Against Management 8 Elect Director James R. Stengel For Against Management 9 Elect Director Anthony J. Vinciquerra For For Management 10 Elect Director Douglas A. Warner III For For Management 11 Elect Director John A. White For For Management 12 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 13 Ratify Auditors For For Management 14 Amend Human Rights Policies Against Against Shareholder 15 Reincorporate in Another State [from Against Against Shareholder Delaware to North Dakota] NVIDIA CORPORATION Ticker: NVDA Security ID: 67066G104 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Gaither For For Management 1.2 Elect Director Jen-Hsun Huang For For Management 1.3 Elect Director A. Brooke Seawell For For Management 2 Ratify Auditors For For Management ORACLE CORP. Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 7, 2009 Meeting Type: Annual Record Date: AUG 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For Withhold Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For Withhold Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Donald L. Lucas For Withhold Management 1.11 Elect Director Charles E. Phillips, Jr. For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 5 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 6 Stock Retention/Holding Period Against Against Shareholder PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director B. Thomas Golisano For For Management 2 Elect Director David J.S. Flaschen For For Management 3 Elect Director Grant M. Inman For For Management 4 Elect Director Pamela A. Joseph For For Management 5 Elect Director Jonathan J. Judge For For Management 6 Elect Director Joseph M. Tucci For For Management 7 Elect Director Joseph M. Velli For For Management 8 Ratify Auditors For For Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management QUEST SOFTWARE, INC. Ticker: QSFT Security ID: 74834T103 Meeting Date: JUN 3, 2010 Meeting Type: Annual Record Date: APR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Vincent C. Smith For For Management 1.2 Elect Director Raymond J. Lane For For Management 1.3 Elect Director Douglas F. Garn For For Management 1.4 Elect Director Augustine L. Nieto II For For Management 1.5 Elect Director Kevin M. Klausmeyer For For Management 1.6 Elect Director Paul A. Sallaberry For For Management 1.7 Elect Director H. John Dirks For For Management 2 Ratify Auditors For For Management RESEARCH IN MOTION LTD Ticker: RIM Security ID: 760975102 Meeting Date: JUL 14, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mike Lazaridis For For Management 1.2 Elect Director James Estill For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Roger Martin For For Management 1.5 Elect Director John Richardson For For Management 1.6 Elect Director Barbara Stymiest For For Management 1.7 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 10, 2010 Meeting Type: Annual Record Date: APR 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stratton Sclavos For For Management 1.2 Elect Director Lawrence Tomlinson For For Management 1.3 Elect Director Shirley Young For For Management 2 Ratify Auditors For For Management SYBASE, INC. Ticker: SY Security ID: 871130100 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John S. Chen For For Management 1.2 Elect Director Richard C. Alberding For For Management 1.3 Elect Director Cecilia Claudio For For Management 1.4 Elect Director Michael A. Daniels For For Management 1.5 Elect Director L. William Krause For For Management 1.6 Elect Director Alan B. Salisbury For For Management 1.7 Elect Director Jack E. Sum For For Management 1.8 Elect Director Robert P. Wayman For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: SEP 23, 2009 Meeting Type: Annual Record Date: JUL 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Brown For For Management 1.2 Elect Director William T. Coleman For For Management 1.3 Elect Director Frank E. Dangeard For For Management 1.4 Elect Director Geraldine B. Laybourne For For Management 1.5 Elect Director David L. Mahoney For For Management 1.6 Elect Director Robert S. Miller For For Management 1.7 Elect Director Enrique Salem For For Management 1.8 Elect Director Daniel H. Schulman For For Management 1.9 Elect Director John W. Thompson For For Management 1.10 Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward P. Boykin For For Management 2 Elect Director Cary T. Fu For For Management 3 Elect Director Victor L. Lund For For Management 4 Ratify Auditors For For Management TRIMBLE NAVIGATION LIMITED Ticker: TRMB Security ID: 896239100 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: MAR 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven W. Berglund For For Management 1.2 Elect Director John B. Goodrich For For Management 1.3 Elect Director William Hart For For Management 1.4 Elect Director Merit E. Janow For For Management 1.5 Elect Director Ulf J. Johansson For For Management 1.6 Elect Director Bradford W. Parkinson For For Management 1.7 Elect Director Mark S. Peek For For Management 1.8 Elect Director Nickolas W. Vande Steeg For For Management 2 Ratify Auditors For For Management 3 Other Business For Against Management TYCO ELECTRONICS LTD. Ticker: TEL Security ID: H8912P106 Meeting Date: OCT 8, 2009 Meeting Type: Special Record Date: AUG 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 To Approve Payment Of A Distribution To For For Management Shareholders Through Areduction Of The Par Value Of Our Shares, Such Payment To Bemade In Two Installments On Or Before March 26, 2010 (the End Ofthe Second Fiscal Quarter Of 2010). 2 To Approve Any Adjournments Or For Against Management Postponements Of Theextraordinary General Meeting. 3 Transact Other Business (Voting) For Against Management VMWARE, INC. Ticker: VMW Security ID: 928563402 Meeting Date: MAY 21, 2010 Meeting Type: Annual Record Date: MAR 24, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Auditors For For Management WESTERN DIGITAL CORPORATION Ticker: WDC Security ID: 958102105 Meeting Date: NOV 11, 2009 Meeting Type: Annual Record Date: SEP 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter D. Behrendt For For Management 2 Elect Director Kathleen A. Cote For For Management 3 Elect Director John F. Coyne For For Management 4 Elect Director Henry T. DeNero For For Management 5 Elect Director William L. Kimsey For For Management 6 Elect Director Michael D. Lambert For For Management 7 Elect Director Matthew E. Massengill For For Management 8 Elect Director Roger H. Moore For For Management 9 Elect Director Thomas E. Pardun For For Management 10 Elect Director Arif Shakeel For For Management 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 23, 2010
